Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of June 18, 2015

among

ALERE INC.,

as Borrower,

THE LENDERS AND L/C ISSUERS PARTY HERETO,

GOLDMAN SACHS BANK USA,

as B Term Loan Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Collateral Agent and Pro Rata Administrative Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Syndication Agent

and

CITIZENS BANK, N.A. and DNB BANK ASA, NEW YORK BRANCH,

as Co-Documentation Agents

 

¿ ¿ ¿

GOLDMAN SACHS BANK USA, GE CAPITAL MARKETS, INC., J.P. MORGAN SECURITIES

LLC, DNB MARKETS, INC., RBC CAPITAL MARKETS, HSBC SECURITIES (USA) INC. and

CITIZENS BANK, N.A.,

as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I Definitions, Interpretation and Accounting Terms

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

UCC Terms

     52   

Section 1.3

 

Accounting Terms and Principles

     52   

Section 1.4

 

Payments

     53   

Section 1.5

 

Interpretation

     53   

Section 1.6

 

Available Amount Transactions

     54   

ARTICLE II The Facilities

     54   

Section 2.1

 

The Commitments

     54   

Section 2.2

 

Borrowing Procedures

     54   

Section 2.3

 

Swing Loans

     56   

Section 2.4

 

Letters of Credit

     57   

Section 2.5

 

Reduction and Termination of the Commitments

     60   

Section 2.6

 

Repayment of Loans

     61   

Section 2.7

 

Optional Prepayments

     63   

Section 2.8

 

Mandatory Prepayments

     63   

Section 2.9

 

Interest

     65   

Section 2.10

 

Conversion and Continuation Options

     66   

Section 2.11

 

Fees

     67   

Section 2.12

 

Application of Payments

     68   

Section 2.13

 

Payments and Computations

     70   

Section 2.14

 

Evidence of Debt

     71   

Section 2.15

 

Suspension of Eurodollar Rate Option

     73   

Section 2.16

 

Breakage Costs; Increased Costs; Capital Requirements

     74   

Section 2.17

 

Taxes

     75   

Section 2.18

 

Substitution of Lenders

     79   

Section 2.19

 

Incremental Term Loans and Incremental Revolving Credit Commitments

     80   

Section 2.20

 

Defaulting Lenders

     85   

Section 2.21

 

Reverse Dutch Auction Repurchases

     87   

Section 2.22

 

Specified Refinancing Loans

     89   

Section 2.23

 

Extensions of Term Loans; Extensions of Revolving Loans

     92   

ARTICLE III Conditions To Loans And Letters Of Credit

     96   

Section 3.1

 

Conditions Precedent to Loans and Letters of Credit on the Closing Date

     96   

Section 3.2

 

Conditions Precedent to Each Loan and Letter of Credit

     99   

Section 3.3

 

Determinations of Initial Borrowing Conditions

     100   

ARTICLE IV Representations and Warranties

     100   

Section 4.1

 

Corporate Existence; Compliance with Law

     100   

Section 4.2

 

Loan Documents

     101   

Section 4.3

 

Ownership of Group Member

     101   

Section 4.4

 

Financial Statements

     102   

Section 4.5

 

Material Adverse Effect

     103   

Section 4.6

 

Solvency

     103   

Section 4.7

 

Litigation

     103   

Section 4.8

 

Taxes

     103   

Section 4.9

 

Margin Regulations

     103   

 

i



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 4.10

 

No Burdensome Obligations; No Defaults

     104   

Section 4.11

 

Investment Company Act

     104   

Section 4.12

 

Labor Matters

     104   

Section 4.13

 

ERISA

     105   

Section 4.14

 

Environmental Matters

     105   

Section 4.15

 

Intellectual Property

     106   

Section 4.16

 

Title; Real Property

     106   

Section 4.17

 

Bank and Security Accounts

     106   

Section 4.18

 

Insurance

     106   

Section 4.19

 

Use of Proceeds

     106   

Section 4.20

 

Full Disclosure

     107   

Section 4.21

  Anti-Money Laundering Laws; Anti-Corruption Laws; Anti-Terrorism Laws; and
Sanctions Laws and Regulations.      107   

ARTICLE V Financial Covenant

     108   

Section 5.1

 

Maximum Consolidated Secured Leverage Ratio

     108   

ARTICLE VI Reporting Covenants

     108   

Section 6.1

 

Financial Statements

     108   

Section 6.2

 

Other Events

     110   

Section 6.3

 

Copies of Notices and Reports

     110   

Section 6.4

 

Taxes

     110   

Section 6.5

 

Labor Matters

     110   

Section 6.6

 

ERISA Matters

     110   

Section 6.7

 

Environmental Matters

     111   

Section 6.8

 

Other Information

     111   

Section 6.9

 

Delivery of Information to Lenders

     111   

Section 6.10

 

Annual Lender Call

     111   

Section 6.11

 

Patriot Act

     112   

ARTICLE VII Affirmative Covenants

     112   

Section 7.1

 

Maintenance of Corporate Existence

     112   

Section 7.2

 

Compliance with Laws, Etc.

     112   

Section 7.3

 

Payment of Obligations

     112   

Section 7.4

 

Maintenance of Property

     113   

Section 7.5

 

Maintenance of Insurance

     113   

Section 7.6

 

Keeping of Books

     113   

Section 7.7

 

Access to Books and Property

     113   

Section 7.8

 

Environmental

     114   

Section 7.9

 

Use of Proceeds

     114   

Section 7.10

 

Additional Collateral and Guaranties

     114   

Section 7.11

 

Deposit Accounts; Securities Accounts and Cash Collateral Accounts

     116   

Section 7.12

 

Credit Rating

     117   

Section 7.13

 

Post-closing Deliveries

     117   

Section 7.14

 

Margin Regulations

     117   

Section 7.15

 

Designation of Subsidiaries

     117   

 

ii



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE VIII Negative Covenants

     119   

Section 8.1

  

Indebtedness

     119   

Section 8.2

  

Liens

     120   

Section 8.3

  

Investments

     122   

Section 8.4

  

Asset Sales and Stock Issuances

     124   

Section 8.5

  

Restricted Payments

     125   

Section 8.6

  

Payments on Junior Indebtedness

     127   

Section 8.7

  

Fundamental Changes

     128   

Section 8.8

  

Change in Nature of Business

     129   

Section 8.9

  

Transactions with Affiliates

     129   

Section 8.10

  

Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments

     129   

Section 8.11

  

Modification of Certain Documents

     130   

Section 8.12

  

Accounting Changes; Fiscal Year

     132   

Section 8.13

  

Compliance with ERISA

     132   

Section 8.14

  

Use of Proceeds

     132   

ARTICLE IX Events Of Default

     132   

Section 9.1

  

Definition

     132   

Section 9.2

  

Remedies

     134   

Section 9.3

  

Actions in Respect of Letters of Credit

     134   

ARTICLE X The Administrative Agents

     134   

Section 10.1

  

Appointment and Duties

     134   

Section 10.2

  

Binding Effect

     136   

Section 10.3

  

Use of Discretion

     136   

Section 10.4

  

Delegation of Rights and Duties

     136   

Section 10.5

  

Reliance and Liability

     137   

Section 10.6

  

Agents Individually

     138   

Section 10.7

  

Lender Credit Decision

     138   

Section 10.8

  

Expenses; Indemnities

     138   

Section 10.9

  

Resignation of Agent or L/C Issuer

     139   

Section 10.10

  

Release of Collateral or Guarantors

     140   

Section 10.11

  

Additional Secured Parties

     141   

Section 10.12

  

Titles

     142   

Section 10.13

  

Withholding Taxes

     142   

ARTICLE XI Miscellaneous

     142   

Section 11.1

  

Amendments, Waivers, Etc.

     142   

Section 11.2

  

Assignments and Participations; Binding Effect

     145   

Section 11.3

  

Costs and Expenses

     149   

Section 11.4

  

Indemnities

     150   

Section 11.5

  

Survival

     151   

Section 11.6

  

Limitation of Liability for Certain Damages

     151   

Section 11.7

  

Lender-Creditor Relationship

     151   

Section 11.8

  

Right of Setoff

     152   

Section 11.9

  

Sharing of Payments, Etc.

     152   

Section 11.10

  

Marshaling; Payments Set Aside

     152   

Section 11.11

  

Notices

     153   

 

iii



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 11.12

 

Electronic Transmissions

     154   

Section 11.13

 

Governing Law

     155   

Section 11.14

 

Jurisdiction

     155   

Section 11.15

 

Waiver of Jury Trial

     156   

Section 11.16

 

Severability

     156   

Section 11.17

 

Execution in Counterparts

     156   

Section 11.18

 

Entire Agreement

     156   

Section 11.19

 

Use of Name

     156   

Section 11.20

 

Non-Public Information; Confidentiality

     157   

Section 11.21

 

Patriot Act Notice

     158   

Section 11.22

 

Senior Indebtedness

     158   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

–

Commitments

Schedule II

–

Addresses for Notices

Schedule 1.1(a)

Inactive Subsidiaries

Schedule 2.4

–

Existing Letters of Credit

Schedule 2.21

–

Reverse Dutch Auction Procedures

Schedule 4.2

–

Consents

Schedule 4.3(a)

–

Ownership of each Group Member and its Subsidiaries

Schedule 4.3(b)

P&G JV Agreements

Schedule 4.4(b)

–

Material Liabilities or Obligations

Schedule 4.7

–

Litigation

Schedule 4.8

–

Taxes

Schedule 4.12

–

Labor Matters

Schedule 4.14

–

Environmental Matters

Schedule 4.15

–

Intellectual Property

Schedule 4.16

–

Real Property

Schedule 4.17

–

Bank and Security Accounts

Schedule 4.18

–

Insurance

Schedule 7.13

–

Postclosing Deliveries

Schedule 8.1(b)

–

Existing Indebtedness

Schedule 8.2

–

Existing Liens

Schedule 8.3

–

Existing Investments

Schedule 8.9

–

Transactions with Affiliates

EXHIBITS

Exhibit A

–

Form of Assignment

Exhibit B-1

–

Form of A Term Loan Note

Exhibit B-2

–

Form of B Term Loan Note

Exhibit B-3

–

Form of Incremental Term Loan Note

Exhibit B-4

–

Form of Revolving Loan Note

Exhibit C

–

Form of Notice of Borrowing

Exhibit D

–

Form of Swingline Request

Exhibit E

–

Form of L/C Request

Exhibit F

–

Form of Notice of Conversion or Continuation

Exhibit G

–

Form of Compliance Certificate

Exhibit H

–

Form of Guaranty and Security Agreement

Exhibit I-1

Form of U.S. Tax Compliance Certificate

Exhibit I-2

Form of U.S. Tax Compliance Certificate

Exhibit I-3

Form of U.S. Tax Compliance Certificate

Exhibit I-4

Form of U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

This Credit Agreement, dated as of June 18, 2015, is entered into among ALERE
INC., a Delaware corporation (the “Borrower”), the Lenders (as defined below),
the L/C Issuers (as defined below), GOLDMAN SACHS BANK, USA (“Goldman”), as an
administrative agent (in such capacity, and together with its successors and
permitted assigns in such capacity, the “B Term Loan Administrative Agent”),
GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as an administrative agent
(in such capacity, and together with its successors and permitted assigns in
such capacity, the “Pro Rata Administrative Agent” and, together with the B Term
Loan Administrative Agent, the “Administrative Agents”), GE CAPITAL, as
collateral agent (in such capacity, and together with its successors and
permitted assigns in such capacity, the “Collateral Agent”) for the Lenders, the
L/C Issuers and the other Secured Parties (as defined below),GE Capital, as
syndication agent, and Citizens Bank, N.A. and DNB Bank ASA, New York Branch, as
co-documentation agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“A Term Loan” has the meaning specified in Section 2.1(b)(i).

“A Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make A Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “A Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the A
Term Loan Commitments on the Closing Date equals $650,000,000.

“Administrative Agents” has the meaning specified in the preamble hereto.

“Affected Lender” has the meaning specified in Section 2.18(a).

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

“Agents” means the B Term Loan Administrative Agent, the Pro Rata Administrative
Agent and the Collateral Agent; and “Agent” means any of them, as the context
may require.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any other Group Member from time to time
concerning or relating to bribery or corruption (including the Foreign Corrupt
Practices Act of 1977, as amended) administered or enforced by any Governmental
Authority having jurisdiction over the Borrower or any Group Member.



--------------------------------------------------------------------------------

“Anti-Money Laundering Laws” means all applicable money laundering statutes and
related financial recordkeeping and reporting requirements and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
Governmental Authority having jurisdiction over the Borrower or any other Group
Member, or to which the Borrower or any other Group Member is subject.

“Anti-Terrorism Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any other Group Member from time to time
concerning or relating to terrorism, including the Executive Order, the Trading
with the Enemy Act (50 U.S.C. § 5 et seq.) and the Patriot Act.

“Applicable Administrative Agent” means (i) in respect of any A Term Loans, any
Revolving Loans (including any Extended Revolving Loans or revolving loans in
respect of any Incremental Revolving Credit Commitments or any Specified
Refinancing Revolving Credit Commitments), any Swing Loans, any Extended Term
Loans or Specified Refinancing Term Loans in either case in respect of any then
outstanding A Term Loans, any Letters of Credit and any Commitments in respect
of any of the foregoing extensions of credit referred to in this clause (i), the
Pro Rata Administrative Agent, and (ii) in respect of any B Term Loans, any
Incremental Term Loans, any Extended Term Loans or Specified Refinancing Term
Loans in either case in respect of any then outstanding B Term Loans or
Incremental Term Loans and any Commitments in respect of any of the foregoing
extensions of credit referred to in this clause (ii), the B Term Loan
Administrative Agent.

“Applicable Margin” means (x) with respect to any A Term Loan that is (i) a Base
Rate Loan, 2.00% per annum, and (ii) a Eurodollar Rate Loan, 3.00% per annum,
(y) with respect to any Revolving Loan and Swing Loan that is (i) a Base Rate
Loan, 2.00% per annum, and (ii) a Eurodollar Rate Loan, 3.00% per annum and
(z) with respect to any B Term Loan, a percentage equal to (i) during the period
commencing on the Closing Date and ending on the next date of determination
after the Closing Date, the respective percentage set forth in the applicable
column opposite Level I in the table set forth below and (ii) thereafter, as of
each date of determination (and until the next such date of determination), a
percentage equal to the percentage set forth below in the applicable column
opposite the Level corresponding to the Consolidated Secured Leverage Ratio in
effect as of the last day of the most recently ended Fiscal Quarter:

 

LEVEL

  

CONSOLIDATED SECURED

LEVERAGE RATIO

   B TERM LOANS         BASE RATE LOANS     EURODOLLAR RATE LOANS
(EXCEPT FOR SWING LOANS)   I    Greater than 2.25: 1.00      2.25 %      3.25 % 
II    Less than or equal to 2.25: 1.00      2.00 %      3.00 % 

Each date of determination for the “Applicable Margin” applicable to the B Term
Loans shall be the date that is 3 Business Days after delivery by the Borrower
to the B Term Loan Administrative Agent of a new Compliance Certificate pursuant
to Section 6.1(c). Notwithstanding anything to the contrary set forth in this
Agreement (including the then effective Consolidated Secured Leverage Ratio),
the Applicable Margin with respect to B Term Loans shall equal the percentage
set forth in the appropriate column opposite Level I in the table above,

 

2



--------------------------------------------------------------------------------

effective immediately upon (x) the occurrence of any Event of Default under
Section 9.1(e)(ii) or (y) the delivery of a notice by the B Term Loan
Administrative Agent or the Required B Term Loan Lenders to the Borrower during
the continuance of any other Event of Default and, in each case, for as long as
such Event of Default shall be continuing.

“Applicable Threshold Price” has the meaning specified in Schedule 2.21.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.

“Arrangers” means Goldman, GE Capital Markets, Inc., J.P. Morgan Securities LLC,
DNB Markets, Inc., RBC Capital Markets, HSBC Securities (USA) Inc. and Citizens
Bank, N.A.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Applicable Administrative Agent in substantially
the form of Exhibit A, or any other form approved by the Applicable
Administrative Agent.

“Auction” has the meaning specified in Section 2.21(a).

“Auction Manager” has the meaning specified in Section 2.21(a).

“Auction Notice” has the meaning specified in Schedule 2.21.

“Available Amount” means, as of any date, an amount (which shall not be less
than zero), determined on a cumulative basis, equal to, without duplication:

(a) the Retained Excess Cash Flow Amount, minus

(b) the cumulative amount of Investments made in reliance on Section 8.3(m),
minus

(c) the cumulative amount of Restricted Payments made in reliance on
Section 8.5(h), minus

(d) the cumulative amount of Restricted Debt Payments made in reliance on
Section 8.6(f).

“B Term Loan” has the meaning specified in Section 2.1(b)(ii).

“B Term Loan Administrative Agent” has the meaning specified in the preamble
hereto.

“B Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make B Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “B Term Loan

 

3



--------------------------------------------------------------------------------

Commitment”, as amended to reflect Assignments and as such amount may be reduced
pursuant to this Agreement. The aggregate amount of the B Term Loan Commitments
on the Closing Date equals $1,050,000,000.

“Base Rate” means, at any time, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the latest “U.S. prime rate” or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Applicable Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Applicable
Administrative Agent), (b) the sum of 0.5% per annum and the Federal Funds Rate
and (c) the Eurodollar Rate for a Eurodollar Rate Loan with a one-month Interest
Period commencing on such day plus 1.00%; provided that if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Notwithstanding the foregoing, in no event shall the Base Rate with
respect to any outstanding B Term Loans be less than 2.00% per annum.

“BBI Sale” means the Sale of (x) all of the Stock and Stock Equivalents of, or
(y) any or all of the assets of, BBI Diagnostics Group, plc and any of its
Subsidiaries or any direct or indirect holding company thereof holding, directly
or indirectly, the Stock and Stock Equivalents of BBI Diagnostics Group, plc and
its Subsidiaries (provided that such holding company does not engage in any
material business or own any material assets other than owning, directly or
indirectly, the Stock and Stock Equivalents of BBI Diagnostics Group, plc and
its Subsidiaries).

“Base Rate Loan” means any Loan that bears interest based on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrower” has the meaning specified in the preamble hereto.

“Borrower Materials” has the meaning specified in Section 11.20(a).

“Borrowing” means a borrowing of one Type of Loans of a single Tranche (other
than Swing Loans and Loans deemed made pursuant to Section 2.3 or 2.4) made in
one Facility on the same day by the Lenders according to their respective
Commitments under such Facility.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated

 

4



--------------------------------------------------------------------------------

balance sheet of such Person, excluding (a) interest capitalized during
construction and (b) any expenditure to the extent, for the purposes of the
definition of Permitted Acquisition, such expenditure is part of the aggregate
amounts payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

“Cash Collateral Account” means a deposit account or securities account in the
name of a Loan Party and under the sole control (as defined in the applicable
UCC) of the Collateral Agent and (a) in the case of a deposit account, from
which such Loan Party may not make withdrawals except as permitted by the
Collateral Agent and (b) in the case of a securities account, with respect to
which the Collateral Agent shall be the entitlement holder and the only Person
authorized to give entitlement orders with respect thereto.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000, (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and
(d) above shall not exceed 365 days, and (f) in the case of any Subsidiary
organized in a jurisdiction outside the United States: (i) direct obligations of
the sovereign nation (or agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (e) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies or (iii) investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors (or the parents of such

 

5



--------------------------------------------------------------------------------

obligors), which investments or obligors (or the parent of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of the Borrower, comparable in investment quality to
such investments and obligors (or the parents of such obligors).

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).

“Change of Control” means the occurrence of any of the following: (a) any person
or group of persons (within the meaning of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under the Securities Exchange Act of 1934) of more than
50% of the issued and outstanding shares of capital Stock of the Borrower having
the right to vote for the election of directors of the Borrower under ordinary
circumstances; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of the Borrower (together with any new directors whose election by the
board of directors of the Borrower or whose nomination for election by the
stockholders of the Borrower was prior to such election approved or ratified by
a vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office; or (c) a
“Change of Control”, a “Fundamental Change” or “Termination of Trading” or any
term of similar effect, as defined in any Existing Notes Indenture (including in
any documents relating to any Permitted Refinancing of any Existing Notes) or
any Permitted Additional Debt Documents relating to Indebtedness in an aggregate
principal amount equal to or greater than $50,000,000 (or any indenture or
agreement governing any Indebtedness (in an aggregate principal amount equal to
or greater than $50,000,000) incurred pursuant to a Permitted Refinancing in
respect of any such Indebtedness as permitted by Section 8.1) shall occur and,
as a result thereof, the Company or any Subsidiary thereof shall be required to
repurchase, repay, redeem or make any similar payment or payments in respect of
any such Indebtedness in an aggregate principal amount equal to or greater than
such amount.

“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Collateral Agent” has the meaning specified in the preamble hereto.

“Commitment” means any of the commitments of any Lender, i.e., an A Term Loan
Commitment, a B Term Loan Commitment, an Incremental Term Loan Commitment, a
Revolving Credit Commitment (including as the same may be increased through an
Incremental Revolving Credit Commitment), an Extended Term Loan Commitment, an
Extended Revolving Credit Commitment, a Specified Refinancing Term Loan
Commitment or a Specified Refinancing Revolving Credit Commitment.

 

6



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

“Consolidated Cash Interest Expense” means, with respect to the Borrower and its
Subsidiaries for any period, the Consolidated Interest Expense for such period
less the sum of (without duplication), in each case to the extent included in
the definition of Consolidated Interest Expense, (a) the amortized amount of
debt discount and debt issuance costs, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Consolidated Total Debt,
(c) interest payable in evidences of Indebtedness or by addition to the
principal of the related Indebtedness and (d) other non-cash interest.

“Consolidated Current Assets” means, with respect to the Borrower and its
Subsidiaries at any date of determination, the total Consolidated current assets
of the Borrower and its Subsidiaries at such date other than cash, Cash
Equivalents and any Indebtedness owing to the Borrower or any of its
Subsidiaries by Affiliates of the Borrower.

“Consolidated Current Liabilities” means, with respect to the Borrower and its
Subsidiaries at any date of determination, all liabilities of the Borrower and
its Subsidiaries at such date that should be classified as current liabilities
on a Consolidated balance sheet of the Borrower; provided, however, that
“Consolidated Current Liabilities” shall exclude the principal amount of the
Loans then outstanding and the current portion of any other long-term
Indebtedness that would otherwise be included therein.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period, (a) the Consolidated Net Income of the Borrower and its
Subsidiaries on a Consolidated basis for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for income taxes or other
taxes measured by net income, (ii) Consolidated Interest Expense, amortization
of debt discount and commissions and other fees and charges associated with
Indebtedness, (iii) any loss from extraordinary items and any non-recurring
loss, (iv) any depreciation, depletion and amortization expense, (v) any
aggregate net loss on the Sale of property (other than accounts (as defined
under the applicable UCC) and inventory) outside the ordinary course of
business, and (vi) any other non-cash expenditure, charge or loss for such
period (other than any non-cash expenditure, charge or loss relating to
write-offs, write-downs or reserves with respect to accounts and inventory),
including the amount of any compensation deduction as the result of any grant of
Stock or Stock Equivalents to employees, officers, directors or consultants, and
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income (except, in the case of succeeding clause (v),
whether or not included in such calculation) but without duplication, (i) any
credit for income taxes or other taxes measured by net income, (ii) any gain
from extraordinary items and any non-recurring gain, (iii) any aggregate net
gain from the Sale of property (other than accounts (as defined in the
applicable UCC) and inventory) outside the ordinary course of business by such
Person, (iv) any other non-cash gain or non-cash income, including any reversal
of a charge referred to in clause (b)(vi) above by reason of a decrease in the
value of any Stock or Stock Equivalent and any cancellation of indebtedness
income and (v) any other cash payment in respect of expenditures, charges and
losses that have been added to Consolidated EBITDA pursuant to clause (b)(vi)
above in any prior period.

 

7



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries on
a Consolidated basis for any period, total interest expense for such period and
including, in any event, (i) interest capitalized during such period and net
costs under Interest Rate Contracts for such period and (ii) all fees, charges,
commissions, discounts and other similar obligations (other than reimbursement
obligations) with respect to letters of credit, bank guarantees, banker’s
acceptances, surety bonds and performance bonds (whether or not matured) payable
by the Borrower and its Subsidiaries during such period.

“Consolidated Net Income” means, with respect to the Borrower and its
Subsidiaries for any period, the Consolidated net income (or loss) of the
Borrower and its Subsidiaries for such period; provided, however, that the
following shall be excluded: (a) the net income of any other Person in which the
Borrower or one of its Subsidiaries has a joint interest with a
third-party (which interest does not cause the net income of such other Person
to be Consolidated into the net income of such Person), except to the extent of
the amount of cash dividends or cash distributions paid to such Person or
Subsidiary, (b) the net income of any Subsidiary that is, on the last day of
such period, subject to any restriction or limitation on the payment of
dividends or the making of other distributions (other than under the Loan
Documents), to the extent of such restriction or limitation, (c) the net income
of any other Person arising prior to such other Person becoming a Subsidiary or
merging or consolidating into the Borrower or one of its Subsidiaries,
(d) consolidated minority interest expense of such Person or one of its
Subsidiaries resulting from allocations of earnings of any Consolidated
Subsidiary which is less than 100% owned, except to the extent of the amount of
cash dividends and cash distributions paid by such Person or such Subsidiary to
the minority shareholders of such Consolidated Subsidiary and (e) the net income
of any Unrestricted Subsidiary except to the extent of the amount of cash
dividends or cash distributions paid by such Unrestricted Subsidiary to the
Borrower or, subject to the foregoing clauses of this definition, a Subsidiary
thereof.

“Consolidated Secured Indebtedness” means, at any date of determination, an
amount equal to the Consolidated Total Debt at such time that is secured by a
Lien on any asset of the Borrower and/or any of its Subsidiaries (including,
without limitation, the Obligations) other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby.

“Consolidated Secured Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Secured Indebtedness outstanding as of such date to
(b) Consolidated EBITDA for the last period of four consecutive Fiscal Quarters
ending on or before such date.

“Consolidated Total Debt” means, at any date of determination, the remainder of
(A) the sum of (without duplication) all Indebtedness (or, if issued at a
discount, the face amount of such Indebtedness) of a type described in clause
(a), (b), (c)(i), (d), (f) or (g) of the definition thereof and all Guaranty
Obligations with respect to any such Indebtedness, in each case of the Borrower
and its Subsidiaries on a Consolidated basis minus (B) the aggregate amount of
all Unrestricted cash and Cash Equivalents on hand of the Loan Parties at such
time; provided that, notwithstanding anything to the contrary contained above in
this definition, for purposes of calculating the Consolidated Total Leverage
Ratio and the Consolidated Secured Leverage Ratio pursuant to Section 2.19(a)(v)
or clause (i) of the definition of Permitted Additional Debt (and only for such
purposes), the cash proceeds of any Incremental Term Loan Facility, any
Incremental Revolving Credit Commitments (or any Revolving Loans made pursuant
thereto) or any Permitted Additional Debt, as the case may be, shall not be
included in the amount of Unrestricted cash and Cash Equivalents on hand of the
Loans Parties at such time to be netted in the determination of Consolidated
Total Debt and Consolidated Secured Indebtedness, as applicable, in calculating
either such ratio for either such purpose.

 

8



--------------------------------------------------------------------------------

“Consolidated Total Leverage Ratio” means, at any date of determination, the
ratio of (a) Consolidated Total Debt outstanding as of such date to
(b) Consolidated EBITDA for the last period of four consecutive Fiscal Quarters
ending on or before such date.

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, entitlement or contract, effective to
grant “control” (as defined under the applicable UCC) over such account,
entitlement or contract, to the Collateral Agent.

“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Collateral Agent (such approval not to be unreasonably withheld).

“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Collateral Agent (such approval not to be unreasonably withheld).

“Copyrights” means all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations thereof and all applications therefor.

“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agents and setting forth, as of a date set forth therein, for
each Person that is a Loan Party, that is subject to Section 7.10, that is a
Subsidiary or joint venture of any of them or that is an Unrestricted
Subsidiary, (a) the full legal name of such Person, (b) the jurisdiction of
organization and, in the case of any Loan Party, any organizational number and
tax identification

 

9



--------------------------------------------------------------------------------

number of such Person, (c) in the case of any Loan Party, the location of such
Person’s chief executive office (or, if applicable, sole place of business) and
(d) the percentage of outstanding shares of each class of Stock of such Person
(other than the Borrower) owned, directly or indirectly, by any Loan Party or
any Subsidiary of any of them.

“Corrective Extension Amendment” has the meaning specified in Section 2.23(f).

“Customary Permitted Liens” means, with respect to any Person, any of the
following:

(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above, for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

(b) (i) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction or (ii) other rights of setoff or banker’s liens in
favor of banks or other depository institutions arising in the ordinary course
of business;

(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance, social security
or other types of governmental insurance benefits (other than any Lien imposed
by ERISA), (ii) to secure the performance of bids, tenders, leases (other than
Capital Leases), sales or other trade contracts (other than for the repayment of
borrowed money) or (iii) made in lieu of, or to secure the performance of,
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation);

(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(f) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;

(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases (other than Capital Leases) granted by a lessor, licensor or
sublessor on its real property in the ordinary course of business that, for each
of the Liens in clauses (i) and (ii) above, do not, in the aggregate, materially
(x) impair the use or occupancy of such real property or (y) interfere with the
ordinary conduct of the business conducted by the Borrower and its Subsidiaries
at such real property;

(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
overdue or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

 

10



--------------------------------------------------------------------------------

(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property;

(h) licenses and sublicenses of intellectual property granted to third parties
in the ordinary course of business that do not, in the aggregate, materially
(x) impair the use of such intellectual property or (y) interfere with the
ordinary conduct of the business conducted by the Borrower and its Subsidiaries
with such intellectual property; and

(i) precautionary financing statements filed in connection with operating leases
or other transactions that are not secured transactions.

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

“Defaulting Lender” means any Lender with respect to which a Lender Default is
in effect.

“Designated Permitted Investments” means one or more Investments pursuant to
Section 8.3(k) or (m) in which the Borrower or a Subsidiary thereof purchases or
otherwise acquires any Stock of a Person, together with any other Security of
such Person.

“Designated Person” means a person or entity:

(a) listed in the annex to, or otherwise subject to the provisions of, the
Executive Order;

(b) (i) named as a “Specially Designated National and Blocked Person” or a
“Foreign Sanctions Evader” on the most current lists published by OFAC at its
official website or any replacement website or other replacement official
publication of such list or (ii) listed in any sanctions-related list of
designated persons maintained by the United Nations;

(c) in which an entity or person covered by clause (a) or (b) above has 50% or
greater ownership interest or that is otherwise controlled by an entity or
person covered by clause (a) or (b) above; or

(d) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions Laws and Regulations.

“Designated Sales” means each of the BBI Sale, the SPDH Sale, the TechLab Sale
and the Wampole Sale.

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Facilities and (b) all other documents filed by any Group Member with the
SEC.

“Discount Range” has the meaning specified in Schedule 2.21.

 

11



--------------------------------------------------------------------------------

“Disqualified Stock” means any Stock of the Borrower that, by its terms (or by
the terms of any security or other Stock into which it is convertible or for
which it is exchangeable, either mandatorily or at the option of the holder
thereof), or upon the happening of any event or condition stated in such terms,
(a) is mandatorily redeemable or otherwise matures and is payable (in either
case, other than either solely at the option of the Borrower or solely for
common Stock of the Borrower and/or Preferred Stock of the Borrower that is not
Disqualified Stock (together with cash payments in lieu of the issuance of
fractional shares)), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of holder thereof (other than solely for common
Stock of the Borrower and/or Preferred Stock of the Borrower that is not
Disqualified Stock (together with cash payments in lieu of the issuance of
fractional shares)), in whole or in part, or is required to be repurchased by
the Borrower or any of its Subsidiaries, in whole or in part, at the option of
the holder thereof or (c) is convertible into or exchangeable, either
mandatorily or at the option of the holder thereof (but other than solely at the
option of the Borrower), for Indebtedness or any other Stock (other than solely
common Stock of the Borrower and/or Preferred Stock of the Borrower that is not
Disqualified Stock (together with cash payments in lieu of the issuance of
fractional shares)), in each of the foregoing clauses (a), (b) and (c), prior to
180 days after the Latest Maturity Date, except, in the case of clauses (a) and
(b) above, if as a result of a “change of control” or “asset sale”, so long as
any rights of the holders thereof upon the occurrence of such a change of
control or asset sale event are subject to (unless waived by the Required
Lenders) (A) in the case of a “change of control”, (i) the prior payment in full
of the Loans and all other Obligations (other than unasserted contingent
indemnification obligations), (ii) the cancellation or expiration of all Letters
of Credit (or the cash collateralization of all L/C Obligations at face value
plus the amount of fees accruing thereon through expiration of the applicable
Letters of Credit) and (iii) the termination of the Commitments and (B) in the
case of an “asset sale”, the net cash proceeds therefrom being applied to the
Obligations as provided for in this Agreement. It is hereby acknowledged that
the Borrower’s Series B Perpetual Convertible Preferred Stock, as constituted on
the Closing Date, shall not be Disqualified Stock.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.

“E-Fax” means any system used to receive or transmit faxes electronically.

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness as reasonably determined by the B Term Loan Administrative Agent,
taking into account the applicable interest rate margins, interest rate
benchmark floors and all fees, including recurring, up-front or similar fees or
original issue discount (amortized over the shorter of (x) the remaining life of
such Indebtedness and (y) the four years following the date of incurrence
thereof) payable generally to Lenders or other institutions providing such
Indebtedness, but excluding (i) any arrangement, structuring or other fees
payable in connection therewith that are not generally shared with the Lenders
or other institutions thereunder and (ii) any customary consent fees paid
generally to consenting Lenders.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

12



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning specified in Section 11.2(b).

“Engagement Letter” means the Engagement Letter (including the annexes and
exhibits thereto), dated June 2, 2015, among the Arrangers, the Agents and the
Borrower.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a lien under Section 412 of the Code or Section 302 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV Plan
is in “at risk status” within

 

13



--------------------------------------------------------------------------------

the meaning of Code Section 430(i) or ERISA Section 303(i); (k) a Multiemployer
Plan is in “endangered status” or “critical status” within the meaning of Code
Section 432(b) or ERISA Section 305(b); (l) an ERISA Affiliate incurs a
substantial cessation of operations within the meaning of ERISA Section 4062(e),
with respect to a Title IV Plan; or (m) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system, including Intralinks®, SyndTrak Online,
ClearPar® and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by either Administrative Agent, any of its
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eurodollar Base Rate” means the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period which appears on Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market as designated by the
Applicable Administrative Agent from time to time) at approximately 11:00 a.m.,
London, England time, on the second full Business Day preceding the first day of
such Interest Period; provided, however, if no comparable term for an Interest
Period is available, the Eurodollar Rate shall be determined using the weighted
average of the offered rates for the two terms most nearly corresponding to such
Interest Period. In the event that such rate does not appear on the Reuters
Screen LIBOR01 page (or otherwise on the Reuters screen) at such time, the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying the offered rate for deposit in
Dollars in the London interbank market as may be selected by the Applicable
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Applicable Administrative
Agent in its sole discretion; provided that if any such rate determined pursuant
to this sentence or the preceding sentence is below zero, the Eurodollar Base
Rate shall be deemed to be zero. “Reuters Screen LIBOR01 Page” shall mean the
display designated on the Reuters 3000 Xtra Page (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).

“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan. Notwithstanding the foregoing, in no event shall the
Eurodollar Rate with respect to any Interest Period for any outstanding B Term
Loan that is maintained as a Eurodollar Rate Loan be less than 1.00% per annum.

“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.

 

14



--------------------------------------------------------------------------------

“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of the
Borrower for such period, minus (b) without duplication, (i) the aggregate
amount of all prepayments or other non-scheduled payments of principal of
Indebtedness of the Borrower or any of its Subsidiaries made in cash during such
period (other than in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
excluding (x) the Loans, (y) prepayments and other non-scheduled payments made
using the Available Amount, and (z) prepayments and other non-scheduled payments
funded with the proceeds of long-term Indebtedness (other than with Loans under
the Revolving Credit Facility) or the proceeds of asset sales outside of the
ordinary course of business or directly with proceeds received from the issuance
of common Stock or Preferred Stock of the Borrower, (ii) the aggregate amount of
all scheduled amortization (or similar) payments made in cash on Indebtedness
(including the Term Loans) during such period, (iii) any Capital Expenditure
made in cash by the Borrower or any of its Subsidiaries during such period to
the extent permitted by this Agreement, excluding the portion thereof financed
with long-term Indebtedness (other than with Loans under the Revolving Credit
Facility) or directly with proceeds received from the issuance of common Stock
or Preferred Stock of the Borrower, (iv) the Consolidated Cash Interest Expense
of the Borrower and its Subsidiaries for such period, (v) any cash losses from
extraordinary or non-recurring items, (vi) any cash paid during such period or
payable with respect to such period to satisfy obligations for income taxes or
other taxes measured by net income, (vii) cash restructuring costs associated
with any Permitted Acquisition for such period, (viii) any Permitted Acquisition
Consideration paid in cash and any Investments pursuant to Section 8.3(j) or
(k) made in cash, in each case, by the Borrower or any of its Subsidiaries
during such period to the extent permitted by this Agreement, but excluding the
portion thereof financed with long-term Indebtedness (other than with Loans
under the Revolving Credit Facility) or directly with proceeds received from the
issuance of common Stock or Preferred Stock of the Borrower, (ix) any increase
in the Working Capital of the Borrower and its Subsidiaries during such period
(measured as the excess of such Working Capital at the end of such period over
such Working Capital at the beginning of such period), (x) the aggregate
consideration paid in cash by the Group Members for all Permitted Stock
Repurchases and all redemptions, purchases or other acquisition or net
investments by the Borrower of its Common Stock pursuant to Section 8.5(c)
during such period, but excluding the portion thereof financed with long-term
Indebtedness (other than with Loans under the Revolving Credit Facility) or
directly with proceeds received from the issuance of common Stock or Preferred
Stock of the Borrower, (xi) the aggregate amount of all cash dividends on Stock
of the Borrower pursuant to Section 8.5(f) during such period, but excluding the
portion thereof financed with long-term Indebtedness (other than with Loans
under the Revolving Credit Facility) or directly with proceeds received from the
issuance of common Stock or Preferred Stock of the Borrower, and (xii) the
aggregate amount of all fees, costs and

 

15



--------------------------------------------------------------------------------

expenses paid in cash during such period in connection with the incurrence or
repayment of Indebtedness (including cash advisor, professional and investment
banking fees, arranger fees, underwriting fees, prepayment premiums and/or fees,
tender offer premiums and/or fees, and consent and/or amendment fees), in each
case, to the extent that such fees, costs and expenses are not (x) expensed
during such period or deducted in calculating Consolidated EBITDA for such
period or (y) paid directly with the proceeds of Indebtedness incurred in
connection therewith (excluding any incurrence of Indebtedness under a revolving
credit facility), and plus (c) without duplication, (i) any decrease in the
Working Capital of the Borrower and its Subsidiaries during such period
(measured as the excess of such Working Capital at the beginning of such period
over such Working Capital at the end thereof), and (ii) any cash gains or income
from extraordinary or non-recurring items for such period (only to the extent of
any increase in Consolidated Net Income resulting therefrom, but, for the
avoidance of doubt, excluding any cash gains or income (x) deducted from
Consolidated EBITDA pursuant to clause (c)(iii) of the definition thereof or
(y) resulting from any Sale of property or Property Loss Event which is subject
to the mandatory prepayment provisions of Section 2.8(c) (including any Net Cash
Proceeds that are used (or to be used) to make one or more Permitted
Reinvestments in accordance with Section 2.8(c)).

“Excluded Foreign Subsidiary” means (i) any Subsidiary of the Borrower that is
not a Domestic Person and (ii) any Subsidiary of the Borrower that is a Domestic
Person that is a direct or indirect Subsidiary of a Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code;
provided, however, that (x) the Collateral Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary”, (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if (A) such Subsidiary has entered into any Guaranty Obligations
with respect to, (B) such Subsidiary has granted a security interest in any of
its property to secure, or (C) more than 65% of the Voting Stock of such
Subsidiary was pledged to secure, in each such case, directly or indirectly, any
Indebtedness (other than the Obligations) of any Loan Party (it being understood
that in no event shall any joint and several liability of such Subsidiary and
any Loan Party for any Permitted Acquisition Debt under clause (i) of the
definition thereof be deemed such a Guaranty Obligation under preceding clause
(A) so long as such Subsidiary does not guaranty any other Indebtedness of any
Loan Party) and (z) in no event shall Alere US Holdings, LLC or Alere
International Holdings Corp. be an Excluded Foreign Subsidiary.

“Excluded Information” has the meaning specified in Section 2.21(d).

“Excluded Investment” has the meaning specified in Section 8.3.

“Excluded Sales” has the meaning specified in Section 2.8(c).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty Obligation of such Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty Obligation or security interest is or becomes
illegal.

 

16



--------------------------------------------------------------------------------

“Excluded Taxes” has the meaning specified in Section 2.17(e).

“Executive Order” means the Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism.

“Existing 2016 Subordinated Convertible Notes” means the 3% unsecured
subordinated convertible notes due May 15, 2016, issued by the Borrower pursuant
to the Existing 2016 Subordinated Convertible Notes Indenture, in an aggregate
principal amount of $150,000,000 (as such amount may be reduced by any
repayments, prepayments, redemptions, repurchases, sinking fund or similar
payments of principal thereof).

“Existing 2016 Subordinated Convertible Notes Indenture” means the Indenture in
respect of the Existing 2016 Subordinated Convertible Notes, dated as of May 14,
2007, among the Borrower, as issuer, and U.S. Bank Trust National Association,
as indenture trustee, as in effect on the Closing Date and as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“Existing 2018 Senior Notes” means the 7.250% senior unsecured notes due July 1,
2018, issued by the Borrower pursuant to the Existing 2018 Senior Notes
Indenture, in an aggregate principal amount of $450,000,000 (as such amount may
be reduced by any repayments, prepayments, redemptions, repurchases, sinking
fund or similar payments of principal thereof).

“Existing 2018 Senior Notes Indenture” means the Indenture in respect of the
Existing 2018 Senior Notes, dated as of August 11, 2009, between the Borrower,
as issuer, and The Bank of New York Mellon Trust Company, N.A., as trustee, as
supplemented by that certain Fifteenth Supplemental Indenture thereto, dated as
of December 11, 2012, among the Borrower, as issuer, certain of its Subsidiaries
as guarantors, and The Bank of New York Mellon Trust Company, N.A., as trustee,
and as further amended, supplemented and in effect on the Closing Date and as
the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Existing 2018 Subordinated Notes” means the 8.625% unsecured subordinated notes
due October 1, 2018, issued by the Borrower pursuant to the Existing 2018
Subordinated Notes Indenture, in an aggregate principal amount of $400,000,000
(as such amount may be reduced by any repayments, prepayments, redemptions,
repurchases, sinking fund or similar payments of principal thereof).

“Existing 2018 Subordinated Notes Indenture” means the Indenture in respect of
the Existing 2018 Subordinated Notes, dated as of May 12, 2009, between the
Borrower, as issuer, and U.S. Bank National Association, as trustee, as
supplemented by that certain Ninth Supplemental Indenture thereto, dated as of
September 21, 2010, among the Borrower, as issuer, certain of its Subsidiaries
as guarantors, and U.S. Bank National Association, as trustee, and as further
amended, supplemented and as in effect on the Closing Date and as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

 

17



--------------------------------------------------------------------------------

“Existing 2020 Subordinated Notes” means the 6.500% unsecured subordinated notes
due June 15, 2020, issued by the Borrower pursuant to the Existing 2020
Subordinated Notes Indenture, in an aggregate principal amount of $425,000,000
(as such amount may be reduced by any repayments, prepayments, redemptions,
repurchases, sinking fund or similar payments of principal thereof).

“Existing 2020 Subordinated Notes Indenture” means the Indenture in respect of
the Existing 2020 Subordinated Notes, dated as of May 12, 2009, between the
Borrower, as issuer, and U.S. Bank National Association, as trustee, as
supplemented by that certain Sixteenth Supplemental Indenture thereto, dated as
of May 24, 2013, among the Borrower, as issuer, certain of its Subsidiaries as
guarantors, and U.S. Bank National Association, as trustee, and as further
amended, supplemented and as in effect on the Closing Date and as the same may
be amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
June 30, 2011, among the Borrower, as borrower, the lenders party thereto,
Jefferies Finance LLC, as syndication agent, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, DnB Nor Bank ASA and SunTrust Bank, as co-documentation
agents, Jefferies Finance LLC, GE Capital Markets, Inc., Credit Suisse
Securities (USA) LLC and Goldman Sachs Bank USA, as joint lead arrangers and
bookrunners, and General Electric Capital Corporation, as administrative agent,
as in effect on the Closing Date.

“Existing Indebtedness” has the meaning specified in Section 8.1(b).

“Existing Letter of Credit” has the meaning specified in Section 2.4(a).

“Existing Notes” means, collectively, the Existing 2018 Senior Notes and the
Existing Subordinated Notes.

“Existing Notes Documents” means, collectively, the Existing Notes, the Existing
Notes Indentures and any other document related to any of the foregoing.

“Existing Notes Indentures” means, collectively, the Existing 2018 Senior Notes
Indenture and the Existing Subordinated Notes Indentures.

“Existing Subordinated Notes” means, collectively, the Existing 2020
Subordinated Notes, the Existing 2018 Subordinated Notes and the Existing 2016
Subordinated Convertible Notes.

“Existing Subordinated Notes Indentures” means, collectively, the Existing 2016
Subordinated Convertible Notes Indenture, the Existing 2018 Subordinated Notes
Indenture and the Existing 2020 Subordinated Notes Indenture.

“Extended Revolving Credit Commitments” has the meaning specified in
Section 2.23(a).

“Extended Revolving Credit Facility” means the Extended Revolving Credit
Commitments and the provisions herein related to the Extended Revolving Loans
and any Swing Loans or Letters of Credit incurred under the Extended Revolving
Credit Commitments.

“Extended Revolving Loans” has the meaning specified in Section 2.23(a).

 

18



--------------------------------------------------------------------------------

“Extended Term Loan Facility” means the Extended Term Loans and the provisions
herein related to the Extended Term Loans.

“Extended Term Loan Commitment” has the meaning specified in the definition of
“Term Loan Commitment”.

“Extended Term Loans” has the meaning specified in Section 2.23(a).

“Extending Lenders” has the meaning specified in Section 2.23(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.23(a).

“Extending Term Lender” has the meaning specified in Section 2.23(a).

“Extension” has the meaning specified in Section 2.23(a).

“Extension Amendment” has the meaning specified in Section 2.23(d).

“Extension Election” has the meaning specified in Section 2.23(c).

“Extension Request” has the meaning specified in Section 2.23(a).

“Expiration Time” has the meaning specified in Schedule 2.21.

“Facilities” means (a) each Initial Term Loan Facility, (b) each Incremental
Term Loan Facility, (c) each Extended Term Loan Facility, (d) each Specified
Refinancing Term Loan Facility, (e) the Revolving Credit Facility, (f) each
Extended Revolving Credit Facility and (g) each Specified Refinancing Revolving
Credit Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as enacted on the Closing
Date (and any amended or successor provisions thereto that are substantively
comparable and not materially more onerous to comply with), the regulations
promulgated thereunder or published administrative guidance implementing such
Sections of the Code, and any “intergovernmental agreements” within the meaning
of regulations promulgated under Section 1471 of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average (rounded
upwards, if necessary, to the next 1/100th of 1.0%) of the rates on overnight
federal funds transactions with members of the United States Federal Reserve
System arranged by federal funds brokers, as determined by the Applicable
Administrative Agent in its sole discretion.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

“Fee Letters” means, collectively, (i) the letter agreement, dated June 2, 2015,
addressed to the Borrower from the Pro Rata Administrative Agent and accepted by
the Borrower, with respect to certain fees to be paid from time to time to the
Pro Rata Administrative Agent and (ii) the letter agreement, dated June 2, 2015,
addressed to the Borrower from the B Term Loan Administrative Agent and accepted
by the Borrower, with respect to certain fees to be paid from time to time to
the B Term Loan Administrative Agent.

 

19



--------------------------------------------------------------------------------

“financial maintenance covenants” means any “financial maintenance covenant”
tested on a periodic basis (whether stated as a covenant, event of default or
other provision with similar effect, provided that “incurrence-based” financial
tests shall not be treated as a “financial maintenance covenant” for this
purpose).

“Financial Statement” means (i) the Borrower’s financial statements referred to
in clause (ii) of Section 4.4(a) and (ii) each financial statement delivered
pursuant to Section 6.1(a) or (b).

“Fiscal Quarter” means each 3 fiscal month period ending on
March 31, June 30, September 30 or December 31.

“Fiscal Year” means the twelve-month period ending on December 31.

“Foreign Subsidiary” means any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America (which jurisdictions outside the United States of America shall include
Puerto Rico or any other territory of the United States of America).

“Fronting Exposure” means, at any time there is a Revolving Credit Lender that
is a Defaulting Lender, (a) with respect to any L/C Issuer, such Defaulting
Lender’s L/C Exposure with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or cash collateralized in a manner reasonably satisfactory to the applicable L/C
Issuer in aggregate amount equal to 105% of such Defaulting Lender’s L/C
Exposure, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Swingline Exposure other than Swing Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

“GE Capital” has the meaning provided in the preamble hereto.

“Goldman” has the meaning provided in the preamble hereto.

“Governmental Authority” means any nation, sovereign, government, state or other
political subdivision, any agency, authority or instrumentality thereof and any
entity or authority exercising executive, legislative, taxing, judicial,
regulatory or administrative functions of or pertaining to government, including
any central bank, stock exchange, regulatory body, arbitrator, public sector
entity, supra-national entity (including the European Union and the European
Central Bank) and any self-regulatory organization (including the National
Association of Insurance Commissioners).

“Group Members” means, collectively, the Borrower and each of its Subsidiaries.

 

20



--------------------------------------------------------------------------------

“Group Members’ Accountants” means PricewaterhouseCoopers LLP or other
nationally-recognized independent registered certified public accountants.

“Guarantor” means each Subsidiary of the Borrower listed on Schedule 4.3(a) that
has executed and delivered the Guaranty and Security Agreement and that is not
an Excluded Foreign Subsidiary, and each other Person that enters into any
Guaranty Obligation with respect to any Obligation of any Loan Party pursuant to
the Guaranty and Security Agreement.

“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Collateral Agent, the Borrower
and the Guarantors from time to time party thereto.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support or assurance to the holder of such primary
obligation or to protect or indemnify such holder against loss with respect to
such primary obligation, including (a) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation (but only to the extent of the value of such
property securing such obligation) and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments in respect of the primary
obligation, (iv) to purchase, sell or lease (as lessor or lessee) any property,
or to purchase or sell services, primarily for the purpose of enabling the
primary obligor to satisfy such primary obligation or to protect the holder of
such primary obligation against loss or (v) to supply funds to or in any other
manner invest in, such primary obligor (including to pay for property or
services irrespective of whether such property is received or such services are
rendered) for the purpose of enabling the primary obligor to satisfy such
primary obligation; provided, however, that “Guaranty Obligations” shall not
include (x) endorsements for collection or deposit in the ordinary course of
business and (y) product warranties given in the ordinary course of business.
The outstanding amount of any Guaranty Obligation shall equal the outstanding
amount of the primary obligation so guaranteed or otherwise supported or, if
lower, the stated maximum reasonably anticipated amount for which such Person
may be liable under such Guaranty Obligation.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.

 

21



--------------------------------------------------------------------------------

“Healthcare Laws” means (a) Federal Food, Drug and Cosmetic Act as interpreted
and enforced by the U.S. Food and Drug Administration, Department of Health and
Human Services, and United States Department of Justice; (b) the Clinical
Laboratory Improvement Amendments (42 U.S.C. § 263a) and the regulations
promulgated pursuant thereto; (c) all federal and state fraud and abuse laws,
including, but not limited to the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7(b)), the federal Ethics in Patient Referrals Act (42 U.S.C. §§1395mm
et. seq.), the Stark Law (42 U.S.C. §1395nn and §1395(q)), the civil False
Claims Act (31 U.S.C. §3729 et. seq.), TRICARE (10 U.S.C. Section 1071 et.
seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes; (d) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated thereunder; (e) Medicare (Title XVIII of the Social
Security Act) and the regulations promulgated thereunder; (f) Medicaid (Title
XIX of the Social Security Act) and the regulations promulgated thereunder;
(g) quality, safety and accreditation standards and requirements of all
applicable state laws or Governmental Authorities; (h) licensure laws and
regulations; and (i) any and all other applicable medical, medical devices or
health care laws, regulations, manual provisions, policies and administrative
guidance, each of clauses (a) through (h) above as may be amended from time to
time.

“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar transaction and any other similar
agreement or arrangement designed to alter the risks of any Person arising from
fluctuations in any underlying variable.

“Immaterial Subsidiary” means any Subsidiary of the Borrower (other than Alere
US Holdings, LLC) which (a) generated less than 5% of the consolidated revenues
of the Borrower and its Subsidiaries for the fiscal period most recently ended
and (b) owned less than 5% of the assets (as determined on a book value basis)
of the Borrower and its Subsidiaries on a consolidated basis for such fiscal
period; provided that no Group Member which otherwise satisfies the criteria set
forth in clauses (a) and (b) above shall be treated as an Immaterial Subsidiary
in this Agreement if (x) the aggregate revenues generated by all Immaterial
Subsidiaries would exceed 10% of the consolidated revenues of the Borrower and
its Subsidiaries for the fiscal period most recently ended or (y) all Immaterial
Subsidiaries own more than 10% of the assets of the Borrower and its
Subsidiaries on a consolidated basis, in each case after including such Group
Member as an Immaterial Subsidiary for purposes of calculating compliance with
clauses (x) and (y) above.

“Inactive Subsidiaries” means, collectively, those Subsidiaries of the Borrower
set forth on Schedule 1.1(a).

“Increasing Lenders” has the meaning specified in Section 2.19(a).

“Incremental Amendment” has the meaning specified in Section 2.19(c).

“Incremental Revolving Credit Commitments” has the meaning specified in
Section 2.19(a).

“Incremental Term Loan” has the meaning specified in Section 2.19(a).

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.19(a).

 

22



--------------------------------------------------------------------------------

“Incremental Term Loan Facility” means the Incremental Term Loan Commitments and
the provisions herein related to the Incremental Term Loans.

“Incremental Term Loan Maturity Date” means, for any Tranche of Incremental Term
Loans, the final maturity date set forth for such Tranche of Incremental Term
Loans, provided that the final maturity date for all Incremental Term Loans of a
given Tranche shall be the same date.

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and other obligations with respect to (i) letters of
credit, bank guarantees or bankers’ acceptances or (ii) surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business that are
unsecured and customary adjustments of purchase price, contingent payments,
earnout payments or similar obligations of any Group Member arising under any of
the documents pertaining to a merger or acquisition or a Sale), (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, repurchase,
retire, defease or otherwise acquire for value (other than solely at the option
of such Person) any Disqualified Stock of such Person, in each case for cash
(other than cash in lieu of fractional shares) or in exchange for (or by other
delivery of) Indebtedness or any other Disqualified Stock, prior to the date
that is 180 days after the Latest Maturity Date in effect at the time of the
incurrence or issuance of such Indebtedness, valued at the maximum fixed
redemption or purchase or repurchase price of such Disqualified Stock
thereunder, except, in the case of this clause (g), for any such obligations
solely as a result of a “change of control” or “asset sale”, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to (unless waived by the Required Lenders) (A) in
the case of a “change of control”, (i) the prior payment in full of the Loans
and all other Obligations (other than unasserted contingent indemnification
obligations), (ii) the cancellation or expiration of all Letters of Credit (or
the cash collateralization of all L/C Obligations at face value plus the amount
of fees accruing thereon through expiration of the applicable Letters of Credit)
and (iii) the termination of the Commitments and (B) in the case of an “asset
sale”, the net cash proceeds therefrom being applied to the Obligations as
provided for in this Agreement, (h) the net amount of all payments that would be
required to be made in respect of any Hedging Agreement in the event of a
termination (including an early termination) on the date of determination, and
(i) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (h) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien. Any amount of any Indebtedness for which recourse is expressly limited to
a specific asset shall be limited to the fair market value of such asset.

“Indemnified Matters” has the meaning specified in Section 11.4.

“Indemnitee” has the meaning specified in Section 11.4.

 

23



--------------------------------------------------------------------------------

“Individual Exposure” of any Lender means, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (b) such Lender’s Revolving Credit Percentage in the aggregate
principal amount of all Swing Loans then outstanding and (c) such Lender’s
Revolving Credit Percentage in the aggregate amount of all L/C Obligations at
such time.

“Initial Projections” means those financial projections covering the Fiscal
Years ending in 2015 through 2019 and delivered to the Administrative Agents by
the Borrower prior to the date hereof.

“Initial Term Loan” means, collectively, each A Term Loan and each B Term Loan.

“Initial Term Loan Commitment” means, collectively, the A Term Loan Commitment
and the B Term Loan Commitment.

“Initial Term Loan Facility” means the Initial Term Loan Commitments and the
provisions herein related to the Initial Term Loans.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months (or if agreed to by all Lenders of the respective Tranche of Loans,
12 months) thereafter, as selected by the Borrower; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another such Business Day falls in the next calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month, (c) the Borrower may not select any Interest Period in respect
of any Tranche of Loans ending after the Maturity Date for such Tranche of
Loans, (d) the Borrower may not select any Interest Period in respect of Loans
having an aggregate principal amount of less than $1,000,000 and (e) there shall
be outstanding at any one time no more than 10 Interest Periods in respect of
any Tranche of Loans (or such greater number for any Tranche of Loans as may be
permitted by the Applicable Administrative Agent).

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Internet Domain Names” means all right, title and interest (and all related IP
Ancillary Rights) relating to Internet domain names.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in,

 

24



--------------------------------------------------------------------------------

including any interest in, any Security of any other Person (other than any
evidence of any Obligation), (b) to purchase or otherwise acquire, whether in
one transaction or in a series of transactions, all or substantially all of the
property of any other Person or a business conducted by any other Person or all
or substantially all of the assets constituting the business of a division,
branch, brand or other unit operation of any other Person, (c) to incur, or to
remain liable under, any Guaranty Obligation for Indebtedness of any other
Person, to assume the Indebtedness of any other Person or to make, hold,
purchase or otherwise acquire, in each case directly or indirectly, any loan,
advance, commitment to lend or advance, or other extension of credit (including
by deferring or extending the date of, in each case outside the ordinary course
of business, the payment of the purchase price for Sales of property or services
to any other Person, to the extent such payment obligation constitutes
Indebtedness of such other Person), excluding deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable and similar items created in the ordinary course of business or
(d) to make, directly or indirectly, any contribution to the capital of any
other Person.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.

“Junior Indebtedness” means any Indebtedness in respect of the Existing Notes
(and any Permitted Refinancing of the Existing Notes (including the New 2023
Subordinated Notes)), any Subordinated Debt, any Permitted Acquisition Debt
under clause (a)(i) of the definition thereof (and any Permitted Refinancing
thereof) incurred in reliance on Section 8.1(i) and any Permitted Additional
Debt (including any Permitted Refinancing thereof) incurred in reliance on
Section 8.1(n) to the extent that such Permitted Additional Debt is unsecured,
Subordinated Debt or secured by a Lien ranking junior to the Lien securing the
Obligations.

“L/C Back-Stop Arrangements” has the meaning specified in Section 2.20(a)(ii).

“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Pro Rata Administrative
Agent and (b) from and after the effectiveness of such notice, not containing
any funds other than those required under the Loan Documents to be placed
therein.

 

25



--------------------------------------------------------------------------------

“L/C Exposure” means, at any time, the aggregate amount of all L/C Obligations
at such time in respect of Letters of Credit. The L/C Exposure of any Revolving
Credit Lender at any time shall be its Revolving Credit Percentage of the
aggregate L/C Exposure at such time.

“L/C Issuer” means (a) GE Capital or any of its designated Affiliates and
(b) each Person that hereafter becomes an L/C Issuer with the approval of, and
pursuant to an agreement with and in form and substance satisfactory to, the Pro
Rata Administrative Agent, the Borrower and such Person to become an L/C Issuer,
in each case in their capacity as L/C Issuers hereunder and together with their
successors.

“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.

“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).

“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.

“L/C Request” has the meaning specified in Section 2.4(b).

“L/C Sublimit” means $50,000,000.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Tranche of Loans at such time under this Agreement (for
this purpose only however, determined without regard to the Scheduled A Term
Loan Springing Maturity Date, the Scheduled B Term Loan Springing Maturity Date
or the Scheduled Revolving Credit Springing Maturity Date).

“Lender Default” means, subject to Section 2.20(d), as to any Lender (a) failure
to (i) fund all or any portion of any Borrowing, or, in the case of a Revolving
Credit Lender, to fund its portion of any unreimbursed payment with respect to a
Letter of Credit pursuant to Section 2.4(f), in each case, within two Business
Days of the date such Borrowing or unreimbursed payment were required to be
funded hereunder unless such Lender notifies the Applicable Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such notice) has not been satisfied, or (ii) pay to
the Applicable Administrative Agent, any L/C Issuer, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two
Business Days of the date when due, (b) if such Lender has notified the
Borrower, the Applicable Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing
or public statement relates to such Lender’s obligation to fund all or any
portion of any Borrowing, or, in the case of a Revolving Credit Lender, to fund
its portion of any unreimbursed payment with respect to a Letter of Credit
pursuant to Section 2.4(f), in each case, and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition

 

26



--------------------------------------------------------------------------------

precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failure, within three Business Days after written request by the Applicable
Administrative Agent or the Borrower, to confirm in writing to the Applicable
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender Default shall cease
pursuant to this clause (c) upon receipt of such written confirmation by the
Applicable Administrative Agent and the Borrower), or (d) such Lender has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Requirement of Law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender Default shall not exist solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Applicable
Administrative Agent that a Lender Default has occurred under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.20(d)) upon delivery of written notice of such determination to the
Borrower, each L/C Issuer, the Swingline Lender, each Lender and the other
Administrative Agent.

“Lenders” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment, in each case together with its successors or (c) becomes a party
hereto in connection with an Incremental Term Loan Commitment, Incremental
Revolving Credit Commitment, Extended Revolving Credit Commitment, Extended Term
Loan Facility, Specified Refinancing Revolving Credit Commitment or Specified
Refinancing Term Loan Facility by execution of an Incremental Amendment,
Extension Amendment or Refinancing Amendment, as applicable, in connection with
such Incremental Term Loan Commitment, Incremental Revolving Credit Commitment,
Extended Revolving Credit Commitment, Extended Term Loan Facility, Specified
Refinancing Revolving Credit Commitment or Specified Refinancing Term Loan
Facility.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, fines, penalties, sanctions, costs, fees, taxes,
commissions, charges, disbursements and expenses, in each case of any kind or
nature (including interest accrued thereon or as a result thereof and fees,
charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, charge, security deposit arrangement, encumbrance, easement, lien
(statutory or other), security interest or other similar security arrangement,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

27



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means any Permitted Acquisition whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan” means any loan made or deemed made by any Lender hereunder. Unless the
context shall otherwise require, the term “Loans” also shall include any loans
made by any Lenders pursuant to Sections 2.19, 2.22 and 2.23.

“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Swiss Pledge Agreement, the Control
Agreements, the Fee Letters, the L/C Reimbursement Agreements, the Secured
Hedging Agreements, the Secured Treasury Services Agreements, each intercreditor
agreement entered into by the Collateral Agent as may be contemplated hereunder
and, when executed, each document executed by a Loan Party and delivered to
either Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer
in connection with or pursuant to any of the foregoing or the Obligations,
together with any modification of any term, or any waiver with respect to, any
of the foregoing.

“Loan Party” means the Borrower and each Guarantor.

“Majority Lenders” of any Tranche means those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if all
outstanding Obligations under the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” has the meaning provided in Regulation U of the Federal Reserve
Board.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of the Loan
Parties, taken as a whole, to perform their obligations under any Loan Document
and (c) the validity or enforceability of any Loan Document or the rights and
remedies of the Administrative Agents, the Collateral Agent, the Lenders and the
other Secured Parties under any Loan Document.

“Maturity Date” means, with respect to the relevant Tranche of Loans, the
Scheduled A Term Loan Maturity Date, the Scheduled B Term Loan Maturity Date,
the Scheduled Revolving Credit Termination Date or the applicable Incremental
Term Loan Maturity Date, as the case may be; provided, however, that with
respect to (i) any Tranche of Specified Refinancing Term Loans and/or Specified
Refinancing Revolving Credit Commitments, the Maturity Date with respect thereto
shall be as specified in the applicable Refinancing Amendment and (ii) any
Tranche of Extended Term Loans and/or Extended Revolving Credit Commitments, the
Maturity Date with respect thereto instead shall be as specified in the
applicable Extension Amendment.

“Maximum Lawful Rate” has the meaning specified in Section 2.9(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Collateral Agent as security for the
Obligations.

 

28



--------------------------------------------------------------------------------

“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of owned real property, each document (including (i) title insurance policies or
marked-up unconditional insurance binders (in each case, together with copies of
all documents referred to therein), (ii) ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver endorsements to such title insurance as reasonably requested by the
Collateral Agent), (iii) environmental assessments and reports, (iv) evidence
regarding recording and payment of fees, insurance premium and taxes, (v) “life
of loan” Federal Emergency Management Agency Standard Flood Hazard
Determinations with respect to each real property covered by a Mortgage, in form
and substance reasonably acceptable to the Collateral Agent (together with
notice about special flood hazard area status and flood disaster assistance,
duly executed by the applicable Loan Party, and evidence of flood insurance, in
the event any improved parcel of real property or a portion thereof is located
in a special flood hazard area) and (vi) any estoppels, assignments,
subordination agreements and other additional documentation, information and
certifications, in each of the foregoing cases that the Collateral Agent may
reasonably request, to create, register, perfect, maintain, evidence the
existence, substance, form or validity of or enforce a valid lien on and
perfected security interest in such parcel of real property in favor of the
Collateral Agent for the benefit of the Secured Parties, subject only to
Permitted Liens or other Liens as the Collateral Agent may approve (provided
that such approval shall not be unreasonably withheld if such other Lien is
affirmatively insured under a lender’s title insurance policy).

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate contributes to or has
contributed to within the last 6 years or otherwise has any obligation or
liability, contingent or otherwise.

“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof,
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations, any secured Permitted Additional Debt and Indebtedness owing to any
Group Member) secured by the property subject thereto and (iv) in the case of a
Sale of any property, the amount of liabilities not assumed by the buyer (not
constituting Indebtedness) reasonably estimated by the Borrower to be payable by
the Borrower or a Subsidiary as a result thereof at the time of, or within 180
days after the date of, such Sale or (b) any incurrence of Indebtedness or
(solely for purposes of the last paragraph of Section 8.3) issuance of any
Stock, in each case net of brokers’, advisors’, arrangers’ and investment
banking fees and other out-of-pocket underwriting discounts, commissions and
other out-of-pocket cash costs, fees and expenses, in each case incurred in
connection with such transaction; provided, however, that any such proceeds
received by any Subsidiary of the Borrower that is not a Wholly Owned Subsidiary
of the Borrower shall constitute “Net Cash Proceeds” only to the extent of the
aggregate direct and indirect beneficial ownership interest of the Borrower
therein.

“New 2023 Subordinated Notes” means the 6.375% unsecured senior subordinated
notes due 2023, to be issued by the Borrower pursuant to the New 2023
Subordinated Notes Indenture, in an aggregate principal amount of $425,000,000
(as such amount may be reduced by any repayments, prepayments, redemptions,
repurchases, sinking fund or similar payments of principal thereof).

 

29



--------------------------------------------------------------------------------

“New 2023 Subordinated Notes Indenture” means the Indenture to be entered into
in respect of the New 2023 Subordinated between the Borrower, as issuer, and
U.S. Bank National Association, as trustee, reflecting the terms and conditions
of the New 2023 Subordinated Notes substantially as set forth in the Offering
Memorandum related thereto dated June 11, 2015, as the same may be amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“New Lender” has the meaning specified in Section 2.19(b).

“Non-Defaulting Lender” means and includes each Lender which is not a Defaulting
Lender.

“Non-Funding Lender” has the meaning specified in Section 2.2(c).

“Non-U.S. Lender Party” means each of each Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.

“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B-1, B-2, B-3 or B-4, as applicable (and, in the case of any Extended
Term Loan Facility, Extended Revolving Credit Facility, Specified Refinancing
Term Loan Facility and Specified Refinancing Revolving Credit Facility, any
promissory note of the Borrower substantially similar in form to Exhibit B-1,
B-2, B-3 or B-4, as applicable), payable to a Lender or its registered assigns
in any Facility in a principal amount equal to the amount of such Lender’s
Commitment under such Facility (or, in the case of the Term Loan Facility, the
aggregate initial principal amount of the Term Loans made by such Lender).

“Notice of Borrowing” has the meaning specified in Section 2.2.

“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10(b).

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to any Administrative Agent, the Collateral Agent, any Lender, any
L/C Issuer, any other Indemnitee, any participant, any SPV, any Secured Hedging
Counterparty or any Secured Treasury Services Creditor arising out of, under, or
in connection with, any Loan Document, whether direct or indirect (regardless of
whether acquired by assignment), absolute or contingent, due or to become due,
whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) if such Loan Party is the Borrower,
all Loans and L/C Obligations, (b) all interest, whether or not accruing after
the filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not a claim for
post-filing or post-petition interest is allowed in any such proceeding, and
(c) all other fees, expenses (including reasonable fees, charges and
disbursement of counsel), interest, premiums, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party pursuant to any Loan Document (including those
payable to L/C Issuers as described in Section 2.11).

“OFAC” has the meaning specified in the definition of “Sanctions Laws and
Regulations.”

 

30



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.17(c).

“P&G Call Option” means the ability of a member of the P&G JV Companies to
require a breaching member (or any of its affiliates) to sell its units or
shares in the P&G JV Companies (less damages arising from the material breach)
to the non-breaching member (or any of its affiliates) pursuant to the P&G JV
Agreements.

“P&G Holdings Guaranty” means that certain guaranty dated May 17, 2007 made by
the Borrower in respect of the P&G Joint Venture.

“P&G Joint Venture” means the joint venture between the Borrower and The
Proctor & Gamble Company conducted through the P&G JV Companies pursuant to the
P&G JV Agreements for the purpose of developing, acquiring and marketing
consumer diagnostic and monitoring products (excluding products in the
cardiology, diabetes and oral care fields).

“P&G JV Agreements” means the agreements set forth on Schedule 4.3(b).

“P&G JV Capital Call Obligations” means any capital call obligation of the P&G
JV Companies under the P&G JV Agreements, or any guaranty thereof by the
Borrower pursuant to the P&G Holdings Guaranty.

“P&G JV Companies” means US CD LLC, a Delaware limited liability company, and
SPD Swiss Precision Diagnostics GmbH, a company organized under the laws of
Switzerland and any subsidiaries of either of them.

“Participant Register” has the meaning specified in Section 11.2(f).

“Patents” means all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to patents and
applications therefor.

“Patriot Act” means USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

“Pension Plan” means a Plan described in Section 3(2) of ERISA

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance,
permission, clearance, notice of no objection or waiver from, and any other
Contractual Obligations in the nature of any of the foregoing with, any
Governmental Authority, in each case whether or not having the force of law, and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) except with respect to any Proposed Acquisition having
Permitted Acquisition Consideration of less than $25,000,000, the Administrative
Agents shall have received reasonable advance notice of such Proposed
Acquisition including a reasonably detailed description thereof at least 10 days
prior to the consummation of such Proposed Acquisition (or such later date as

 

31



--------------------------------------------------------------------------------

may be agreed by the Administrative Agents) and on or prior to the date of such
Proposed Acquisition, the Administrative Agents shall have received copies of
the acquisition agreement and related material Contractual Obligations and other
material documents and information (including financial information and
analysis, environmental assessments and reports, opinions, certificates and lien
searches), in each of the foregoing cases as reasonably requested by either
Administrative Agent, (b) as of the date of consummation of any transaction as
part of such Proposed Acquisition and after giving effect to all transactions to
occur on such date as part of such Proposed Acquisition, no Default or Event of
Default shall be continuing, (c) after giving effect to such Proposed
Acquisition, the Borrower shall be in compliance with the financial covenant set
forth in Article V (but assuming for the purpose of such compliance with the
maximum Consolidated Secured Leverage Ratio set forth in Section 5.1, that the
maximum Consolidated Secured Leverage Ratio permitted at such time was
4.25:1.00) on a Pro Forma Basis as of the last day of the last Fiscal Quarter
for which Financial Statements have been delivered hereunder for the four Fiscal
Quarter period ending on such day (as if such Permitted Acquisition had occurred
on the first day of such period) and (d) at or prior to the closing of such
Proposed Acquisition, the Borrower shall deliver to the Administrative Agents a
certificate of the chief financial officer, treasurer or vice president, finance
of the Borrower to the effect that the conditions in clauses (b) and (c) above
have been satisfied and setting forth the calculation thereof, which certificate
shall be a form reasonably satisfactory to the Administrative Agents (provided
that no such certificate shall be required for any Proposed Acquisition having
Permitted Acquisition Consideration of less than $25,000,000). For purposes of
preceding clauses (a) and (d), to the extent that any Permitted Acquisition
Consideration is in the form of an earn-out or other deferred payment obligation
that is to be paid over time or from time to time, only the aggregate amount
thereof that is reasonably estimated to be paid by the Borrower or its
Subsidiary in connection with such Permitted Acquisition (as determined in good
faith by a Responsible Officer of the Borrower) shall be included in the
calculation of the aggregate amount of the Permitted Acquisition Consideration
for such Permitted Acquisition for purposes of determining whether the notice
and officer’s certificate referred to in preceding clauses (a) and (d) need to
be delivered. “Permitted Acquisition” also includes any proposed merger or
acquisition consented to by the Required Lenders to be treated as a Permitted
Acquisition hereunder.

“Permitted Acquisition Consideration” means the aggregate amounts payable in
connection with, and other consideration for, any Permitted Acquisition, in each
case, including, if and when earned, any “earnout” and similar payment
obligations, all transaction costs and all Indebtedness, liabilities and
Guaranty Obligations incurred or assumed in connection therewith or otherwise
reflected in a Consolidated balance sheet of the Borrower and the Proposed
Acquisition Target.

“Permitted Acquisition Debt” means Indebtedness which satisfies each of the
following conditions: (a) the Indebtedness is either (i) unsecured Indebtedness
of the Borrower or any of its Subsidiaries that is issued or incurred to any
seller or sellers (or any shareholder(s), affiliate(s), designee(s),
successor(s) and/or assign(s) thereof) or otherwise as consideration pursuant to
the terms of a Permitted Acquisition and/or (ii) Indebtedness assumed in
connection with any Permitted Acquisition (but not incurred in connection with
or contemplation of such Permitted Acquisition), (b) except in respect of any
Permitted Acquisition Debt incurred, issued or assumed in connection with any
Proposed Acquisition having Permitted Acquisition Consideration of less than
$25,000,000, the Administrative Agents shall have received reasonable advance
notice of the incurrence, issuance and/or assumption of such Indebtedness
including a reasonably detailed description thereof at least 10 days prior to
such incurrence, issuance and/or assumption (or such

 

32



--------------------------------------------------------------------------------

later date as may be agreed by the Administrative Agents) and on or prior to the
date of such incurrence, issuance and/or assumption, the Administrative Agents
shall have received copies of the credit agreement, indenture and related
Contractual Obligations and other documents and information, in each of the
foregoing cases as reasonably requested by either Administrative Agent, (c) as
of the date of incurrence, issuance and/or assumption of such Indebtedness and
after giving effect to all transactions to occur on such date (including such
Permitted Acquisition), no Default or Event of Default shall be continuing,
(d) after giving effect to the incurrence, issuance and/or assumption of such
Indebtedness and such Permitted Acquisition, the Borrower shall be in compliance
with (x) a Consolidated Secured Leverage Ratio of no greater than 4.00:1.00 and
(y) a Consolidated Total Leverage Ratio of no greater than 5.75:1.00, in the
case of the preceding clauses (x) and (y), on a Pro Forma Basis as of the last
day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder for the four Fiscal Quarter period ending on such day (as if
such Indebtedness had been incurred, issued or assumed and such Permitted
Acquisition had occurred on the first day of such period), and (e) at or prior
to the incurrence, issuance and/or assumption of such Indebtedness (or at such
later time as the Administrative Agents may approve), the Borrower shall deliver
to the Administrative Agents a certificate of the chief financial officer,
treasurer or vice president, finance of the Borrower to the effect that the
conditions in clauses (c) and (d) above have been satisfied and setting forth in
reasonable detail the calculation thereof, which certificate shall be in a form
reasonably satisfactory to the Administrative Agents (provided that no such
certificate shall be required for any Permitted Acquisition Debt being incurred
or issued to finance any Proposed Acquisition having Permitted Acquisition
Consideration of less than $25,000,000); provided that only one certificate
shall be required for Permitted Acquisition Debt that may be incurred or issued
in multiple tranches over time and from time to time in accordance with the
obligations or commitments existing in the transaction documents for such
Permitted Acquisition Debt and the related Permitted Acquisition at the time of
the closing of such Permitted Acquisition (such certificate to be delivered at
or prior to the time of the first incurrence or issuance of such Permitted
Acquisition Debt or such later time as the Administrative Agents may agree). For
purposes of (i) preceding clauses (c) and (d), to the extent that any Permitted
Acquisition Debt is to be incurred or issued over time or from time to time, the
full amount of all such Permitted Acquisition Debt shall be deemed incurred
and/or issued at the time of the initial incurrence or issuance thereof (and to
the extent that any portion of such Permitted Acquisition Debt constitutes any
deferred payment obligation incurred or to be incurred in reliance on clause
(a)(i) above, the amount thereof for the purposes of such calculation shall be
the amount certified by a Responsible Officer of the Borrower as being the
maximum amount reasonably expected to be payable in connection therewith and
(ii) preceding clauses (b) and (e), to the extent that any Permitted Acquisition
Consideration is in the form of an earn-out or other deferred payment obligation
that is to be paid over time or from time to time, only the aggregate amount
thereof that is reasonably estimated to be paid by the Borrower or its
Subsidiary in connection with such Permitted Acquisition (as determined in good
faith by a Responsible Officer of the Borrower) shall be included in the
calculation of the aggregate amount of the Permitted Acquisition Consideration
for such Permitted Acquisition for purposes of determining whether the notice
and officer’s certificate referred to in preceding clauses (b) and (e) need to
be delivered).

“Permitted Additional Debt” means Indebtedness (which Indebtedness may be
(i) (x) senior (i.e. pari passu in right of payment with the Loans) or
(y) Subordinated Debt and (ii) (x) unsecured or (y) in the case of senior
Indebtedness only, secured by a Lien ranking pari passu with, or junior to, the
Lien securing the Obligations, in each case issued or incurred by the Borrower),
the terms of which Indebtedness satisfy each of the following conditions:
(a) except

 

33



--------------------------------------------------------------------------------

with respect to Permitted Additional Debt of less than $10,000,000, the
Administrative Agents shall have received reasonable advance notice of the
incurrence or issuance of such Indebtedness including a reasonably detailed
description thereof at least 10 days prior to such incurrence or issuance (or
such later date as may be agreed by the Administrative Agents) and on or prior
to the date of such incurrence or issuance, the Administrative Agents shall have
received copies of any related loan agreement, indenture or other instrument
evidencing such Indebtedness and related Contractual Obligations and other
documents and information, in each of the foregoing cases as reasonably
requested by either Administrative Agent, (b) such Indebtedness shall not be
subject to any scheduled amortization, mandatory redemption, mandatory repayment
or mandatory prepayment, sinking fund or similar payment (other than, in each
case, (x) customary offers to repurchase upon a change of control, asset sale or
event of loss and acceleration rights after an event of default, (y) any such
amortization, redemption, repayment, sinking fund or other payment at the sole
option of the Borrower, and (z) in the case of Indebtedness that is convertible
into shares of the Borrower’s Stock, customary repurchase obligations in
connection with a “Fundamental Change” or “Termination of Trading” or any term
of similar effect, as defined in any documents relating to such Indebtedness) or
have a final maturity date, in either case prior to the date occurring 180 days
following the Latest Maturity Date in effect at the time of the incurrence or
issuance of such Indebtedness, (c) the loan agreement, indenture or other
applicable instrument or agreement governing such Indebtedness (including any
related guaranties and collateral) shall not include any “financial maintenance
covenants” (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included), (d) if such Indebtedness is
Subordinated Debt, it satisfies the requirements set forth in the definition of
“Subordinated Debt”, (e) as of the date of incurrence or issuance of
such Indebtedness and after giving effect to all transactions to occur on such
date, no Default or Event of Default is continuing, (f) such Indebtedness, if
secured on a ratable basis with the Loans, does not provide for any mandatory
repayment or redemption from asset sales or casualty or condemnation events on
more than a ratable basis with the Loans, (g) such Indebtedness, (x) if secured,
shall not be secured by any Lien on any asset of the Borrower or any of its
Subsidiaries other than Collateral, (y) if guaranteed, shall not be guaranteed
by any Group Member other than the Guarantors, and (z) if secured on a pari
passu basis with the Obligations, shall be in the form of debt securities (and
not loans), (h) the holders of such Indebtedness (or the respective agent or
trustee on their behalf), if such Indebtedness is secured, shall have entered
into an intercreditor agreement with the Collateral Agent in form and substance
reasonably satisfactory to the Administrative Agents, (i) the Borrower shall be
in compliance with (x) a Consolidated Secured Leverage Ratio of no greater than
4.00:1.00 and (y) a Consolidated Total Leverage Ratio of no greater than
5.75:1.00, in the case of the preceding clauses (x) and (y), on a Pro Forma
Basis as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder for the four Fiscal Quarter period
ending on such day (as if such Indebtedness had been incurred or issued on the
first day of such period), and (j) at or prior to the incurrence and/or issuance
of such Indebtedness (or at such later time as the Administrative Agents may
approve), the Borrower shall deliver to the Administrative Agents a certificate
of its chief financial officer, treasurer or vice president, finance to the
effect that the conditions in clause (i) above have been satisfied and setting
forth in reasonable detail the calculation thereof, which certificate shall be
in a form reasonably satisfactory to the Administrative Agents (provided that no
such certificate shall be required for Permitted Additional Debt of less than
$10,000,000).

“Permitted Additional Debt Documents” means, on and after the execution and
delivery thereof by any Group Member, each note, instrument, agreement,
guaranty, security agreement, mortgage and other document relating to each
incurrence or issuance of Permitted Additional Debt, as the same may be amended,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof.

 

34



--------------------------------------------------------------------------------

“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1.

“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3.

“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2.

“Permitted Refinancing” means Indebtedness (including Guaranty Obligations of
Group Members in respect thereof) constituting a refinancing, extension of
maturity or other modifications of the terms of (including Indebtedness issued
in exchange for) Permitted Indebtedness to the extent provided for in
Section 8.1 (including any Permitted Refinancing of any such Permitted
Refinancing Indebtedness) (a) that has an aggregate outstanding principal amount
not greater than the aggregate principal amount of such Permitted Indebtedness
being refinanced or extended (plus accrued and unpaid interest and premium
payable on the Permitted Indebtedness being refinanced and the aggregate amount
of all fees, costs and expenses incurred in connection with such Permitted
Refinancing (including advisor, professional and investment banking fees,
arranger fees, underwriting fees, tender offer premiums and/or fees, and consent
and/or amendment fees)) outstanding at the time of such refinancing or
extension, (b) (i) to the extent such Indebtedness refinances or extends
Permitted Indebtedness (other than Indebtedness represented by the Existing
Notes), that has a weighted average maturity (measured as of the date of such
refinancing or extension) no shorter than that of such Permitted Indebtedness
being refinanced or extended (as of the date immediately prior to such
refinancing or extension) and (ii) to the extent such Indebtedness refinances or
extends Permitted Indebtedness represented by the Existing Notes, that is not
subject to any scheduled amortization, mandatory redemption, mandatory repayment
or mandatory prepayment, sinking fund or similar payment (other than, in each
case, (x) customary offers to repurchase upon a change of control, asset sale or
event of loss and acceleration rights after an event of default, (y) any of the
foregoing at the sole option of the Borrower, and (z) in the case of
Indebtedness that is convertible into shares of the Borrower’s Stock, customary
repurchase obligations in connection with a “Fundamental Change” or “Termination
of Trading” or any term of similar effect, as defined in any documents relating
to such Indebtedness) or have a final maturity date, in either case prior to the
date occurring 180 days following the Latest Maturity Date in effect at the time
of the incurrence or issuance of such Indebtedness, (c) that is not secured by
any property or any Lien other than those securing such Permitted Indebtedness
being refinanced or extended; provided such Lien shall have the same (or a more
junior) priority as the Lien securing such Permitted Indebtedness being
refinanced or extended, (d) that is subordinated to the Obligations on terms no
less favorable (in the reasonable judgment of the Administrative Agents) to the
holders of the Obligations as the Permitted Indebtedness being refinanced or
extended, (e) (i) to the extent such Indebtedness refinances or extends any
Permitted Indebtedness that includes any “financial maintenance covenants”, that
does not include any additional or new “financial maintenance covenants” or make
existing “financial maintenance covenants” more restrictive in any material
respect and (ii) to the extent that such indebtedness refinances or extends any
Permitted Indebtedness that does not include any “financial maintenance
covenants”, that does not include any “financial maintenance covenants” and
(f) does not benefit from any Guaranty Obligation other than any Guaranty
Obligation benefitting such Permitted Indebtedness being refinanced or extended
immediately

 

35



--------------------------------------------------------------------------------

prior to such refinancing or extension. Notwithstanding anything to the contrary
contained herein, the incurrences of Indebtedness in respect of the New 2023
Subordinated Notes pursuant to, and in accordance with, Section 8.1(q) shall be
deemed to be a Permitted Refinancing of the Existing 2018 Subordinated Notes.

“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.

“Permitted Stock Repurchases” means, subject to Section 8.5(e)(i), any
repurchase, redemption, retirement, termination, defeasance, cancellation or
other purchase by the Borrower of Stock or Stock Equivalents of the Borrower on
or after the Closing Date satisfying each of the following conditions: (a) as of
the date of consummation of any such repurchase, redemption, retirement or other
purchase and after giving effect thereto on such date, no Default or Event of
Default shall be continuing, (b) both immediately before and immediately after
giving effect to such repurchase, redemption, retirement, termination,
defeasance, cancellation or other purchase, the sum of (I) Revolver Availability
and (II) the aggregate amount of Unrestricted cash and Cash Equivalents of the
Loan Parties shall be at least $150,000,000 and (c) the aggregate consideration
paid by the Group Members for all such repurchases, redemptions, retirements,
terminations, defeasances, cancellations or other purchases, without
duplication, on or after the Closing Date shall not exceed $300,000,000.

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“Platform” has the meaning specified in Section 11.20(a).

“Preferred Stock”, as applied to the Stock of any Person, means Stock of such
Person (other than common Stock of such Person) of any class or classes (however
designed) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of Stock of any other class
of such Person, and shall include any Disqualified Stock.

“Pro Forma Administrative Agent” has the meaning specified in the preamble
hereto.

“Pro Forma Basis” means, in connection with any calculation of compliance with
any financial covenant ratio or financial term as it relates to any
determination for any period and any Pro Forma Transaction, that such
determination shall be made by giving pro forma effect to each such Pro Forma
Transaction after the first day of the relevant period (including, in the case
of any Permitted Acquisition, any Pro Forma Cost Savings directly attributable
to such Pro Forma Transaction and, in the case of the incurrence of any
Indebtedness, assuming that the proceeds thereof are applied), as if each such
Pro Forma Transaction had been consummated on the first day of such period, and
(i) in connection with any Permitted Acquisition or Sale based on historical
results accounted for in accordance with GAAP and (ii) to the extent applicable
in connection with any Permitted Acquisition, based on reasonable assumptions
that are specified in

 

36



--------------------------------------------------------------------------------

detail in the relevant Compliance Certificate, Financial Statement or other
document provided to the Administrative Agents or any Lender in connection
herewith in accordance with Regulation S-X (except for any Pro Forma Cost
Savings which need not be in accordance with Regulation S-X).

“Pro Forma Cost Savings” means, with respect to any period and in connection
with any Permitted Acquisition, operating expense reductions that are reasonably
expected to be sustainable over such period, will not adversely affect revenues
and are not greater than the reduction reasonably expected to be realized,
regardless of whether these cost savings could then be reflected in pro forma
financial statements in accordance with Regulation S-X, all such operating
expense reductions to be reasonably determined in good faith by the chief
financial or accounting officer of the Borrower and, to the extent requested by
either Administrative Agent, to be set forth in a certificate signed by such
officer.

“Pro Forma Transaction” means, as the context requires, (i) any transaction
consummated as part of any Permitted Acquisition, together with each other
transaction relating thereto and consummated in connection therewith, (ii) the
incurrence of any Indebtedness (other than revolving Indebtedness, except to the
extent such Indebtedness is incurred to refinance or repay other outstanding
Indebtedness (including a Restricted Debt Payment) or to finance a Permitted
Acquisition, an Investment or a Restricted Payment), (iii) the purchase of any
Indebtedness in accordance with the procedures set forth in Section 2.21 or the
permanent repayment of any Indebtedness (including a Restricted Debt Payment)
(other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction), (iv) any Sale permitted under
Section 8.4(e), (f), (g), (h) or (i) together with each other transaction
relating thereto and consummated in connection therewith, (v) any Restricted
Payment made (x) in respect of a Permitted Stock Repurchase in accordance with
Section 8.5(e), (y) in respect of any cash dividend on any common Stock or
Preferred Stock of the Borrower made in accordance with Section 8.5(f), or
(z) in respect of any Restricted Payment made in accordance with Section 8.5(h),
(vi) any Investment made in accordance with Section 8.3(m) and (vii) any
designation of a Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Subsidiary, in either case, pursuant to Section 7.15.

“Pro Rata Administrative Agent” has the meaning specified in the preamble
hereto.

“Pro Rata Commitments” means those Commitments related to the respective
Facilities included in any determination of the Required Pro Rata Lenders.

“Pro Rata Loans” means those Loans and Letters of Credit related to the
respective Facilities included in any determination of the Required Pro Rata
Lenders.

“Pro Rata Outstandings” of any Lender at any time, means (a) in the case of any
Term Loan Facility, the outstanding principal amount of the Term Loans owing to
such Lender under such Term Loan Facility and (b) in the case of any Revolving
Credit Facility, the sum of (i) the outstanding principal amount of Revolving
Loans owing to such Lender under such Revolving Credit Facility and (ii) the
amount of the participation of such Lender in the L/C Obligations outstanding
with respect to all Letters of Credit.

“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities, as the case may be, at any time, the percentage obtained by dividing
(a) the sum of the Commitments (or, if such Commitments in any such Facility are
terminated, the Pro Rata Outstandings therein)

 

37



--------------------------------------------------------------------------------

of such Lender then in effect under such Facility or Facilities, as the case may
be, by (b) the sum of the Commitments (or, if such Commitments in any such
Facility are terminated, the Pro Rata Outstandings therein) of all Lenders then
in effect under such Facility or Facilities, as the case may be; provided,
however, that, if there are no Commitments and no Pro Rata Outstandings in any
of such Facility or Facilities, as the case may be, such Lender’s Pro Rata Share
in such Facility or Facilities shall be determined based on the Pro Rata Share
in such Facility or Facilities, as the case may be, most recently in effect,
after giving effect to any subsequent assignment and any subsequent non-pro rata
payments of any Lender pursuant to Section 2.18.

“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(e).

“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.

“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors (or other applicable governing body) of the
applicable Proposed Acquisition Target, of (x) (i) in the case of a Proposed
Acquisition Target that is to become a Loan Party, at least a majority of the
Stock of such Proposed Acquisition Target or (ii) in the case of a Proposed
Acquisition Target that is not to become a Loan Party, at least 75% (or to the
extent provided below in this definition, at least a majority) of the Stock of
such Proposed Acquisition Target, in each case by the Borrower or any Subsidiary
of the Borrower or (y) all or substantially all of the assets of any Proposed
Acquisition Target by any Subsidiary of the Borrower, (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with (x) the Borrower, with the
Borrower being the surviving corporation, and (y) another Loan Party, with a
Loan Party being the surviving Person (which, subject to the satisfaction of the
requirements set forth in Section 7.10 within the time periods set forth
therein, may include the Proposed Acquisition Target being the surviving Person
and becoming a Loan Party)), (c) any proposed acquisition of all or any portion
of the remaining Stock and/or Stock Equivalents of any Subsidiary of the
Borrower that is not a Wholly Owned Subsidiary; provided that in the case where
such Subsidiary is not, and will not become, a Loan Party after such
acquisition, the Borrower and its Subsidiaries must own at least 75% (or to the
extent provided below in this definition, at least a majority) of the Stock of
such Proposed Acquisition Target after such acquisition, or (d) any proposed
acquisition of all or any portion of the remaining Stock and/or Stock
Equivalents in any Proposed Acquisition Target that is not already owned by the
Borrower or any Subsidiary of the Borrower, provided that (i) in the case of a
Proposed Acquisition Target that is to become a Loan Party after such
acquisition, the Borrower and its Subsidiaries must own at least a majority of
the Stock of such Proposed Acquisition Target after such acquisition or (ii) in
the case of a Proposed Acquisition Target that is not to become a Loan Party
after such acquisition, the Borrower and its Wholly Owned Subsidiaries must own
at least 75% (or to the extent provided below in this definition, at least a
majority) of the Stock of such Proposed Acquisition Target after such
acquisition. With respect to any Proposed Acquisition of a Proposed Acquisition
Target that is not to become a Loan Party after such acquisition, the 75%
threshold set forth above in this definition may be reduced to a majority
threshold so long as the aggregate Permitted Acquisition Consideration for all
such Proposed Acquisitions does not exceed $100,000,000.

“Proposed Acquisition Target” means any Person (including any Subsidiary
thereof) or any brand, line of business, division, branch, operating division or
other unit operation of any Person.

 

38



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 11.20(a).

“Refinancing” means the refinancing transactions specified in Section 3.1(c)(i).

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agents, among the
Borrower, the Administrative Agents and the Lenders providing Specified
Refinancing Term Loans or Specified Refinancing Revolving Credit Commitments,
which Refinancing Amendment shall effect the incurrence of such Specified
Refinancing Term Loans or Specified Refinancing Revolving Credit Commitments in
accordance with Section 2.22.

“Register” has the meaning specified in Section 2.14(b).

“Regulation S-X” means Regulation S-X of the Securities Act of 1933.

“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower.

“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 360th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agents of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, and (c) 5 Business Days after the delivery of a notice
by both Administrative Agents or the Required Lenders to the Borrower during the
continuance of any Event of Default.

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, stockholder, partner or other
equity holder, financing source or agent, trustee, representative, attorney,
accountant and each insurance, environmental, legal, financial and other advisor
(including those retained in connection with the satisfaction or attempted
satisfaction of any condition set forth in Article III) and other consultants
and agents of or to such Person or any of its Affiliates, together with, if such
Person is the Administrative Agent, each other Person or individual designated,
nominated or otherwise mandated by or helping the Administrative Agent pursuant
to and in accordance with Section 10.4 or any comparable provision of any Loan
Document.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

 

39



--------------------------------------------------------------------------------

“Repricing Event” means (i) any prepayment or repayment of B Term Loans, in
whole or in part, with the proceeds of, or any conversion of B Term Loans into,
any new or replacement tranche of term loans (whether under this Agreement or
otherwise) bearing interest with an Effective Yield less than the Effective
Yield applicable to the B Term Loans (as such comparative yields are determined
by the B Term Loan Administrative Agent) and (ii) any amendment or other
modification or waiver to this Agreement which effectively reduces the Effective
Yield (as determined by the B Term Loan Administrative Agent in its reasonable
judgment) applicable to the B Term Loans (and any assignment pursuant to
Section 2.18 in connection therewith). Any such determination by the B Term Loan
Administrative Agent as contemplated by the preceding sentence shall be
conclusive and binding on the Borrower and all Lenders holding B Term Loans
absent manifest error. The B Term Loan Administrative Agent shall not have any
liability to any Person with respect to such determination.

“Required B Term Loan Lenders” means, at any time, those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement at such time, but, for this purpose, determined as if there were no
outstanding A Term Loans (or related A Term Loan Commitments), Revolving Credit
Commitments (or, if such Commitments are terminated, assuming there are no
participations in Swing Loans, no unparticipated portions of Swing Loans and no
Outstandings in the Revolving Credit Facility), Extended Term Loans (or related
Extended Term Loan Commitments) in respect of any A Term Loans or Specified
Refinancing Loans (or related Specified Refinancing Term Loan Commitments) in
respect of any A Term Loans at such time.

“Required Lenders” means, at any time, Non-Defaulting Lenders having at such
time in excess of 50% of the sum of (i) the aggregate Revolving Credit
Commitments (or, if such Commitments are terminated, the sum of the amounts of
the participations in Swing Loans, the principal amount of unparticipated
portions of the Swing Loans and the Pro Rata Outstandings in the Revolving
Credit Facility) and (ii) the aggregate Term Loan Commitments (or, if such
Commitments are terminated, the aggregate Pro Rata Outstandings in the Term Loan
Facilities) then in effect, ignoring, in such calculation, any Commitments (or,
if such Commitments are terminated, the Pro Rata Outstandings in any Facility)
held by any Defaulting Lender or any Non-Funding Lender.

“Required Pro Rata Lenders” means, at any time, those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement at such time, but, for this purpose, determined as if there were no
outstanding B Term Loans (or related B Term Loan Commitments), Incremental Term
Loans (or related Incremental Term Loan Commitments), Extended Term Loans (or
related Extended Term Loan Commitments) in respect of any B Term Loans or
Incremental Term Loans or Specified Refinancing Loans (or related Specified
Refinancing Term Loan Commitments) in respect of any B Term Loans or Incremental
Term Loans at such time.

“Required Revolving Credit Lenders” means, at any time, Non-Defaulting Lenders
having at such time in excess of 50% of the aggregate Revolving Credit
Commitments (or, if such Commitments are terminated, the sum of the aggregate
amounts of the participations in Swing Loans, the aggregate principal amount of
the unparticipated portions of the Swing Loans and the aggregate Pro Rata
Outstandings in the Revolving Credit Facility) then in effect, ignoring, in such
calculation, any Revolving Credit Commitments (or, if such Revolving Credit
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of the unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) held by
any Defaulting Lender or any Non-Funding Lender.

 

40



--------------------------------------------------------------------------------

“Required Term Loan Lenders” means, at any time, Non-Defaulting Lenders having
at such time in excess of 50% of the aggregate Term Loan Commitments (or, if
such Commitments are terminated, the aggregate Pro Rata Outstandings in the Term
Loan Facilities) then in effect, ignoring, in such calculation, any Term Loan
Commitments (or, if such Term Loan Commitments are terminated, the Pro Rata
Outstandings in the Term Loan Facility) held by any Defaulting Lender or
Non-Funding Lender.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law, and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject, including all Healthcare Laws.

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, vice president for finance,
treasurer, assistant treasurer, controller, managing member or general partner
of such Person but, in any event, with respect to financial matters, any such
officer that is responsible for preparing the Financial Statements delivered
hereunder and, with respect to the Corporate Chart delivered pursuant to
Section 6.1(d), documents delivered on the Closing Date and documents delivered
pursuant to Section 7.10, the secretary or assistant secretary of such Person or
any other officer responsible for maintaining the corporate and similar records
of such Person. Any certificate or other document required to be delivered
hereunder by any Responsible Officer or other officer of any Group Member shall,
notwithstanding any language therein to the contrary, be deemed to be delivered
on behalf of the applicable Group Member and not in such person’s individual
capacity.

“Restricted” means, when referring to cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or
would be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower or of any such Subsidiary (unless such appearance is related to
(x) the Loan Documents or the Liens created thereunder or (y) (A) any secured
Permitted Additional Debt Documents or the Liens created thereunder or (B) any
documents relating to any secured Permitted Refinancing of any Permitted
Additional Debt, or the Liens created thereunder), (ii) are subject to any Lien
in favor of any Person other than (x) the Collateral Agent for the benefit of
the Secured Parties and (y) (A) the holders of any secured Permitted Additional
Debt (or any agent or trustee in respect thereof) or (B) the holders of any
secured Permitted Refinancing of any Permitted Additional Debt (or any agent or
trustee in respect thereof) or (iii) are not otherwise generally available for
use by the Borrower or such Subsidiary.

“Restricted Debt Payment” has the meaning specified in Section 8.6.

“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other similar payment or Sale of property for less than fair market value,
whether direct or indirect and whether in cash, Securities or other property, in
each case to the holders (in their capacities as such) of any Stock or Stock
Equivalent of any Group Member and in respect thereof, in each case

 

41



--------------------------------------------------------------------------------

now or hereafter outstanding, including with respect to a claim for rescission
of a Sale of such Stock or Stock Equivalent, and (b) any redemption, retirement,
termination, defeasance, purchase or other acquisition for value, whether direct
or indirect, of any Stock or Stock Equivalent of any Group Member, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, purchase or other acquisition,
whether directly or indirectly and whether to a sinking fund, a similar fund or
otherwise.

“Retained Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) the sum of the amounts of Excess Cash Flow for all periods
ending after December 31, 2015 and on or prior to the date of determination for
which the amount of Excess Cash Flow shall have been calculated as provided in
Section 6.1(c) and with respect to which any payment required
under Section 2.8(a) has been paid, minus (b) the sum at the time of
determination of (i) the aggregate amount of prepayments required to be made
pursuant to Section 2.8(a) through the date of determination (whether or not
such prepayments are accepted by Lenders) and (ii) the aggregate amount by which
the payments required by such Section 2.8(a) have been reduced by operation
of clause (B) thereof.

“Return Bid” has the meaning specified in Schedule 2.21.

“Revolver Availability” means the maximum amount of unused Revolving Credit
Commitments that would be available for borrowing of Revolving Loans if after
giving effect to such Revolving Loans, the Borrower would be in compliance with
the Consolidated Secured Leverage Ratio covenant set forth in Section 5.1 on a
Pro Forma Basis as of the last day of the last Fiscal Quarter for which
Financial Statements have been delivered hereunder for the four Fiscal Quarter
period ending on such day (as if the Borrower had incurred such Revolving Loans
on the first day of such period).

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and as such
amount may be reduced or increased pursuant to this Agreement. In addition, the
Revolving Credit Commitment of each Lender shall include any Extended Revolving
Credit Commitments and Specified Refinancing Revolving Credit Commitments of
such Lender and shall be increased by the amount of any Incremental Revolving
Credit Commitments of such Lender. The aggregate amount of the Revolving Credit
Commitments on the Closing Date equals $250,000,000.

“Revolving Credit Commitment Increase Lender” has the meaning specified in
Section 2.19(d).

“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.

“Revolving Credit Obligations” means (i) all Revolving Loans, Swing Loans, L/C
Obligations and the Revolving Credit Commitments and (ii) all related
Obligations relating to the Indebtedness and Commitments described in preceding
clause (i).

 

42



--------------------------------------------------------------------------------

“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.

“Revolving Credit Percentage” of any Revolving Credit Lender at any time means a
fraction (expressed as a percentage) the numerator of which is the Revolving
Credit Commitment of such Revolving Credit Lender at such time and the
denominator of which is the Total Revolving Credit Commitment at such time;
provided that (x) if the Revolving Credit Percentage of any Revolving Credit
Lender is to be determined after the Total Revolving Credit Commitment has been
terminated, then the Revolving Credit Percentages of such Revolving Credit
Lender shall be determined immediately prior (and without giving effect) to such
termination (but giving effect to assignments made thereafter in accordance with
the terms hereof) and (y) in the case of Section 2.20 when a Defaulting Lender
shall exist, “Revolving Credit Percentage” means the percentage of the Total
Revolving Credit Commitments (disregarding any Defaulting Lender’s Revolving
Credit Commitment) represented by such Lender’s Revolving Credit Commitment.

“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.

“Revolving Loan” has the meaning specified in Section 2.1; provided that, at any
time that any Extended Revolving Credit Commitments, Incremental Revolving
Credit Commitments or Specified Refinancing Revolving Credit Commitments have
been made available, the Extended Revolving Loans and other revolving loans
outstanding in respect thereof also shall be Revolving Loans.

“S&P” means Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Executive
Order, the USA PATRIOT Act, the U.S. International Emergency Economic Powers Act
(50 U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App.
§§ 1 et seq.), the U.S. Syria Accountability and Lebanese Sovereignty Act, the
U.S. Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 or
the Iran Sanctions Act, Section 1245 of the National Defense Authorization Act
of 2012, all as amended, or any of the foreign assets control regulations
(including but not limited to 31 C.F.R., Subtitle B, Chapter V, as amended) or
any other law, sanctions or executive order relating thereto administered or
enforced by the U.S. Department of the Treasury Office of Foreign Assets Control
(“OFAC”) or the U.S. Department of State, and any similar law, sanctions,
regulation, or Executive Order enacted in the United States after the date of
this Agreement, (ii) any sanctions or requirements imposed under similar laws or
regulations enacted by the United Nations, Her Majesty’s Treasury, the European
Union or the United Kingdom and (iii) any similar Requirement of Law of any
jurisdiction other than the United States, the European Union or the United
Kingdom, in each case, applicable to the Borrower or any of its Subsidiaries.

 

43



--------------------------------------------------------------------------------

“Scheduled A Term Loan Maturity Date” means June 18, 2020; provided, however, in
the event that any Existing 2018 Subordinated Notes remain outstanding on
April 1, 2018, then the Scheduled A Term Loan Maturity Date instead shall be
April 1, 2018 (the “Scheduled A Term Loan Springing Maturity Date”) (unless
either (x) the outstanding obligations under the Existing 2018 Subordinated
Notes (including all interest that will accrue thereon until such time as the
Existing 2018 Subordinated Notes have been redeemed or repaid in full in
accordance with the terms of the Existing 2018 Subordinated Notes Indenture and
the Existing 2018 Subordinated Notes Indenture has been terminated) have been
defeased or satisfied and discharged in accordance with the terms of the
Existing Notes Documents with respect to the Existing 2018 Subordinated Notes on
such date or (y) cash in an aggregate amount equal to all such outstanding
obligations has been deposited as security for the benefit of the Secured
Parties in a manner, on terms and conditions, and pursuant to documentation, in
each case reasonably satisfactory to the Administrative Agents (which, in any
event, shall require that such cash be deposited in a Cash Collateral Account
(subject to the Collateral Agent’s security interest under the Guaranty and
Security Agreement)), which cash can only be accessed by the Borrower for the
purpose of paying any remaining scheduled interest payments thereon as and when
the same shall become due and payable and to repay such Existing 2018
Subordinated Notes in full at maturity or in connection with any tender offer
for, repurchase of or other satisfaction or repayment of, the Existing 2018
Subordinated Notes permitted under this Agreement so long as the remaining funds
on deposit in such Cash Collateral Account are sufficient to satisfy any
remaining scheduled interest payments thereon and to repay the principal,
interest and any other cash payment obligations on the Existing 2018
Subordinated Notes in full at maturity (it being understood that to the extent
that the amount of such funds on deposit at any time shall exceed the aggregate
amount of the remaining outstanding obligations, such excess amount shall be
remitted to the Borrower at its written request so long as no Default or Event
of Default then exists or would result therefrom)).

“Scheduled A Term Loan Repayment” has the meaning specified in Section 2.6(b).

“Scheduled A Term Loan Repayment Date” has the meaning specified in
Section 2.6(b).

“Scheduled A Term Loan Springing Maturity Date” has the meaning specified in the
definition of “Scheduled A Term Loan Maturity Date”.

“Scheduled B Term Loan Maturity Date” means June 18, 2022; provided, however, in
the event that any Existing 2018 Subordinated Notes remain outstanding on
April 1, 2018, then the Scheduled B Term Loan Maturity Date instead shall be
April 1, 2018 (the “Scheduled B Term Loan Springing Maturity Date”) (unless
either (x) the outstanding obligations under the Existing 2018 Subordinated
Notes (including all interest that will accrue thereon until such time as the
Existing 2018 Subordinated Notes have been redeemed or repaid in full in
accordance with the terms of the Existing 2018 Subordinated Notes Indenture and
the Existing 2018 Subordinated Notes Indenture has been terminated) have been
defeased or satisfied and discharged in accordance with the terms of the
Existing Notes Documents with respect to the Existing 2018 Subordinated Notes on
such date or (y) cash in an aggregate amount equal to all such outstanding
obligations has been deposited as security for the benefit of the Secured
Parties in a manner, on terms and conditions, and pursuant to documentation, in
each case reasonably satisfactory to the Administrative Agents (which, in any
event, shall require that such cash be deposited in a Cash

 

44



--------------------------------------------------------------------------------

Collateral Account (subject to the Collateral Agent’s security interest under
the Guaranty and Security Agreement)), which cash can only be accessed by the
Borrower for the purpose of paying any remaining scheduled interest payments
thereon as and when the same shall become due and payable and to repay such
Existing 2018 Subordinated Notes in full at maturity or in connection with any
tender offer for, repurchase of or other satisfaction or repayment of, the
Existing 2018 Subordinated Notes permitted under this Agreement so long as the
remaining funds on deposit in such Cash Collateral Account are sufficient to
satisfy any remaining scheduled interest payments thereon and to repay the
principal, interest and any other cash payment obligations on the Existing 2018
Subordinated Notes in full at maturity (it being understood that to the extent
that the amount of such funds on deposit at any time shall exceed the aggregate
amount of the remaining outstanding obligations, such excess amount shall be
remitted to the Borrower at its written request so long as no Default or Event
of Default then exists or would result therefrom)).

“Scheduled B Term Loan Repayment” has the meaning specified in Section 2.6(c).

“Scheduled B Term Loan Repayment Date” has the meaning specified in
Section 2.6(c).

“Scheduled B Term Loan Springing Maturity Date” has the meaning specified in the
definition of “Scheduled B Term Loan Maturity Date”.

“Scheduled Revolving Credit Termination Date” means June 18, 2020; provided,
however, in the event that any Existing 2018 Subordinated Notes remain
outstanding on April 1, 2018, then the Scheduled Revolving Credit Termination
Date instead shall be April 1, 2018 (the “Scheduled Revolving Credit Springing
Termination Date”) (unless either (x) the outstanding obligations under the
Existing 2018 Subordinated Notes (including all interest that will accrue
thereon until such time as the Existing 2018 Subordinated Notes have been
redeemed or repaid in full in accordance with the terms of the Existing 2018
Subordinated Notes Indenture and the Existing 2018 Subordinated Notes Indenture
has been terminated) have been defeased or satisfied and discharged in
accordance with the terms of the Existing Notes Documents with respect to the
Existing 2018 Subordinated Notes on such date or (y) cash in an aggregate amount
equal to all such outstanding obligations has been deposited as security for the
benefit of the Secured Parties in a manner, on terms and conditions, and
pursuant to documentation, in each case reasonably satisfactory to the
Administrative Agents (which, in any event, shall require that such cash be
deposited in a Cash Collateral Account (subject to the Collateral Agent’s
security interest under the Guaranty and Security Agreement)), which cash can
only be accessed by the Borrower for the purpose of paying any remaining
scheduled interest payments thereon as and when the same shall become due and
payable and to repay such Existing 2018 Subordinated Notes in full at maturity
or in connection with any tender offer for, repurchase of or other satisfaction
or repayment of, the Existing 2018 Subordinated Notes permitted under this
Agreement so long as the remaining funds on deposit in such Cash Collateral
Account are sufficient to satisfy any remaining scheduled interest payments
thereon and to repay the principal, interest and any other cash payment
obligations on the Existing 2018 Subordinated Notes in full at maturity (it
being understood that to the extent that the amount of such funds on deposit at
any time shall exceed the aggregate amount of the remaining outstanding
obligations, such excess amount shall be remitted to the Borrower at its written
request so long as no Default or Event of Default then exists or would result
therefrom)).

“Scheduled Revolving Credit Springing Termination Date” has the meaning
specified in the definition of “Scheduled Revolving Credit Termination Date”.

 

45



--------------------------------------------------------------------------------

“SEC” means The United States Securities and Exchange Commission.

“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by either Administrative
Agent or an Affiliate of either Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Collateral Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).

“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement which meets the requirements of Section 8.1(f) with a Loan Party if
such Hedging Agreement was provided or arranged by either Administrative Agent
or an Affiliate of either Administrative Agent, and any assignee of such Person
or (b) a Lender or an Affiliate of a Lender who has entered into a Hedging
Agreement which meets the requirements of Section 8.1(f) with a Loan Party (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of such Hedging Agreement).

“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agents,
the Collateral Agent, any Secured Hedging Counterparty, any Secured Treasury
Services Creditor, each other Indemnitee and any other holder of any Obligation
of any Loan Party.

“Secured Treasury Services Agreement” means any Treasury Services Agreement that
(a) has been entered into with a Secured Treasury Services Creditor, (b) has
been approved in writing by the Borrower as being a “Secured Treasury Services
Agreement” hereunder and (c) is expressly identified as being a “Secured
Treasury Services Agreement” hereunder in a joint written notice from the
Borrower and such Secured Treasury Services Creditor delivered to the Collateral
Agent reasonably promptly after the execution of such Treasury Services
Agreement (it being understood (i) that any such notice may specify the
aggregate amount of obligations under the respective Secured Treasury Services
Agreement that is entitled to be secured by the Collateral under the Loan
Documents and treated as Obligations hereunder and thereunder and (ii) to the
extent that any such notice does not specify such a limit, then, unless
otherwise approved in writing by the Borrower, no more than $10,000,000 in the
aggregate of all obligations under all Secured Treasury Services Agreements
shall be entitled to be secured on a ratable basis by the Collateral under the
Loan Documents and treated as Obligations hereunder and thereunder).

“Secured Treasury Services Creditor” means a Lender or an Affiliate of a Lender
who has entered into a Treasury Services Agreement with a Loan Party.

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

 

46



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person or any group of Persons taken
together on a consolidated basis as of any date of determination, that, as of
such date, (a) the value of the assets of such Person or group (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person
or group, (b) such Person or group is able to pay all liabilities of such Person
or group as such liabilities mature and (c) such Person or group does not have
unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPDH Sale” means the Sale of (x) all of the Stock and Stock Equivalents of,
and/or (y) any or all of the assets of, the P&G JV Companies, Inverness Medical,
LLC (but only with regard to the assets thereof relating to the business of the
P&G JV Companies) and/or Alere (Shanghai) Diagnostics Co., Ltd. (but only with
regard to the assets thereof relating to the business of the P&G JV Companies),
and any of their respective Subsidiaries or any direct or indirect holding
company thereof (including SPDH, Inc.) holding, directly or indirectly, the
Stock and Stock Equivalents of either of the P&G JV Companies, Inverness
Medical, LLC and/or Alere (Shanghai) Diagnostics Co., Ltd., as applicable, and
any of their respective Subsidiaries (provided that such holding company does
not engage in any material business or own any material assets other than
owning, directly or indirectly, the Stock and Stock Equivalents of either of the
P&G JV Companies, Inverness Medical, LLC and/or Alere (Shanghai) Diagnostics
Co., Ltd., as applicable, and any of their respective Subsidiaries).

“Specified Refinancing Revolving Credit Commitments” has the meaning specified
in Section 2.22(a).

“Specified Refinancing Revolving Credit Facility” means the Specified
Refinancing Revolving Credit Commitments and the provisions herein related to
the Revolving Loans, any Swing Loans or Letters of Credit incurred under the
Specified Refinancing Revolving Credit Commitments.

“Specified Refinancing Term Loan Commitment” has the meaning specified in the
definition of “Term Loan Commitment”.

“Specified Refinancing Term Loan Facility” means the Specified Refinancing Term
Loans and the provisions herein related to the Specified Refinancing Term Loans.

“Specified Refinancing Term Loans” has the meaning specified in Section 2.22(a).

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Applicable Administrative Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

47



--------------------------------------------------------------------------------

“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agents (including the Existing Subordinated Notes, the New
2023 Subordinated Notes and any Permitted Additional Debt, Permitted Acquisition
Debt or other Junior Indebtedness that satisfies the criteria for subordination
set forth in this definition).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. Based on the capital structure and ownership of the
P&G JV Companies as of the Closing Date, the P&G JV Companies are not
Subsidiaries of any Group Member. Notwithstanding the foregoing or anything else
in this Agreement or any other Loan Document to the contrary, other than for
purposes of (x) the definition of “Unrestricted Subsidiary” contained herein and
(y) Sections 4.1(e) (to the extent relating to Anti-Corruption Laws,
Anti-Terrorism Laws, Anti-Money Laundering Laws and Sanctions Laws and
Regulations), 4.21 and 7.2 (to the extent relating to Anti-Corruption Laws,
Anti-Terrorism Laws, Anti-Money Laundering Laws and Sanctions Laws and
Regulations), an Unrestricted Subsidiary (and its Subsidiaries) shall be deemed
not to be a Subsidiary of the Borrower or any of its other Subsidiaries for
purposes of this Agreement or any other Loan Document.

“Substitute Lender” has the meaning specified in Section 2.18(a).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Secured Hedging Agreement that constitutes a “swap” within the
meaning of section 1a(47) of the Commodity Exchange Act.

“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).

“Swingline Commitment” means $25,000,000.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Pro Rata Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Pro Rata Administrative Agent (or, if there is no such
successor Pro Rata Administrative Agent, the Required Lenders) and the Borrower,
to act as the Swingline Lender hereunder.

“Swingline Request” has the meaning specified in Section 2.3(b).

“Swing Loan” has the meaning specified in Section 2.3(a).

“Swing Loan Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time. The Swing Loan Exposure of any Revolving
Credit Lender at any time shall be its Revolving Credit Percentage of the
aggregate Swing Loan Exposure at such time.

 

48



--------------------------------------------------------------------------------

“Swissco” means Alere Switzerland GmbH, an entity organized under the laws of
Switzerland.

“Swiss Pledge Agreement” has the meaning specified in Section 3.1(a)(iii).

“Tax Affiliate” means (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8.

“Taxes” has the meaning specified in Section 2.17(a).

“TechLab Sale” means the sale of all of the Borrower’s or any of its
Subsidiaries’ Investment in TechLab, Inc., which may include any assets directly
associated with the business thereof and held by the Borrower or any of its
Subsidiaries.

“Term Loan” means each Initial Term Loan, and, unless the context shall
otherwise require, each Incremental Term Loan, each Extended Term Loan and each
Specified Refinancing Term Loan.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the A Term
Loan Commitment, the B Term Loan Commitment and any Incremental Term Loan
Commitment of such Lender, as amended to reflect Assignments and as such amount
may be reduced pursuant to this Agreement. In addition, the Term Loan Commitment
of each Lender shall include any commitment to make Extended Term Loans (the
“Extended Term Loan Commitment”) or any commitment to make Specified Refinancing
Term Loans (the “Specified Refinancing Term Loan Commitment”).

“Term Loan Facility” means, in respect of each Tranche of Term Loans, the Term
Loan Commitments, the related Term Loans and the provisions herein related to
such Tranche of Term Loans.

“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Percentage” of a Tranche of Term Loans means, at any time, a fraction
(expressed as a percentage), the numerator of which is equal to the aggregate
outstanding principal amount of all Term Loans of such Tranche at such time and
the denominator of which is equal to the aggregate outstanding principal amount
of all Term Loans of all Tranches at such time.

“Title IV Plan” means a Pension Plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate maintains, sponsors or
contributes to or has maintained, sponsored or contributed to within the last 6
years or otherwise has any obligation or liability, contingent or otherwise.

“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
referred to in Section 4.4(a) or delivered pursuant to Section 6.1(a) or
(b) (but excluding, for this purpose, the value of the Stock of any Unrestricted
Subsidiaries).

 

49



--------------------------------------------------------------------------------

“Total A Term Loan Commitment” means, at any time, the sum of the A Term Loan
Commitments of each of the Lenders at such time.

“Total B Term Loan Commitment” means, at any time, the sum of the B Term Loan
Commitments of each of the Lenders at such time.

“Total Commitment” means, at any time, the sum of the Commitments of each of the
Lenders at such time.

“Total Revolving Credit Commitments” means, at any time, the sum of the
Revolving Credit Commitments of each of the Lenders at such time.

“Trademarks” means all right, title and interest (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations thereof and all applications therefor.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Tranche” means the respective facility and commitments utilized in making Loans
hereunder, with there being four separate Tranches as of the Closing Date, i.e.,
A Term Loans, B Term Loans, Revolving Loans and Swing Loans; provided that, for
the purposes of Sections 2.6(a), 2.19, 2.22, 2.23, 11.1 and 11.2(b), Revolving
Loans and Swing Loans shall be deemed to constitute part of a single “Tranche”.
In addition, notwithstanding the foregoing, any Incremental Term Loans incurred
after the Closing Date shall, unless added to the B Term Loans or any then
outstanding Incremental Term Loans, be made pursuant to one or more additional
Tranches of Term Loans which shall be designated in accordance with the relevant
requirements specified in Section 2.19.

“Transactions” means, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Loan Documents, the incurrence of Loans on the
Closing Date and the use of proceeds thereof and (iii) the payment of all fees
and expenses in connection with the foregoing.

“Treasury Services” means treasury, depositary, automated clearinghouse
transfers of funds, credit cards, purchasing cards and other cash management
services (including, without limitation, overnight overdraft services, lockbox
services, wire transfer services and electronic funds transfer services).

“Treasury Services Agreements” means any written agreements and/or arrangements
to provide Treasury Services.

“Type” means the type or Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Rate Loan.

 

50



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued, but only to the extent such liabilities could
reasonably be expected to have a Material Adverse Effect) that could be avoided
by any Group Member or any ERISA Affiliate as a result of such transaction.

“United States” or “U.S.” means the United States of America.

“Unrestricted” means, when referring to cash or Cash Equivalents of any Loan
Party, that such cash or Cash Equivalents are not Restricted.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that is
designated as an Unrestricted Subsidiary pursuant to Section 7.15, until such
Person ceases to be an Unrestricted Subsidiary of the Borrower in accordance
with Section 7.15 and (b) any Subsidiary of any Unrestricted Subsidiary
designated pursuant to preceding clause (a) (and which has not so ceased to be
an Unrestricted Subsidiary).

“Unused Revolver Commitment Fee” has the meaning specified in Section 2.11.

“U.S. Lender Party” means each of each Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

“Wampole Business” means the business conducted by various Subsidiaries of the
Borrower relating to the design, manufacture and sale of laboratory diagnostics
and associated products related to the diagnosis of certain diseases and medical
conditions.

“Wampole Sale” means the Sale of any or all of the assets of the Wampole
Business or the Stock or Stock Equivalents of any Subsidiary that conducts the
Wampole Business or any direct or indirect holding company thereof holding,
directly or indirectly, the Stock and Stock Equivalents of any such Subsidiary
(provided that such Subsidiary or holding company does not engage in any
material business or own any material assets other than the Wampole Business or
owning, directly or indirectly, the Stock and Stock Equivalents of any such
Subsidiary).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or

 

51



--------------------------------------------------------------------------------

other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment;
by (ii) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.

“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.

Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.

Section 1.3 Accounting Terms and Principles.

(a) GAAP. All accounting determinations required to be made pursuant hereto
shall, unless expressly otherwise provided herein, be made in accordance with
GAAP. No change in the accounting principles used in the preparation of any
Financial Statement hereafter adopted by the Borrower shall be given effect if
such change would affect a calculation that measures compliance with any
provision of Article V or VIII unless the Borrower, the Administrative Agents
and the Required Lenders agree to modify such provisions to reflect such changes
in GAAP and, unless such provisions are modified, all Financial Statements,
Compliance Certificates and similar documents provided hereunder shall be
provided together with a reconciliation between the calculations and amounts set
forth therein before and after giving effect to such change in GAAP. For the
avoidance of doubt, all operating lease expense with respect to leases of the
Borrower and its Subsidiaries that would constitute operating leases under GAAP
as in effect on the Closing Date shall not be included in the calculations of
Capital Leases and Capital Lease Obligations hereunder unless the Borrower, the
Administrative Agents and the Required Lenders otherwise agree to modify the
provisions hereof in accordance with the immediately preceding sentence. In
addition, to the extent that (x) the obligations in respect of any issue of
Existing Notes, any Permitted Additional Debt or any Permitted Refinancing of
any of the foregoing (including all interest that will accrue thereon through
the relevant redemption or maturity date) and the relevant indenture governing
such Indebtedness are defeased or satisfied and discharged in accordance with
the terms of such indenture or (y) in the case of any Existing 2016 Subordinated
Convertible Notes or Existing 2018 Subordinated Notes, cash is deposited with
the Collateral Agent as security for the benefit of the Secured Parties in an
amount sufficient to repay in full such Indebtedness at maturity pursuant to
arrangements reasonably satisfactory to the Administrative Agents, then, in any
case, such Indebtedness will not be considered outstanding for purposes of this
Agreement (including any of the covenants or other provisions in Articles V or
VIII). Unless otherwise expressly provided for herein, the term “consolidated”
(including “Consolidated”) with respect to any Person refers to such Person
consolidated with its Subsidiaries, and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person (and, without limiting the foregoing, it is understood and agreed
that, for purposes of calculating the Applicable Margin and all financial ratios
and financial terms contained herein or in any other Loan Document, the
financial results of all Unrestricted Subsidiaries shall be ignored).

 

52



--------------------------------------------------------------------------------

(b) Pro Forma. All components of financial calculations made to determine
compliance with Article V shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.

Section 1.4 Payments. The Administrative Agents may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agents
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than either Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agents may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.

Section 1.5 Interpretation.

(a) Certain Terms. Except as set forth in any Loan Document, all accounting
terms not specifically defined herein shall be construed in accordance with GAAP
(except for the term “property”, which shall be interpreted as broadly as
possible, including, in any case, cash, Securities, other assets, rights under
Contractual Obligations and Permits and any right or interest in any property).
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole. In the computation of periods of time from a specified date to a later
specified date in any Loan Document, the terms “from” means “from and including”
and the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.” In any other case, the term “including” when
used in any Loan Document means “including without limitation.” The term
“documents” means all writings, however evidenced and whether in physical or
electronic form, including all documents, instruments, agreements, notices,
demands, certificates, forms, financial statements, opinions and reports. The
term “incur” means incur, create, make, issue, assume or otherwise become
directly or indirectly liable in respect of or responsible for, in each case
whether directly or indirectly, and the terms “incurrence” and “incurred” and
similar derivatives shall have correlative meanings.

(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless any prior consent of any Secured Party or the Loan Parties
expressly required hereunder is not obtained, any modification, amendment,
restatement or amendment and restatement to any term of such agreement, (B) any
statute shall be to such statute as modified from time to time and to any
successor legislation thereto, in each case

 

53



--------------------------------------------------------------------------------

as in effect at the time any such reference is operative and (C) any time of day
shall be a reference to New York time. Titles of articles, sections, clauses,
exhibits, schedules and annexes contained in any Loan Document are without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto. Unless otherwise expressly indicated, the
meaning of any term defined (including by reference) in any Loan Document shall
be equally applicable to both the singular and plural forms of such term.

Section 1.6 Available Amount Transactions. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Available Amount immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously.

ARTICLE II

THE FACILITIES

Section 2.1 The Commitments.

(a) Revolving Credit Commitments. On the terms and subject to the conditions
contained in this Agreement, each Revolving Credit Lender severally, but not
jointly, agrees to make loans in Dollars (each a “Revolving Loan”) to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding for all such loans by such Lender not to exceed
such Lender’s Revolving Credit Commitment; provided, however, that at no time
shall any Revolving Credit Lender be obligated to make a Revolving Loan in
excess of such Lender’s Pro Rata Share of the amount by which the then effective
Revolving Credit Commitments exceeds the aggregate Revolving Credit Outstandings
at such time. Within the limits set forth in the first sentence of this clause
(a), amounts of Revolving Loans repaid may be reborrowed under this Section 2.1.

(b) Term Loan Commitments . (i) On the terms and subject to the conditions
contained in this Agreement, each Term Loan Lender severally, but not jointly,
agrees to make a loan (each an “A Term Loan”) in Dollars to the Borrower on the
Closing Date in an amount not to exceed such Lender’s A Term Loan Commitment.
Amounts of A Term Loans repaid may not be reborrowed.

(ii) On the terms and subject to the conditions contained in this Agreement,
each Term Loan Lender severally, but not jointly, agrees to make a loan (each a
“B Term Loan”) in Dollars to the Borrower on the Closing Date in an amount not
to exceed such Lender’s B Term Loan Commitment. Amounts of B Term Loans repaid
may not be reborrowed.

Section 2.2 Borrowing Procedures.

(a) Notice From the Borrower. Each Borrowing shall be made on notice given by
the Borrower to the Applicable Administrative Agent not later than
(i) 10:00 a.m. on the date of, in the case of a Borrowing of Base Rate Loans,
and (ii) 11:00 a.m. on the third Business Day prior to the date of, in the case
of a Borrowing of Eurodollar Rate Loans, the proposed Borrowing. Each such
notice may be made in a writing substantially in the form of Exhibit C (a
“Notice of Borrowing”) duly completed or by telephone if confirmed promptly, but
in any event

 

54



--------------------------------------------------------------------------------

within one Business Day and prior to such Borrowing, with such a Notice of
Borrowing. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. The Notice of
Borrowing shall specify whether the loans being incurred pursuant to such
Borrowing shall constitute Initial Term Loans or Revolving Loans. Each Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000.

(b) Notice to Each Lender. The Applicable Administrative Agent shall give to
each relevant Lender prompt notice of the Applicable Administrative Agent’s
receipt of a Notice of Borrowing and, if Eurodollar Rate Loans are properly
requested in such Notice of Borrowing, prompt notice of the applicable interest
rate. Each Lender shall, before 12:00 noon on the date of the proposed
Borrowing, make available to the Applicable Administrative Agent at its address
referred to in Section 11.11, such Lender’s Pro Rata Share of such proposed
Borrowing. Upon fulfillment or due waiver (i) on the Closing Date, of the
applicable conditions set forth in Section 3.1 and (ii) on the Closing Date and
on the date of each borrowing of Loans thereafter, of the applicable conditions
set forth in Section 3.2, the Applicable Administrative Agent shall make the
funds made available to it by the Lenders before 12:00 noon on the date of the
proposed Borrowing available to the Borrower.

(c) Non-Funding Lenders. Unless the Applicable Administrative Agent shall have
received notice from any Lender prior to the date such Lender is required to
make any payment hereunder with respect to any Loan or any participation in any
Swing Loan or Letter of Credit that such Lender will not make such payment (or
any portion thereof) available to the Applicable Administrative Agent, the
Applicable Administrative Agent may assume that such Lender has made such
payment available to the Applicable Administrative Agent on the date such
payment is required to be made in accordance with this Article II and the
Applicable Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. The Borrower
agrees to repay to the Applicable Administrative Agent on demand such amount
(until repaid by such Lender) with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Applicable Administrative Agent, at the interest rate applicable
to the Obligation that would have been created when the Applicable
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer. In addition, any Lender that shall not have
made available to the Applicable Administrative Agent any portion of any payment
described above (any such Lender, a “Non-Funding Lender”) agrees to pay such
amount to the Applicable Administrative Agent on demand together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Applicable Administrative
Agent, at the Federal Funds Rate for the first Business Day and thereafter
(i) in the case of a payment in respect of a Loan, at the interest rate
applicable at the time to such Loan and (ii) otherwise, at the interest rate
applicable to Base Rate Loans under the Revolving Credit Facility. Such
repayment shall then constitute the funding of the corresponding Loan (including
any Loan deemed to have been made hereunder with such payment) or participation.
The existence of any Non-Funding Lender shall not relieve any other Lender of
its obligations under any Loan Document, but no other Lender shall be
responsible for the failure of any Non-Funding Lender to make any payment
required under any Loan Document.

 

55



--------------------------------------------------------------------------------

Section 2.3 Swing Loans.

(a) Availability. On the terms and subject to the conditions contained in this
Agreement, the Swingline Lender may, in its sole discretion, make loans in
Dollars (each a “Swing Loan”) available to the Borrower under the Revolving
Credit Facility from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Revolving Credit Commitments and (y) in the
period commencing on the first Business Day after it receives notice from the
Pro Rata Administrative Agent or the Required Revolving Credit Lenders that one
or more of the conditions precedent contained in Section 3.2 are not satisfied
and ending when such conditions are satisfied or duly waived. In connection with
the making of any Swing Loan, the Swingline Lender may but shall not be required
to determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 have been satisfied or waived. Each Swing Loan shall be a Base Rate
Loan and must be repaid in full on the earliest of (i) the funding date of any
Borrowing of Revolving Loans and (ii) the Revolving Credit Termination Date.
Within the limits set forth in the first sentence of this clause (a), amounts of
Swing Loans repaid may be reborrowed under this clause (a).

(b) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to the Applicable Administrative Agent a notice to be received not later
than 1:00 p.m. on the day of the proposed borrowing, which may be made in a
writing substantially in the form of Exhibit D duly completed (a “Swingline
Request”) or by telephone if confirmed promptly but, in any event, prior to such
borrowing, with such a Swingline Request. In addition, if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Swing Line Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan. The
Applicable Administrative Agent shall promptly notify the Swingline Lender of
the details of the requested Swing Loan. Upon receipt of such notice and subject
to the terms of this Agreement, the Swingline Lender may make a Swing Loan
available to the Borrower by making the proceeds thereof available to the
Applicable Administrative Agent and, in turn, the Applicable Administrative
Agent shall make such proceeds available to the Borrower on the date set forth
in the relevant Swingline Request.

(c) Refinancing Swing Loans. The Swingline Lender may at any time forward a
demand to the Applicable Administrative Agent (which the Applicable
Administrative Agent shall, upon receipt, forward to each Revolving Credit
Lender) that each Revolving Credit Lender pay to the Applicable Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Share of all or a portion of the outstanding Swing Loans. Each
Revolving Credit Lender shall pay such Pro Rata Share to the Applicable
Administrative Agent for the account of the Swingline Lender. Upon receipt by
the Applicable Administrative Agent of such payment (other than during the
continuation of any Event of Default under Section 9.1(e)), such Revolving
Credit Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from the Applicable
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swing Loan. In addition, regardless of whether any such demand is
made, upon the occurrence of any Event of Default under Section 9.1(e), each
Revolving Credit Lender shall be deemed to have acquired, without recourse or
warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such Lender’s Pro Rata Share of such Swing Loan. If

 

56



--------------------------------------------------------------------------------

any payment made by any Revolving Credit Lender as a result of any such demand
is not deemed a Revolving Loan, such payment shall be deemed a funding by such
Lender of such participation. Such participation shall not be otherwise required
to be funded. Upon receipt by the Swingline Lender of any payment from any
Revolving Credit Lender pursuant to this clause (c) with respect to any portion
of any Swing Loan, the Swingline Lender shall promptly pay over to such
Revolving Credit Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) received by the Swingline Lender with respect to
such portion.

(d) Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.

Section 2.4 Letters of Credit.

(a) Commitment and Conditions. (A) On the terms and subject to the conditions
contained herein, each L/C Issuer agrees to Issue, at the request of the
Borrower, in accordance with such L/C Issuer’s usual and customary business
practices, and for the account of the Borrower (or, as long as the Borrower
remains responsible for the payment in full of all amounts drawn thereunder and
related fees, costs and expenses, for the account of any Group Member), Letters
of Credit (denominated in Dollars in a minimum face amount of $1,000,000 for
each Letter of Credit (or such lesser face amount as may be acceptable to the
respective L/C Issuer)) from time to time on any Business Day during the period
from the Closing Date through the earlier of the Revolving Credit Termination
Date and 5 days prior to the Scheduled Revolving Credit Termination Date;
provided, however, that such L/C Issuer shall not be under any obligation to
Issue any Letter of Credit upon the occurrence of any of the following, after
giving effect to such Issuance:

(i) (A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;

(ii) the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one year after the date of issuance thereof or (C) is later
than 5 days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional one year periods as long as (x) each of
the Borrower and such L/C Issuer have the option to prevent such renewal before
the expiration of such term or any such additional one year period and
(y) neither such L/C Issuer nor the Borrower shall permit any such renewal to
extend such expiration date beyond the date set forth in clause (C) above; or

 

57



--------------------------------------------------------------------------------

(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (C) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Pro Rata Administrative Agent or the Required
Revolving Credit Lenders that any condition precedent contained in Section 3.2
is not satisfied and ending on the date all such conditions are satisfied or
duly waived.

(B) Schedule 2.4 contains a description of letters of credit that were issued
pursuant to the Existing Credit Agreement and which remain outstanding on the
Closing Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount, (v) the
currency in which the letter of credit is denominated, (vi) the name of the
beneficiary, (vii) the expiry date and (viii) whether such letter of credit
constitutes a standby letter of credit or a commercial letter of credit). Each
such letter of credit, including any extension or renewal thereof in accordance
with the terms thereof and hereof (each, as amended from time to time in
accordance with the terms thereof and hereof, an “Existing Letter of Credit”)
shall constitute a “Letter of Credit” for all purposes of this Agreement and
shall be deemed issued on the Closing Date.

(b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and the
Applicable Administrative Agent a notice of any requested Issuance of any Letter
of Credit (other than in respect of an Existing Letter of Credit), which shall
be effective only if received by such L/C Issuer and the Applicable
Administrative Agent not later than 11:00 a.m. on the third Business Day prior
to the date of such requested Issuance. Such notice may be made in a writing
substantially the form of Exhibit E duly completed or in a writing in any other
form acceptable to such L/C Issuer (an “L/C Request”) or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Issuance, with such an L/C Request.

(c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Applicable Administrative Agent (which, after receipt, the Applicable
Administrative Agent shall provide to each Revolving Credit Lender), in form and
substance satisfactory to the Applicable Administrative Agent, each of the
following on the following dates: (i) on or prior to (A) any Issuance of any
Letter of Credit by such L/C Issuer, (B) any drawing under any such Letter of
Credit or (C) any payment (or failure to pay when due) by the Borrower of any
related L/C Reimbursement Obligation, notice thereof, which shall contain a
reasonably detailed description of such Issuance, drawing or payment, (ii) upon
the request of the Applicable Administrative Agent (or any Revolving Credit
Lender through the Applicable Administrative Agent), copies of any Letter of
Credit Issued by such L/C Issuer and any related L/C Reimbursement Agreement and
such other documents and information as may reasonably be

 

58



--------------------------------------------------------------------------------

requested by the Applicable Administrative Agent and (iii) on the first Business
Day of each calendar week, a schedule of the Letters of Credit Issued by such
L/C Issuer, in form and substance reasonably satisfactory to the Applicable
Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.

(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.

(e) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation owing with
respect to such Letter of Credit no later than the first Business Day after the
Borrower receives notice from such L/C Issuer that payment has been made under
such Letter of Credit or that such L/C Reimbursement Obligation is otherwise due
(the “L/C Reimbursement Date”) with interest thereon computed as set forth in
clause (i) below. In the event that any L/C Issuer incurs any L/C Reimbursement
Obligation not repaid by the Borrower as provided in this clause (e) (or any
such payment by the Borrower is rescinded or set aside for any reason), such L/C
Issuer shall promptly notify the Applicable Administrative Agent of such failure
(and, upon receipt of such notice, the Applicable Administrative Agent shall
forward a copy to each Revolving Credit Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable on
demand by the Borrower with interest thereon computed (i) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.

(f) Reimbursement Obligations of the Revolving Credit Lenders. Upon receipt of
the notice described in clause (e) above from the Applicable Administrative
Agent, each Revolving Credit Lender shall pay to the Applicable Administrative
Agent for the account of such L/C Issuer its Pro Rata Share of such L/C
Reimbursement Obligation. By making such payment (other than during the
continuation of an Event of Default under Section 9.1(e)), such Lender shall be
deemed to have made a Revolving Loan to the Borrower, which, upon receipt
thereof by such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation. Any such payment that is not deemed
a Revolving Loan shall be deemed a funding by such Lender of its participation
in the applicable Letter of Credit and the related L/C Obligations. Such
participation shall not otherwise be required to be funded. Upon receipt by any
L/C Issuer of any payment from any Lender pursuant to this clause (f) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay over to such Lender all payments received after such payment
by such L/C Issuer with respect to such portion.

(g) Obligations Absolute. The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any

 

59



--------------------------------------------------------------------------------

provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Credit Lender hereunder.

Section 2.5 Reduction and Termination of the Commitments.

(a) Optional. The Borrower may, upon notice to the Applicable Administrative
Agent, terminate in whole or reduce in part ratably any unused portion of the
Revolving Credit Commitments; provided, however, that each partial reduction
shall be in an aggregate amount that is an integral multiple of $1,000,000.

(b) Mandatory.

(i) The Total Commitment (and the Commitment of each Lender) shall terminate in
its entirety on July 2, 2015, unless the Closing Date has occurred on or prior
to such date.

(ii) In addition to any other mandatory commitment reductions pursuant to this
Section 2.5(b), the Total A Term Loan Commitment (and the A Term Loan Commitment
of each Lender) shall terminate in its entirety on the Closing Date (after
giving effect to the incurrence of A Term Loans on such date).

(iii) In addition to any other mandatory commitment reductions pursuant to this
Section 2.5(b), the Total B Term Loan Commitment (and the B Term Loan Commitment
of each Lender) shall terminate in its entirety on the Closing Date (after
giving effect to the incurrence of B Term Loans on such date).

(iv) In addition to any other mandatory commitment reductions pursuant to this
Section 2.5(b), the Total Revolving Credit Commitment shall terminate in its
entirety on the Revolving Credit Termination Date.

(v) Each reduction to, or termination of, the Total Revolving Credit Commitment
pursuant to this Section 2.5(b) shall be applied to proportionately reduce or
terminate the Revolving Credit Commitment of each Lender with such a Commitment.

(vi) Upon the incurrence of any Specified Refinancing Revolving Credit
Commitments, the Revolving Credit Commitments of the Revolving Credit Lenders
under the Revolving Credit Commitments and Revolving Loans being refinanced
shall be automatically and permanently reduced on a ratable basis by an amount
equal to 100% of the Specified Refinancing Revolving Credit Commitments so
incurred.

 

60



--------------------------------------------------------------------------------

Section 2.6 Repayment of Loans. (a) The Borrower shall repay the entire unpaid
principal amount of each Tranche of Loans on the respective Maturity Date for
such Tranche of Loans.

(b) In addition to any other mandatory repayments pursuant to Section 2.8, on
each date set forth below (each, a “Scheduled A Term Loan Repayment Date”), the
Borrower shall be required to repay that principal amount of A Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Sections 2.12(a),
2.12(b) and 2.21, a “Scheduled A Term Loan Repayment”):

 

Scheduled A Term Loan Repayment Date

   Amount   September 30, 2015    $ 8,125,000    December 31, 2015    $
8,125,000    March 31, 2016    $ 8,125,000    June 30, 2016    $ 8,125,000   
September 30, 2016    $ 8,125,000    December 31, 2016    $ 8,125,000   
March 31, 2017    $ 8,125,000    June 30, 2017    $ 8,125,000    September 30,
2017    $ 8,125,000    December 31, 2017    $ 8,125,000    March 31, 2018    $
8,125,000    June 30, 2018    $ 8,125,000    September 30, 2018    $ 8,125,000
   December 31, 2018    $ 8,125,000    March 31, 2019    $ 8,125,000    June 30,
2019    $ 8,125,000    September 30, 2019    $ 8,125,000    December 31, 2019   
$ 8,125,000    March 31, 2020    $ 8,125,000    Scheduled A Term Loan Maturity
Date    $ 495,625,000   

 

61



--------------------------------------------------------------------------------

(c) In addition to any other mandatory repayments pursuant to Section 2.8, on
each date set forth below (each, a “Scheduled B Term Loan Repayment Date”), the
Borrower shall be required to repay that principal amount of B Term Loans, to
the extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Sections 2.12(a),
2.12(b) and 2.21, a “Scheduled B Term Loan Repayment”):

 

Scheduled B

Term Loan Repayment Date

   Amount   September 30, 2015    $ 2,625,000    December 31, 2015    $
2,625,000    March 31, 2016    $ 2,625,000    June 30, 2016    $ 2,625,000   
September 30, 2016    $ 2,625,000    December 31, 2016    $ 2,625,000   
March 31, 2017    $ 2,625,000    June 30, 2017    $ 2,625,000    September 30,
2017    $ 2,625,000    December 31, 2017    $ 2,625,000    March 31, 2018    $
2,625,000    June 30, 2018    $ 2,625,000    September 30, 2018    $ 2,625,000
   December 31, 2018    $ 2,625,000    March 31, 2019    $ 2,625,000    June 30,
2019    $ 2,625,000    September 30, 2019    $ 2,625,000    December 31, 2019   
$ 2,625,000    March 31, 2020    $ 2,625,000    June 30, 2020    $ 2,625,000   
September 30, 2020    $ 2,625,000    December 31, 2020    $ 2,625,000   
March 31, 2021    $ 2,625,000    June 30, 2021    $ 2,625,000    September 30,
2021    $ 2,625,000    December 31, 2021    $ 2,625,000    March 31, 2022    $
2,625,000    Scheduled B Term Loan Maturity Date    $ 979,125,000   

 

62



--------------------------------------------------------------------------------

Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time, without any
premium or penalty (except as set forth in Section 2.11(c) and subject to
payment of any breakage costs that may be owing pursuant to Section 2.16(a)
after giving effect to such prepayment); provided, however, that (x) each
partial prepayment that is not of the entire outstanding amount under any
Facility shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof and (y) at the Borrower’s election,
such prepayment shall not, so long as no Default or Event of Default then
exists, be applied to the Revolving Loans of a Defaulting Lender. Optional
partial prepayment of Term Loans shall be applied in the manner set forth in
Section 2.12(a).

Section 2.8 Mandatory Prepayments.

(a) Excess Cash Flow. The Borrower shall pay or cause to be paid to the
Administrative Agents, within 10 Business Days after the last date Financial
Statements can be delivered pursuant to Section 6.1(b) for any Fiscal Year
ending on or after December 31, 2016, an amount equal to the remainder of
(A) 50% of the Excess Cash Flow for such Fiscal Year minus (B) the aggregate
principal amount of all optional prepayments of Loans made pursuant to
Section 2.7 or 2.21 and all mandatory prepayments of Revolving Loans pursuant to
Section 2.8 (other than clause (a)) (but (x) in the case of an optional
prepayment of Revolving Loans or Swing Loans or any such mandatory prepayment of
Revolving Loans, in each case, only to the extent accompanied by a corresponding
permanent reduction in the Revolving Credit Commitments and (y) in the case of
any prepayments of Term Loans pursuant to Section 2.21, the amount deducted
shall be limited to the amount of cash actually used to prepay principal of such
outstanding Term Loans) during such Fiscal Year, in each case, other than any
such prepayments made with the proceeds of long-term Indebtedness (other than
with Loans under the Revolving Credit Facility) or directly with proceeds
received from the issuance of common Stock or Preferred Stock of the Borrower;
provided, however, in the event that the Consolidated Secured Leverage Ratio of
the Borrower as of the end of any Fiscal Year, commencing with the Fiscal Year
ending December 31, 2016, is equal to or less than (x) 2.50:1.00, then such
percentage for such Fiscal Year shall be reduced to 25% or (y) 2.00:1.00, then
such percentage for such Fiscal Year shall be reduced to 0%.

(b) Debt Issuances. (i) Upon receipt on or after the Closing Date by any Loan
Party or any of its Subsidiaries of Net Cash Proceeds arising from the
incurrence by any Loan Party or any of its Subsidiaries of Indebtedness of the
type specified in clause (a) or (b) of the definition thereof (other than any
such Indebtedness permitted hereunder in reliance upon Section 8.1), the
Borrower shall immediately pay or cause to be paid to the Administrative Agents
an aggregate amount equal to 100% of such Net Cash Proceeds.

 

63



--------------------------------------------------------------------------------

(ii) Upon the incurrence or issuance by the Borrower of any Specified
Refinancing Term Loans, the Borrower shall immediately pay or cause to be paid
to the Applicable Administrative Agent an aggregate amount equal to 100% of the
Net Cash Proceeds received therefrom to prepay an aggregate principal amount of
the applicable Tranche or Tranches of Term Loans that are to be refinanced with
the proceeds of such Specified Refinancing Term Loans in accordance with
Section 2.12.

(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any of its property (other than Sales
of its own Stock and Stock Equivalents and Excluded Sales, as defined below) to
the extent the Net Cash Proceeds thereof exceed $25,000,000 in any Fiscal Year
(or, if the aggregate Net Cash Proceeds therefrom in any Fiscal Year is
$25,000,000 or less, to the extent that the Net Cash Proceeds from any such Sale
constitute an “asset sale” or similarly defined term for purposes of any of the
Existing Notes Indentures, any Permitted Refinancing thereof or any Permitted
Additional Debt) (it being understood and agreed, however, that such $25,000,000
aggregate annual exclusion shall not apply to any of the Net Cash Proceeds from
any Designated Sale, all of which Net Cash Proceeds shall be subject to the
provisions of this Section 2.8(c)); or (ii) any Property Loss Event with respect
to any property of any Group Member to the extent resulting, in the aggregate
with all other such Property Loss Events, in the receipt by any of them of Net
Cash Proceeds in excess of $25,000,000, the Borrower shall immediately pay or
cause to be paid to the Administrative Agents an aggregate amount equal to 100%
of such Net Cash Proceeds (or, with respect to Sales of property permitted
hereunder in reliance upon clause (g) of Section 8.4, 50% of the Net Cash
Proceeds); provided, however, (A) that, upon any such receipt, as long as no
Event of Default shall be continuing, any Group Member may make Permitted
Reinvestments with such Net Cash Proceeds (other than with any Net Cash Proceeds
received in connection with any Designated Sale, which Net Cash Proceeds (or an
amount equal thereto) shall, as promptly as practicable but in any event within
15 days of receipt by the Borrower or any Subsidiary thereof (or such later
date, not beyond 30 days after receipt of such Net Cash Proceeds, as may be
approved by the Administrative Agents), be paid or caused to be paid to the
Applicable Administrative Agent to be applied to the Obligations in accordance
with Section 2.12(b)) and the Borrower shall not be required to make or cause
such payment to the extent (x) such Net Cash Proceeds are intended to be used to
make Permitted Reinvestments and (y) on each Reinvestment Prepayment Date for
such Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agents an aggregate amount equal to the Reinvestment Prepayment
Amount applicable to such Reinvestment Prepayment Date and such Net Cash
Proceeds, and (B) that the Borrower may use a portion of such Net Cash Proceeds
to prepay, repurchase or redeem any Permitted Additional Debt that is secured on
a pari passu basis with the Loans to the extent such Permitted Additional Debt
and the Liens securing the same are permitted hereunder and the documentation
governing such Permitted Additional Debt requires such a prepayment or
repurchase thereof with the proceeds of such Sale or Property Loss Event, in
each case in an amount not to exceed the product of (x) the amount of such Net
Cash Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of such Permitted Additional Debt and the denominator of which
is the aggregate outstanding principal amount of all Loans, L/C Obligations and
all such Permitted Additional Debt (it being understood and agreed that, to the
extent any portion of such Net Cash Proceeds is not ultimately used to prepay,
repurchase or redeem any such Permitted Additional Debt within the time period
required by the respective Permitted Additional Debt Documents, the Borrower
shall pay or cause to be paid to the Administrative Agents within 3 Business
Days after the end of such period 100% of the portion of such Net Cash Proceeds
not so

 

64



--------------------------------------------------------------------------------

used). “Excluded Sales” shall mean (i) Sales of property permitted hereunder in
reliance upon any of clauses (a) through (d) and (f)(i) of Section 8.4, and
(ii) Sales of property permitted hereunder in reliance upon clauses (f)(ii) and
(g) of Section 8.4 if after giving effect to any such Sale and any prepayment of
Loans under this Section 2.8(c) (on a Pro Forma Basis as of the last day of the
last Fiscal Quarter for which Financial Statements have been delivered hereunder
for the four Fiscal Quarter period ending on the last day of such Fiscal
Quarter, as if such Sale had occurred on the first day of such period), the
Consolidated Secured Leverage Ratio of the Borrower is not greater than
4.00:1.00 (it being understood that prepayments from Sales of property permitted
hereunder in reliance upon clauses (f)(ii) and (g) of Section 8.4 shall only be
required to the extent necessary to reduce the Consolidated Secured Leverage
Ratio of the Borrower to 4.00:1.00); provided, however, to the extent that all
or any portion of the Net Cash Proceeds from any Excluded Sale would otherwise
be required to be used to prepay, repurchase or redeem (or make an offer to
prepay, repurchase or redeem) any Existing Notes or any Permitted Additional
Debt or any Permitted Refinancing of any of the foregoing, then such Net Cash
Proceeds shall be applied as provided above in this Section 2.8(c) without
regard to this sentence.

(d) Excess Outstandings. On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Applicable Administrative Agent an
amount equal to such excess.

(e) Application of Payments. Any payments made to the Applicable Administrative
Agent pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).

(f) No Premium or Penalty. Any mandatory prepayments under this Section 2.8
shall be made without any premium or penalty (except as set forth in
Section 2.11(c) in relation to any mandatory prepayment required pursuant to
Section 2.8(b) above and subject to payment of any breakage costs that may be
owing pursuant to Section 2.16(a) after giving effect to such prepayment).

Section 2.9 Interest.

(a) Rate. All Loans and the outstanding amount of all other Obligations (other
than pursuant to Secured Hedging Agreements and Secured Treasury Services
Agreements) shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows: (i) in the case of Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate and the Applicable Margin, each as in effect from time to
time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum equal to
the sum of the Eurodollar Rate and the Applicable Margin, each as in effect for
the applicable Interest Period, and (iii) in the case of other Obligations, at a
rate per annum equal to the sum of the Base Rate and the Applicable Margin for
Revolving Loans that are Base Rate Loans, each as in effect from time to time.

(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1) if such Loan
is a Base Rate Loan (including a Swing Loan), on the last day of each calendar
quarter, (2) if such Loan is a Eurodollar Rate Loan, on the last

 

65



--------------------------------------------------------------------------------

day of each Interest Period applicable to such Loan and, if applicable, on each
date during such Interest Period occurring every 3 months from the first day of
such Interest Period and (ii) if accrued on any other Obligation, on demand from
the Applicable Administrative Agent after the time such Obligation is due and
payable (whether by acceleration or otherwise).

(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
(A) the occurrence of any Event of Default under Sections 9.1(a), 9.1(c)(i)
(with respect to Article V only) or 9.1(e)(ii) or (B) the delivery of a notice
by both Administrative Agents (with a copy to the other Administrative Agent) or
the Required Lenders (with a copy to the Administrative Agents) to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing, the principal balance of all
Obligations (including any Obligation that bears interest by reference to the
rate applicable to any other Obligation) then due and payable shall bear
interest at a rate that is 2% per annum in excess of the interest rate
applicable to such Obligations from time to time, payable on demand or, in the
absence of demand, on the date that would otherwise be applicable.

(d) Maximum Lawful Rate. Notwithstanding anything to the contrary set forth in
this Section 2.9, if a court of competent jurisdiction determines in a final
order that the rate of interest payable hereunder exceeds the highest rate of
interest permissible under law (the “Maximum Lawful Rate”), then so long as the
Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder
shall be equal to the Maximum Lawful Rate; provided, however, that if at any
time thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrower shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Lenders is
equal to the total interest that would have been received had the interest rate
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in clauses (a) through (c) of this Section 2.9, unless and
until the rate of interest again exceeds the Maximum Lawful Rate, and at that
time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.9(d), a court of competent
jurisdiction shall finally determine that any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such Lender shall, to the extent
permitted by applicable law, promptly apply such excess in the order specified
in Section 2.12 and thereafter shall refund any excess to the Borrower or as a
court of competent jurisdiction may otherwise order.

Section 2.10 Conversion and Continuation Options.

(a) Option. The Borrower may elect (i) in the case of any Eurodollar Rate Loan,
(A) to continue such Eurodollar Rate Loan or any portion thereof for an
additional Interest Period on the last day of the Interest Period applicable
thereto and (B) to convert such Eurodollar Rate Loan or any portion thereof into
a Base Rate Loan at any time on any Business Day, subject to the payment of any
breakage costs required by Section 2.16(a), and (ii) in the case of Base Rate
Loans (other than Swing Loans), to convert such Base Rate Loans or any portion
thereof into Eurodollar Rate Loans at any time on any Business Day upon 3
Business Days’ prior notice;

 

66



--------------------------------------------------------------------------------

provided, however, that, (x) for each Interest Period, the aggregate amount of
Eurodollar Rate Loans having such Interest Period must be an integral multiple
of $1,000,000 and (y) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar Rate
Loans shall be permitted at any time at which (1) a Default or an Event of
Default shall be continuing and the Applicable Administrative Agent or the
Required Lenders shall have determined in their sole discretion not to permit
such conversions or continuations or (2) such continuation or conversion would
be made during a suspension imposed by Section 2.15.

(b) Procedure. Each such election shall be made by giving the Applicable
Administrative Agent at least 3 Business Days’ prior notice in substantially the
form of Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Applicable Administrative Agent shall promptly notify each Lender in the
applicable Facility of its receipt of a Notice of Conversion or Continuation and
of the options selected therein. If the Applicable Administrative Agent does not
receive a timely Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue or convert any Eurodollar Rate Loan,
then, upon the expiration of the applicable Interest Period, such Loan shall be
automatically converted to a Base Rate Loan. Each partial conversion or
continuation shall be allocated ratably among the Lenders in the applicable
Facility in accordance with their Pro Rata Shares.

Section 2.11 Fees.

(a) Unused Commitment Fees. The Borrower agrees to pay to each Revolving Credit
Lender that is a Non-Defaulting Lender a commitment fee on the actual daily
amount by which the Revolving Credit Commitment of such Lender exceeds its Pro
Rata Share of the sum of (i) the aggregate outstanding principal amount of
Revolving Loans and (ii) the outstanding amount of the L/C Obligations for all
Letters of Credit (the “Unused Revolver Commitment Fee”) from the date hereof
through the Revolving Credit Termination Date at a rate per annum equal to
0.50%, payable in arrears (x) on the last day of each calendar quarter and
(y) on the Revolving Credit Termination Date.

(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer or otherwise in accordance with such L/C Issuer’s
standard schedule in effect at the time of determination thereof and (ii) to the
Pro Rata Administrative Agent, for the benefit of the Revolving Credit Lenders
according to their Pro Rata Shares, a fee accruing at a rate per annum equal to
the Applicable Margin for Revolving Loans that are Eurodollar Rate Loans on the
maximum undrawn face amount of such Letters of Credit, payable in arrears (A) on
the last day of each calendar quarter ending after the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that the fee payable under this clause (ii) shall be increased by 2.00% per
annum and shall be payable, in addition to being payable on any date it is
otherwise required to be paid hereunder, on demand effective immediately upon
(x) the occurrence of any Event of Default under Sections 9.1(a), 9.1(c)(i)
(with respect to Article V only) or Section 9.1(e)(ii) or (y) the delivery of a
notice by either Administrative Agent (with copy to the other Administrative
Agent) or the Required Lenders (with a copy to the Administrative Agents) to the
Borrower during the continuance of any other Event of Default and, in each case,
for as long as such Event of Default shall be continuing.

 

67



--------------------------------------------------------------------------------

(c) Soft Call Protection on B Term Loans. At the time of the effectiveness of
any Repricing Event that is consummated on or prior to the sixth month
anniversary of the Closing Date, the Borrower agrees to pay to the Applicable
Administrative Agent, for the ratable account of each Term Lender with
outstanding B Term Loans which are repaid, prepaid or converted pursuant to such
Repricing Event (including each Term Lender that withholds its consent to such
Repricing Event and is replaced or repaid under Section 2.18), a fee in an
amount equal to 1.00% of the aggregate principal amount of all B Term Loans
repaid, prepaid or converted in connection with such Repricing Event. Such fees
shall be due and payable upon the date of the effectiveness of such Repricing
Event.

(d) Additional Fees. The Borrower has agreed to pay to the Administrative Agents
and other Persons additional fees, the amount and dates of payment of which are
embodied in the Fee Letters and the Engagement Letter.

Section 2.12 Application of Payments.

(a) Application of Voluntary Prepayments. Subject to Section 2.12(c), any
prepayment of Term Loans pursuant to Section 2.7 shall be applied (x) pro rata
to the outstanding Tranches of Term Loans (with each Tranche of outstanding Term
Loans to receive its Term Loan Percentage of the applicable prepayment) unless,
in the case of any Term Loans incurred after the Closing Date, the respective
Lenders thereof agree to a lesser percentage as provided in the applicable
Incremental Amendment, Extension Amendment or Refinancing Amendment, as the case
may be; provided that, notwithstanding the foregoing, in the case of any
prepayment pursuant to Section 2.7, the Borrower may elect not to prepay
Extended Loans pursuant to any Extension at a time when the existing Loans from
which such Extended Loans were extended are outstanding, and (y) to the
remaining scheduled installments of the respective Tranche of Term Loans as
directed by the Borrower at the time of the respective prepayment (and absent
such direction, in direct order of maturity thereof).

(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Applicable
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied (i) first (other than in respect of any payment required pursuant to
Section 2.8(d)), (A) to repay on a pro rata basis the outstanding principal
balance of the Term Loans (with each Tranche of outstanding Term Loans to
receive its Term Loan Percentage of the applicable repayment) unless either
(x) such prepayment is to be made pursuant to Section 2.8(b)(ii), in which case,
such prepayment shall be applied solely to the Tranche of Term Loans to be
refinanced with the Net Cash Proceeds from the incurrence of the respective
Specified Refinancing Term Loans, or (y) in the case of any Term Loans incurred
after the Closing Date, the Lenders thereof agree to a lesser percentage as
provided in the applicable Incremental Amendment, Extension Amendment or
Refinancing Amendment, as the case may be (and, for the avoidance of doubt, to
the extent that such Lenders elect a lesser percentage, remaining amount shall
be allocated to the other Tranches of Term Loans on a pro rata basis), and
(B) to the extent applied to any Tranche of Term Loans, to reduce ratably the
then remaining scheduled installments of each such Tranche of Term Loans on a
pro rata basis, (ii) second to repay the outstanding principal balance of the
Revolving Loans and the Swing Loans (without any reduction in the Revolving
Credit Commitments) and (iii) third, in the case of any payment required
pursuant to Section 2.8(d) to the extent that the outstanding L/C Obligations
for all Letters of Credit exceed either the L/C Sublimit or the aggregate
Revolving Credit Commitments,

 

68



--------------------------------------------------------------------------------

to provide cash collateral to the extent and in the manner provided in
Section 9.3 and, then, any excess shall be retained by the Borrower; provided,
however, (x) with respect to up to $100,000,000 of aggregate principal
repayments required to be made pursuant to Section 2.8(c) in connection with any
Designated Sales, such principal prepayments may, at the Borrower’s option (and
as the Borrower chooses to allocate with respect to any Designated Sale or Sales
in its discretion) and upon written notice to the Applicable Administrative
Agent, first be applied toward the repayment of the outstanding principal
balance of any Revolving Loans and Swing Loans (without any reduction in the
Revolving Credit Commitments) and (y) with respect to the remaining principal
repayments required to be made pursuant to Section 2.8(c) in connection with any
Designated Sales (including, for the avoidance of doubt, any amounts not elected
to be applied toward the Revolving Loans and Swing Loans pursuant to preceding
clause (x)), such principal prepayments shall be applied as provided above in
this Section 2.12(b) without regard to this proviso.

(c) Application of Payments During an Event of Default. The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments or prepayments in respect of any
Obligations and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) or (b) above, the Administrative Agents may, and, upon
either (A) the direction of the Required Lenders or (B) the termination of any
Commitment or the acceleration of any Obligation pursuant to Section 9.2, shall,
apply all payments in respect of any Obligations, all funds on deposit in any
Cash Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Agents, (ii) second, to pay Obligations in respect
of any cost or expense reimbursements, fees or indemnities then due to the
Lenders and the L/C Issuers, (iii) third, to pay interest then due and payable
in respect of the Loans and L/C Reimbursement Obligations, (iv) fourth, to repay
the outstanding principal amounts of the Loans and L/C Reimbursement
Obligations, to provide cash collateral for Letters of Credit in the manner and
to the extent described in Sections 2.20 and 9.3 and to pay amounts owing with
respect to Secured Hedging Agreements and Secured Treasury Services Agreements
and (v) fifth, to the payment of all other Obligations.

(d) Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Applicable Administrative Agent may have advanced
on behalf of any Lender and on any L/C Reimbursement Obligation, in each case
for which the Applicable Administrative Agent or, as the case may be, the L/C
Issuer has not then been reimbursed by such Lender or the Borrower, second, to
pay the outstanding principal amount of the foregoing obligations and third, to
repay the Revolving Loans. All payments and prepayments of any Revolving Loans
or Term Loans shall be applied first, to repay such Loans outstanding as Base
Rate Loans and second, to repay such Loans outstanding as Eurodollar Rate Loans,
with those Eurodollar Rate Loans having earlier expiring Interest Periods being
repaid prior to those having later expiring Interest Periods. All payments and
prepayments of Term Loans shall be applied to reduce ratably the remaining
installments of such outstanding principal amounts of the Term Loans (provided
that any voluntary prepayment of Term Loans shall be applied as set forth in
clause (a) of this Section 2.12). If sufficient amounts are not available to
repay all outstanding Obligations described in any priority level set forth in
this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the

 

69



--------------------------------------------------------------------------------

proportion of the Secured Parties’ interest in such Obligations. Any priority
level set forth in this Section 2.12 that includes interest shall include all
such interest, whether or not accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding

(e) Application of Prepayments among the Administrative Agents. Subject to the
provisions of clause (c) above, any payments required to be made by the Borrower
to the Administrative Agents pursuant to Section 2.7 or 2.8 and applied in
accordance with the provisions of this Section 2.12 or any other prepayment
required to be made pursuant to this Agreement shall be paid by the Borrower to
the Applicable Administrative Agent and, in the case of any prepayment of
principal of Term Loans which is to be applied to more than one Tranche of Term
Loans, the Borrower shall pay to the Applicable Administrative Agent the Term
Loan Percentage of the applicable prepayment in respect of each such Tranche of
outstanding Term Loans.

Section 2.13 Payments and Computations.

(a) Procedure. (i) The Borrower shall make each payment under any Loan Document
not later than 12:00 noon on the day when due to the Applicable Administrative
Agent by wire transfer to the following account (or at such other account or by
such other means to such other address as the Applicable Administrative Agent
shall have notified the Borrower in writing within a reasonable time prior to
such payment) in immediately available Dollars and without setoff or
counterclaim:

 

  (A) in the case the Pro Rata Administrative Agent:

ABA No.: 021-001-033

Account Number: 50-271-079

Deutsche Bank Trust Company of Americas, New York, New York:

Account Name: HH Cash Collection Account

Reference: HFS6713/Alere, Inc.

 

  (B) in the case the B Term Loan Administrative Agent:

SWIFT CODE: CITIUS33

ABA No.: 021000089

Account Number: 30627664

Citibank N.A., New York, New York

A/C#: 30627664

Account Name: Alere Inc.

Reference: 039568324

The Applicable Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal,
interest or fees to the Lenders, in accordance with the application of payments
set forth in Section 2.12.

(ii) The Lenders shall make any payment under any Loan Document in immediately
available Dollars and without setoff or counterclaim. Each Revolving Credit
Lender shall make each payment for the account of any L/C Issuer or Swingline
Lender required pursuant to

 

70



--------------------------------------------------------------------------------

Section 2.3 or 2.4 (A) if the notice or demand therefor was received by such
Lender prior to 11:00 a.m. on any Business Day, on such Business Day and
(B) otherwise, on the Business Day following such receipt.

(iii) Payments received by the Applicable Administrative Agent after 12:00 noon,
in the case of clause (i) above, or 11:00 a.m., in the case of clause
(ii) above, shall be deemed to be received on the next Business Day.

(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agents on the basis of a year of 360 days
(or, in the case of Base Rate Loans, the interest rate on which is determined by
reference to clause (a) of the definition of Base Rate, 365/366 days), in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest and fees are payable.
Each determination of an interest rate or the amount of a fee hereunder shall be
made by the Applicable Administrative Agent (including determinations of a
Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.

(c) Payment Dates. Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, the due date for such payment shall be extended
to the next succeeding Business Day without any increase in such payment as a
result of additional interest or fees; provided, however, that such interest and
fees shall continue accruing as a result of such extension of time.

(d) Advancing Payments. Unless the Applicable Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Applicable Administrative Agent hereunder that the Borrower will not make
such payment in full, the Applicable Administrative Agent may assume that the
Borrower has made such payment in full to the Applicable Administrative Agent on
such date and the Applicable Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have made such payment in full to the Applicable Administrative Agent,
each Lender shall repay to the Applicable Administrative Agent on demand such
amount distributed to such Lender together with interest thereon (at the Federal
Funds Rate for the first Business Day and thereafter, at the rate applicable to
Base Rate Loans under the applicable Facility) for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Applicable Administrative Agent.

Section 2.14 Evidence of Debt.

(a) Records of Lenders. Each Lender shall maintain in accordance with its usual
practice accounts evidencing Indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement. In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Applicable
Administrative Agent, acting as agent of the Borrower solely for this purpose
and solely for U.S. federal income tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of ownership, in which such Lender
shall register by book entry (A) the name and address of each such participant
and SPV (and each change thereto, whether by assignment or otherwise) and

 

71



--------------------------------------------------------------------------------

(B) the rights, interest or obligation of each such participant and SPV in any
Obligation, in any Commitment and in any right to receive any payment hereunder;
provided that no Lender shall have any obligation to disclose all or any portion
of such information to any Person (including the identity of any SPV or Person
who purchases a participation in any Obligation or any information relating to
either the SPV’s or Person who purchases a participation’s interest in any
Commitments, Loans, L/C Obligations or its other obligations under any Loan
Document) except to the extent that the relevant parties, in good faith,
determine that such disclosure is necessary to establish that such interest in a
Commitment, Loan, L/C Obligation or other obligation is in “registered form”
under Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (and any successor provisions). Unless otherwise required by the
IRS, any disclosure required by the foregoing sentence shall be made by the
relevant Lender directly and solely to the IRS. The entries in the records
maintained by a Lender shall be conclusive and binding absent manifest error,
and such Lender shall treat each Person whose name is recorded in their records
as the owner of such interest in any Commitments, Loans, L/C Obligations or
other obligations under any Loan Document for all purposes of this Agreement
notwithstanding any notice to the contrary.

(b) Records of the Applicable Administrative Agent. The Applicable
Administrative Agent, acting as agent of the Borrower solely for U.S. federal
income tax purposes and solely with respect to the actions described in this
Section 2.14, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as the Applicable Administrative Agent
may notify the Borrower) (A) a record of ownership (each, a “Register”) in which
the Applicable Administrative Agent agrees to register by book entry the
interests (including any rights to receive payment hereunder) of the Applicable
Administrative Agent, each Lender and each L/C Issuer in the applicable Term
Loans and the Revolving Credit Outstandings, each of their obligations under
this Agreement to participate in each Loan, Letter of Credit and
L/C Reimbursement Obligation, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Section 2.18
and Section 11.2, (2) the Commitments of each Lender, (3) the amount of each
Loan and each funding of any participation described in clause (A) above, and
for Eurodollar Rate Loans, the Interest Period applicable thereto, (4) the
amount of any principal or interest due and payable or paid, (5) the amount of
the L/C Reimbursement Obligations due and payable or paid and (6) any other
payment received by the Applicable Administrative Agent from the Borrower and
its application to the Obligations.

(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).

 

72



--------------------------------------------------------------------------------

(d) Prima Facie Evidence. The entries made in each Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Applicable Administrative Agent
to maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
each Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in each Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in each
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, each Administrative Agent, such Lender or such
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in any Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
the Administrative Agents.

(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility,
and substantially in the form of Exhibit B-1, B-2, B-3 or B-4, as applicable;
provided, however, that only one Note for each Facility shall be issued to each
Lender, except (i) to an existing Lender exchanging existing Notes to reflect
changes in the applicable Register relating to such Lender, in which case the
new Notes delivered to such Lender shall be dated the date of the original Notes
and (ii) in the case of loss, destruction or mutilation of existing Notes and
similar circumstances. Each Note, if issued, shall only be issued as means to
evidence the right, title or interest of a Lender or a registered assignee in
and to the related Loan, as set forth in the Register, and in no event shall any
Note be considered a bearer instrument or obligation.

Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article II, the following shall apply:

(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that
(A) the Applicable Administrative Agent determines that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the Eurodollar Rate is determined or (B) the Required Lenders notify the
Applicable Administrative Agent that the Eurodollar Rate for any Interest Period
will not adequately reflect the cost to the Lenders of making or maintaining
such Loans for such Interest Period, the Applicable Administrative Agent shall
promptly so notify the Borrower and the Lenders, whereupon the obligation of
each Lender to make or to continue Eurodollar Rate Loans shall be suspended as
provided in clause (c) below until the Applicable Administrative Agent shall
notify the Borrower that the Required Lenders have determined that the
circumstances causing such suspension no longer exist.

(b) Illegality. If any Lender determines that the introduction of, or any change
in or in the interpretation of, any Requirement of Law after the date of this
Agreement shall make it unlawful, or any Governmental Authority shall assert
that it is unlawful, for any Lender or its applicable lending office to make
Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Applicable Administrative Agent, the obligation of such
Lender to make or to continue Eurodollar Rate Loans shall be suspended as
provided in clause (c) below until such Lender shall, through the Applicable
Administrative Agent, notify the Borrower that it has determined that it may
lawfully make Eurodollar Rate Loans.

 

73



--------------------------------------------------------------------------------

(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.

Section 2.16 Breakage Costs; Increased Costs; Capital Requirements.

(a) Breakage Costs. The Borrower shall compensate each Lender, upon demand from
such Lender to the Borrower (with copy to the Applicable Administrative Agent),
for all Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof. For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.

(b) Increased Costs. If at any time any Lender or L/C Issuer determines that,
after the later of (x) the date hereof and (y) the date such Lender or L/C
Issuer entered into this Agreement (including by assignment) as such, the
adoption of, or any change in or in the interpretation, implementation,
application or administration of, or compliance with, any Requirement of Law
(other than any imposition or increase of Eurodollar Reserve Requirements) from
any Governmental Authority shall have the effect of (i) increasing the cost to
such Lender of making, funding or maintaining any Eurodollar Rate Loan or to
agree to do so or of participating, or agreeing to participate, in extensions of
credit, (ii) increasing the cost to such L/C Issuer of Issuing or maintaining
any Letter of Credit or of agreeing to do so or (iii) imposing any other cost to
such Lender or L/C Issuer with respect to compliance with its obligations under
any Loan Document, then, upon demand by such Lender or L/C Issuer (with copy to
the Applicable Administrative Agent), the Borrower shall pay to the Applicable
Administrative Agent for the account of such Lender or L/C Issuer amounts
sufficient to compensate such Lender or L/C Issuer for such increased cost.

(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines that, after the later of (x) the date hereof and (y) the date such
Lender or L/C Issuer entered into this Agreement (including by assignment) as
such, the adoption of, or any change in or in the interpretation,
implementation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits,

 

74



--------------------------------------------------------------------------------

liquidity, compulsory loans, insurance charges against property of, deposits
with or for the account of, Obligations owing to, or other credit extended or
participated in by, any Lender or L/C Issuer or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender or L/C Issuer (or any corporation controlling such Lender or L/C Issuer)
as a consequence of its obligations under or with respect to any Loan Document
or Letter of Credit to a level below that which, taking into account the capital
adequacy policies of such Lender, L/C Issuer or corporation, such Lender, L/C
Issuer or corporation could have achieved but for such adoption or change, then,
upon demand from time to time by such Lender or L/C Issuer (with a copy of such
demand to the Applicable Administrative Agent), the Borrower shall pay to the
Applicable Administrative Agent for the account of such Lender amounts
sufficient to compensate such Lender for such reduction.

(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth in reasonable detail the amounts to be
paid hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, such Lender or L/C
Issuer may use any reasonable averaging and attribution methods.

(e) Specified Regulations. Notwithstanding anything in this Agreement to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change after the Closing Date in a requirement of
law or governmental rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented for all purposes under or in connection with this
Agreement (including this Section 2.16).

(f) Lookback Limitations. Notwithstanding anything to the contrary in this
Section 2.16, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.16 for any amounts incurred more than 270 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such 270-day period shall be extended to
include the period of such retroactive effect.

Section 2.17 Taxes.

(a) Payments Free and Clear of Taxes. Except as otherwise provided in this
Section 2.17, each payment by any Loan Party under any Loan Document shall be
made free and clear of all Taxes. “Taxes” shall mean all present or future taxes
and levies, imposts, deductions, charges or withholdings that in each case are
imposed by a Governmental Authority, including any interest, additions to tax or
penalties applicable thereto, but excluding any (i) taxes measured by net income
(including branch profits or similar taxes) and franchise taxes imposed in lieu
of net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, received or perfected a security interest under, or

 

75



--------------------------------------------------------------------------------

enforced or become a party to or engaged in any other transactions pursuant to
or sold or assigned an interest in any Loan Document), (ii) United States
federal withholding taxes to the extent that the obligation to withhold amounts
existed on the date that such Secured Party became a “Secured Party” hereunder
or designates a new lending office, except to the extent such Secured Party is a
direct or indirect assignee (other than pursuant to clause (iii) of
Section 2.18(a) (Substitution of Lenders)) of any other Secured Party that was
entitled, at the time the assignment from such other Secured Party became
effective, to receive additional amounts under this clause, (iii) taxes
(including withholding taxes) that would not have been imposed but for the
failure by any Secured Party to deliver the documentation required to be
delivered pursuant to clause (f) below, (iv) any U.S. federal withholding Taxes
imposed under FATCA and (v) Other Taxes.

(b) Gross-Up. If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document (other than any Secured
Hedging Agreement or any Secured Treasury Services Agreement) to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for such Taxes are made (including deductions applicable to
any increases to any amount under this Section 2.17), such Secured Party
receives the amount it would have received had no such deductions been made,
(ii) the relevant Loan Party shall make such deductions, (iii) the relevant Loan
Party shall timely pay the full amount deducted to the relevant taxing authority
or other authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made, or as soon as practicable
thereafter, the relevant Loan Party shall deliver to the Administrative Agents
an original or certified copy of a receipt evidencing such payment.

(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Applicable Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). The Swingline Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to the
Applicable Administrative Agent in the amount equal to any such payment, make a
Swing Loan to the Borrower in such amount, the proceeds of which shall be used
by Applicable Administrative Agent in whole to make such payment. Within 30 days
after the date of any payment of Taxes or Other Taxes by any Loan Party, the
Borrower shall furnish to the Applicable Administrative Agent, at its address
referred to in Section 11.11, the original or a certified copy of a receipt
evidencing payment thereof.

(d) Indemnification of Secured Parties. The Borrower shall reimburse and
indemnify, within 30 days after receipt of demand therefor (with copy to the
Administrative Agents), each Secured Party for all Taxes and Other Taxes
(including any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto to a Governmental Authority, whether
or not such Taxes or Other Taxes were correctly or legally asserted. A
certificate of the Secured Party (or of the Applicable Administrative Agent on
behalf of such Secured Party) claiming any compensation under this clause (d),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with copy to the Administrative Agents, shall be conclusive, binding and final
for all purposes, absent manifest error. In determining such amount, the
Applicable Administrative Agent and such Secured Party may use any reasonable
averaging and attribution methods.

 

76



--------------------------------------------------------------------------------

(e) Indemnification of Administrative Agents. Each Lender shall severally
indemnify each of the Administrative Agents, within 10 days after demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified such Administrative Agent for
such Taxes and without limiting the obligation of the Loan Parties to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 2.14 relating to the maintenance of a record of
participants and SPVs and (iii) any present or future taxes and levies, imposts,
deductions, charges or withholdings that are in each case imposed by a
Governmental Authority that are not included in the definition of Taxes
(“Excluded Taxes”) attributable to such Lender, in each case, that are payable
or paid by an Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by an Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes each
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by an Administrative
Agent to the Lender from any other source against any amount due to an
Administrative Agent under this clause (e).

(f) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to file any certificate or document reasonably
requested in writing by Borrower or to change the jurisdiction of its lending
office if, in the sole determination of such Lender, such a change would reduce
any such additional amounts (or any similar amount that may thereafter accrue)
and would not subject such Lender to any unreimbursed cost or expense or be
otherwise disadvantageous to such Lender.

(g) Refunds. If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the taxes giving
rise to such refund), net of all out-of-pocket expenses (including taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax Returns (or any other
information relating to its taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or, after
a change in any

 

77



--------------------------------------------------------------------------------

Requirement of Law, is subject to such withholding tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this subclause (h) (i) and
(z) from time to time if requested by the Borrower or either Administrative
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
the Administrative Agents and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN or W-8BEN-E, as applicable (claiming exemption from, or a reduction of,
U.S. withholding tax under an income tax treaty), or any successor forms, (B) in
the case of a Non-U.S. Lender Party claiming exemption under Sections 871(h) or
881(c) of the Code, IRS Form W-8BEN or W-8BEN-E, as applicable (claiming
exemption from U.S. withholding tax under the portfolio interest exemption), or
any successor form and a certificate in substantially in the form of Exhibit I-1
(or Lender, in the case of a participant or SPV) that such Non-U.S. Lender Party
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, (C) any other applicable document
prescribed by the IRS certifying as to the entitlement of such Non-U.S. Lender
Party to such exemption from U.S. withholding tax or reduced rate with respect
to all payments to be made to such Non-U.S. Lender Party under the Loan
Documents or (D) to the extent a Non-U.S. Lender Party is not the beneficial
owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
W-8BEN or W-8BEN-E, as applicable, a certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
Party is a partnership and one or more direct or indirect partners of such
Non-U.S. Lender Party are claiming the portfolio interest exemption, such
Non-U.S. Lender Party may provide a certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner. In addition,
each Non-U.S. Lender Party shall, in the case of any payment subject to FATCA in
respect of any Loan, Letters of Credit, Note or Obligation, provide any forms,
documentation, or other information as shall be prescribed by the IRS to
demonstrate that the relevant Non-U.S. Lender Party has complied with the
applicable reporting requirements of FATCA so that such payments made to such
Non-U.S. Lender Party hereunder would not be subject to U.S. federal withholding
taxes imposed by FATCA. Unless the Borrower and the Administrative Agents have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agents shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (h) and
(D) from time to time if requested by the Borrower or either Administrative
Agent (or, in the case of a participant or SPV, the relevant Lender), provide
the Administrative Agents and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of Form W-9 (certifying
that such U.S. Lender Party is entitled to an exemption from U.S. backup
withholding tax) or any successor form.

 

78



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a U.S. Lender Party and a Non-U.S. Lender Party
shall be treated as having complied with the requirements and delivered the
documentation required by this clause (h) if, after the time such U.S. Lender
Party or Non-U.S. Lender Party has become a Lender hereunder, a change in a
Requirement of Law or change in circumstance with respect to the Borrower
subjects any such Lender to taxes (including withholding taxes) and such Lender
is unable to provide the forms herein allowing for an exemption from or
reduction in such taxes.

Section 2.18 Substitution of Lenders.

(a) Substitution Right. In the event that any Lender in any Facility that is not
an Affiliate of either Administrative Agent (an “Affected Lender”) (i) makes a
claim under clause (b) or (c) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) that it becomes illegal for such Lender to continue
to fund or make any Eurodollar Rate Loan in such Facility, (iii) makes a claim
for payment pursuant to Section 2.17(b), (iv) becomes a Defaulting Lender,
(v) does not consent to any amendment, waiver or consent to any Loan Document
for which the consent of the Required Lenders is obtained but that requires the
consent of other Lenders in such Facility or (vi) does not agree to any
Extension Amendment with respect to any of its Loans or Commitments pursuant to
a request by the Borrower in accordance with Section 2.23, the Borrower may
either pay in full such Affected Lender with respect to amounts due in such
Facility with the consent of the Applicable Administrative Agent or substitute
for such Affected Lender in such Facility any Lender or any Affiliate or
Approved Fund of any Lender (none of whom shall constitute a Defaulting Lender)
or any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to the Applicable Administrative Agent (in each case, a
“Substitute Lender”).

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility, the Borrower shall deliver a
notice to the Applicable Administrative Agent and such Affected Lender. The
effectiveness of such payment or substitution shall be subject to the delivery
to the Applicable Administrative Agent by the Borrower (or, as may be applicable
in the case of a substitution, by the Substitute Lender) of (i) payment for the
account of such Affected Lender of, to the extent accrued through, and
outstanding on, the effective date for such payment or substitution, all
Obligations (including, to the extent applicable, pursuant to Section 2.11(c))
owing to such Affected Lender with respect to such Facility (including those
that will be owed because of such payment and all Obligations that would be owed
to such Lender if it was solely a Lender in such Facility), (ii) in the case of
a payment in full of the Obligations owing to such Affected Lender in the
Revolving Credit Facility, payment of any amount that, after giving effect to
the termination of the Commitment of such Affected Lender, is required to be
paid pursuant to Section 2.8(d) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance satisfactory to the Applicable
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the relevant
Revolving Credit Commitment of the Affected Lender under such Facility.

(c) Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above, the Applicable Administrative Agent shall record such substitution or
payment in the

 

79



--------------------------------------------------------------------------------

applicable Register, whereupon (i) in the case of any payment in full in any
Facility, such Affected Lender’s Commitments in such Facility shall be
terminated and (ii) in the case of any substitution in any Facility, (A) the
Affected Lender shall sell and be relieved of, and the Substitute Lender shall
purchase and assume, all rights and claims of such Affected Lender under the
Loan Documents with respect to such Facility, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations and the termination of the Commitments, (B) the Substitute
Lender shall become a “Lender” hereunder having a Commitment in such Facility in
the amount of such Affected Lender’s Commitment in such Facility and (C) the
Affected Lender shall execute and deliver to the Applicable Administrative Agent
an Assignment to evidence such substitution and deliver any Note in its
possession with respect to such Facility; provided, however, that the failure of
any Affected Lender to execute any such Assignment or deliver any such Note
shall not render such sale and purchase (or the corresponding assignment)
invalid.

Section 2.19 Incremental Term Loans and Incremental Revolving Credit
Commitments.

(a) The Borrower may, at any time after the Closing Date, at the Borrower’s
written request to the Applicable Administrative Agent, request that one or more
Lenders and/or other financial institutions that will become Lenders hereunder
(x) make incremental term loans hereunder either through adding such incremental
term loans to the outstanding principal amount of the B Term Loans hereunder or
any Tranche of Incremental Term Loans then outstanding or through a separate
Tranche of Term Loans hereunder (such incremental term loans, in either case,
“Incremental Term Loans” and the commitments to which such Incremental Term
Loans relate, the “Incremental Term Loan Commitments”) and/or (y) increase the
aggregate amount of the Revolving Credit Commitments through adding incremental
revolving credit commitments to the then outstanding amount of Revolving Credit
Commitments hereunder (such revolving credit commitments, “Incremental Revolving
Credit Commitments”); provided that:

(i) (x) the aggregate principal amount of any requested Incremental Term Loans
shall be in a minimum amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof and (y) the aggregate amount of any requested
Incremental Revolving Credit Commitments shall be in a minimum amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof;

(ii) the Loan Parties shall execute and deliver such agreements, instruments,
documents, resolutions, opinions of counsel, solvency certificate and officer’s
certificates and take such other actions as may be reasonably requested by the
Applicable Administrative Agent in connection with such Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments;

(iii) subject to the last paragraph of this Section 2.19(a), no Default or Event
of Default shall have occurred and be continuing or would occur after giving
effect to the incurrence of (x) the respective Incremental Term Loans pursuant
to such Incremental Term Loan Commitments and the application of proceeds
therefrom and/or (y) the respective Incremental Revolving Credit Commitments or
any Revolving Loans to be made in connection therewith and the application of
proceeds therefrom;

(iv) subject to the last paragraph of this Section 2.19(a), all of the
representations and warranties contained herein and in the other Loan Documents
are true

 

80



--------------------------------------------------------------------------------

and correct in all material respects (it being understood that (x) any
representation or warranty that is qualified by materiality or Material Adverse
Effect shall be required to be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) as of such specified date);

(v) the Borrower shall be in compliance, on a Pro Forma Basis (and assuming the
full utilization of the respective Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments), as of the last day of the most
recently ended Fiscal Quarter on or prior to the date of the respective
incurrence for which Financial Statements have been delivered hereunder, as if
such Incremental Term Loans and/or Incremental Revolving Credit Commitments had
been incurred (and, if incurred to finance a Permitted Acquisition, as if such
Permitted Acquisition had been consummated) on the first day of the four Fiscal
Quarter period ended on the last day of such most recently ended Fiscal Quarter
(and after giving effect to any other Pro Forma Transaction that is consummated
after the beginning of the most recently ended Fiscal Quarter but prior to or
simultaneously with the borrowing of such Incremental Term Loans and/or the
incurrence of such Incremental Revolving Credit Commitments), with (x) a
Consolidated Secured Leverage Ratio of no greater than 4.00:1.00 and (y) a
Consolidated Total Leverage Ratio of no greater than 5.75:1.00;

(vi) (A) in the case of Incremental Revolving Credit Commitments incurred
pursuant to this Section 2.19, the terms and conditions of such Incremental
Revolving Credit Commitments (and any Revolving Loans to be made pursuant
thereto, including as to maturity and pricing (including interest rate, interest
rate margins, rate floors (if any) and unused fees, but excluding underwriting
fees, arrangement fees, upfront fees and other similar fees) shall be the same
as the Revolving Credit Commitments and (B) in the case of Incremental Term
Loans made under this Section 2.19, such Incremental Term Loans shall have an
Incremental Term Loan Maturity Date no earlier than the Scheduled B Term Loan
Maturity Date and shall have a Weighted Average Life to Maturity no shorter than
the then remaining Weighted Average Life to Maturity of the B Term Loans;
provided, however, if the new Incremental Term Loans to be made pursuant this
Section 2.19 are, at the Borrower’s election, to be added to the aggregate
outstanding principal amount of the B Term Loans or any then outstanding Tranche
of Incremental Term Loans, such Incremental Term Loans shall have the same
Maturity Date as the B Term Loans or such Tranche of Incremental Term Loans, as
the case may be, and shall have the same scheduled amortization dates as the B
Term Loans or such Tranche of Incremental Term Loans, as the case may be,
pursuant to Section 2.6(c) or the respective Incremental Amendment, and with the
amount of each scheduled amortization payment applicable to such new Incremental
Term Loans to be the same (on a proportionate basis) as was previously
applicable to the remaining scheduled amortization payments of the B Term Loans
or such Tranche or Incremental Term Loans, as the case may be, thereby
increasing the amount of each then remaining scheduled amortization payment of
the B Term Loans or such Tranche of Incremental Term Loans, as the case may be,
pursuant to Section 2.6(c) or the respective Incremental Amendment
proportionately;

(vii) if the Effective Yield for any new Tranche of Incremental Term Loans made
under this Section 2.19 determined as of the initial funding date for such

 

81



--------------------------------------------------------------------------------

Tranche of Incremental Term Loans exceeds the Effective Yield relating to the B
Term Loans immediately prior to the making of such Tranche of Incremental Term
Loans by more than 0.50%, then the Effective Yield relating to the B Term Loans
shall be adjusted to be equal to the Effective Yield relating to such Tranche of
Incremental Term Loans minus 0.50%;

(viii) in the case of any Incremental Term Loans that are to be made pursuant to
(and to constitute a part of) the B Term Loans or any then outstanding Tranche
of Incremental Term Loans, (I) such new Incremental Term Loans shall have the
same Applicable Margins as the Tranche of Term Loans to which such Incremental
Term Loans shall be added; provided that, if the Applicable Margins for such new
Incremental Term Loans are greater than the Applicable Margins for the Tranche
of Term Loans to which such new Incremental Term Loans shall be added, the
Applicable Margins for such Tranche of Term Loans shall be increased by an
amount necessary to eliminate such deficiency, and (II) subject to preceding
clause (I), the Effective Yield applicable to such new Incremental Term Loans
shall be determined by the Borrower and the Lenders providing such Incremental
Term Loans; provided that, in the case of any Incremental Term Loans that are to
be added to (and constitute a part of) the B Term Loans, if the Effective Yield
of such new Incremental Term Loans exceeds the Effective Yield for the B Term
Loans, then the Effective Yield for the B Term Loans shall be increased (to the
extent necessary) such that the Effective Yield thereof is not less than the
Effective Yield of such new Incremental Term Loans minus 0.50%;

(ix) except as expressly set forth above, prior to the date on which all B Term
Loans have been repaid in full, all other terms and conditions with respect to
any Incremental Term Loans made pursuant to this Section 2.19 shall be the same
as the terms and conditions applying to the B Term Loans, provided that any
Tranche of Incremental Term Loans may provide that different terms and
conditions apply after such date;

(x) the Borrower shall have demonstrated to the Applicable Administrative
Agent’s reasonable satisfaction that the full amount of the Incremental Term
Loans and/or Incremental Revolving Credit Commitments (assuming the full
utilization thereof) to be incurred may be incurred without violating the terms
of any other material Indebtedness of the Borrower or any of its Subsidiaries or
the documentation governing any such Indebtedness (excluding any such
Indebtedness that is to be refinanced in whole with the proceeds of such
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments in compliance with this Agreement and the other Loan Documents); and

(xi) the Borrower shall have delivered to the Applicable Administrative Agent a
certificate executed by a Responsible Officer of the Borrower, (A) certifying
compliance with the requirements of (x) in the case of Incremental Term Loans,
preceding clauses (i) through (x), inclusive, and (y) in the case of Incremental
Revolving Credit Commitments, preceding clauses (i) through (vi), inclusive, and
(x) and (B) containing the calculations (in reasonable detail) required by
(x) in the case of Incremental Term Loans, the preceding clauses (v), (vi),
(vii), (viii) and, if applicable, (x) and (y) in the case of Incremental
Revolving Credit Commitments, the preceding clauses (v), (vi) and, if
applicable, (x).

 

82



--------------------------------------------------------------------------------

Any request under this Section 2.19 shall be submitted by the Borrower in
writing to the Applicable Administrative Agent (which shall promptly forward
copies to the Lenders for which it is acting as an Administrative Agent). The
Borrower may also specify any fees offered to those Lenders and other financial
institutions that will become Lenders hereunder (the “Increasing Lenders”) that
agree to provide Incremental Term Loan Commitments and/or Incremental Revolving
Credit Commitments (which fees, as it relates to any Lender or other financial
institution that will become a Lender, may be variable based upon the amount of
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments that any such Lender or other financial institution is willing to
provide). No Lender shall have any obligation, express or implied, to provide
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments. Only the consent of each Increasing Lender shall be required
pursuant to this Section 2.19 in connection with the provision or implementation
of any Incremental Term Loan Commitments or incurrence of Incremental Term Loans
thereunder or any Incremental Revolving Credit Commitments. No Lender which
declines to provide Incremental Term Loan Commitments or Incremental Revolving
Credit Commitments may be replaced with respect to its existing Term Loans or
Revolving Credit Commitments as a result thereof without such Lender’s consent.

Notwithstanding anything to the contrary contained in this Section 2.19(a), to
the extent that the proceeds of any Incremental Term Loans are, substantially
concurrently with the receipt thereof, to be used by the Borrower or any other
Group Member to finance, in whole or in part, a Limited Condition Acquisition,
then (x) the requirement set forth in clause (a)(iv) above that all
representations and warranties be true and correct in all material respects
(other than certain customary “specified representations” as may be agreed by
the relevant Lenders providing such Incremental Term Loans and the Borrower)
and/or (y) the absence of a Default or Event of Default requirement set forth in
clause (a)(iii) above (other than with respect to any Event of Default under
Sections 9.1(a) and (e)), in each case, may be waived or limited, as agreed
between the Borrower and the Lenders providing such Incremental Term Loans
without the consent of the existing Lenders

(b) Each Increasing Lender shall as soon as reasonably practicable specify in
writing the amount of the proposed Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments, as applicable, that it is willing to
provide (provided that any Lender not so responding within 5 Business Days (or
such shorter period as may be specified by the Applicable Administrative Agent)
shall be deemed to have declined such a request). The Borrower may accept some
or all of the offered amounts or designate new lenders that are reasonably
acceptable to the Applicable Administrative Agent as additional Lenders
hereunder in accordance with this Section 2.19 (but only to the extent that such
new lender would otherwise be eligible to be a Lender hereunder pursuant to
Section 11.2(b), including by reason of obtaining all necessary consents
thereunder in accordance with the terms thereof) (each such new lender being a
“New Lender”), which New Lenders may provide all or a portion of the aggregate
principal amount of the applicable Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments, as applicable.

(c) Subject to the foregoing, any increase requested by the Borrower shall be
effective upon (A) delivery to the Applicable Administrative Agent of each of
the following documents: (i) a notice of such increase to the Increasing Lenders
and New Lenders, in form and substance reasonably acceptable to the Applicable
Administrative Agent, signed by a Responsible Officer of the Borrower; (ii) to
the extent requested by any New Lender or Increasing Lender,

 

83



--------------------------------------------------------------------------------

executed Notes in respect of Incremental Term Loan Commitments or Incremental
Revolving Credit Commitments issued by the Borrower in accordance with
Section 2.14(e); (iii) an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each other applicable Loan Party, each Increasing Lender (if any),
each New Lender (if any), the Applicable Administrative Agent and the Collateral
Agent, to the extent necessary or appropriate in the reasonable opinion of the
Applicable Administrative Agent to give effect to any Incremental Term Loans
and/or Incremental Revolving Credit Commitments, in each case, to be made or
incurred pursuant to this Section 2.19 in each case on terms consistent with
this Section 2.19; and (iv) any other certificates or documents that the
Applicable Administrative Agent shall reasonably request, in form and substance
reasonably satisfactory to the Applicable Administrative Agent, and
(B) satisfaction on the effective date of any Incremental Amendment and the
making of each Incremental Term Loan Commitments and/or Incremental Revolving
Credit Commitments of (x) subject to the provisions of the last paragraph of
Section 2.19(a), each of the applicable conditions specified in Section 3.2, and
(y) such other conditions (if any) as the parties thereto shall mutually agree
as set forth in the respective Incremental Amendment. Notwithstanding anything
to the contrary in Section 11.1, the Applicable Administrative Agent and the
Collateral Agent are expressly permitted, without the consent of the other
Lenders, to enter into an Incremental Amendment.

(d) On each effective date with respect to any Incremental Revolving Credit
Commitments pursuant to this Section 2.19, (i) the Revolving Credit Commitments
shall be increased by an amount equal to the respective Incremental Revolving
Credit Commitments (and the Revolving Credit Commitment of each Revolving Credit
Commitment Increasing Lender shall constitute a part of, and be added to, the
Revolving Credit Commitment of such Lender and the aggregate Revolving Credit
Commitments), (ii) each Lender in respect of the Revolving Credit Facility
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Increasing Lender and/or New Lender, as
applicable, providing a portion of the increase to the Revolving Credit
Commitments under the Revolving Credit Facility (each, a “Revolving Credit
Commitment Increase Lender”), and each such Revolving Credit Commitment Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such Lender’s participations hereunder in outstanding L/C Exposure
under the Revolving Credit Facility and Swing Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (x) participations hereunder in L/C
Exposure and (y) participations hereunder in Swing Loans held by each Lender
(including each such Revolving Credit Commitment Increase Lender) under the
Revolving Credit Facility will equal the percentage of the aggregate Revolving
Credit Commitments in respect of the Revolving Credit Facility of all Lenders
represented by such Lender’s Revolving Credit Commitment in respect of the
Revolving Credit Facility and (iii) if, on the date of such increase, there are
any Revolving Loans outstanding, such Revolving Loans shall on or prior to the
effective date of such increase be prepaid from the proceeds of Revolving Loans
under the Revolving Credit Facility made hereunder (reflecting such increase in
Revolving Credit Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.16. The Administrative Agents and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

 

84



--------------------------------------------------------------------------------

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swing Loan Exposure or L/C Exposure exists at the time a Revolving
Credit Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Loan Exposure and L/C Exposure shall be
reallocated among the Revolving Credit Lenders that are Non-Defaulting Lenders
in accordance with their respective Revolving Credit Percentages (calculated
without regard to such Defaulting Lender’s Revolving Credit Commitment) but only
to the extent (x) the sum of the Individual Exposures of all Revolving Credit
Lenders that are Non-Defaulting Lenders plus such Defaulting Lender’s Swing Loan
Exposure and L/C Exposure does not exceed the aggregate amount of the Revolving
Credit Commitments of all Revolving Credit Lenders that are Non-Defaulting
Lenders, (y) immediately following the reallocation to a Revolving Credit Lender
that is a Non-Defaulting Lender, the Individual Exposure of such Revolving
Credit Lender does not exceed its Revolving Credit Commitment at such time and
(z) the conditions set forth in Section 3.2 are satisfied at such time (it being
understood that no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a Lender
that is a Non-Defaulting Lender as a result of such Lender’s increased exposure
following such reallocation);

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall promptly, but in any event within two
Business Days following notice by the Applicable Administrative Agent,
(x) first, prepay the Swingline Lender’s Fronting Exposure and (y) second, cash
collateralize in a manner reasonably satisfactory to the applicable L/C Issuer
such L/C Issuer’s Fronting Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in aggregate amount equal to 105% of
such L/C Issuer’s Fronting Exposure for so long as such Fronting Exposure is
outstanding (the “L/C Back-Stop Arrangements”);

(iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.11(b) with respect to such Defaulting Lender’s L/C
Exposure other than for the period for which such Defaulting Lender has provided
cash collateral in a manner reasonably satisfactory to the applicable L/C Issuer
in an aggregate amount equal to 105% of such Defaulting Lender’s L/C Exposure;

(iv) if the L/C Exposure of the Non-Defaulting Lenders is reallocated pursuant
to this Section 2.20(a), then (subject to clause (iii) above) the fees payable
to the Revolving Credit Lenders that are Non-Defaulting Lenders pursuant to
Section 2.11(b) shall be adjusted in accordance with such Revolving Credit
Lenders’ Revolving Credit Percentages; and

(v) if any Defaulting Lender’s L/C Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.20(a), then, without prejudice to any
rights or remedies of any L/C Issuer or any Revolving Credit Lender hereunder,
all Letter of Credit fees payable under Section 2.11(b) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each respective L/C Issuer
until such L/C Exposure is cash collateralized and/or reallocated;

 

85



--------------------------------------------------------------------------------

(b) in the case of a Lender Default with respect to a Revolving Credit Lender,
the Borrower shall not be required to pay any fees to any such Revolving Credit
Lender that is a Defaulting Lender as provided in Section 2.11(a) with respect
to such Defaulting Lender’s unused Revolving Credit Commitments;

(c) notwithstanding anything to the contrary contained in Section 2.3 or
Section 2.4, so long as any Revolving Credit Lender is a Defaulting Lender,
(i) the Swingline Lender shall not be required to fund any Swing Loan and no L/C
Issuer shall be required to issue, amend, renew or increase any Letter of
Credit, unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan or such issuance, renewal or increase of such
Letter of Credit, and (ii) participating interests in any such newly issued or
increased Letter of Credit or newly made Swing Loan shall be allocated among
Revolving Credit Lenders that are Non-Defaulting Lenders in a manner consistent
with Section 2.20(a)(i) (and Defaulting Lenders shall not participate therein);

(d) in the event that the Pro Rata Administrative Agent, the Borrower, each L/C
Issuer and the Swingline Lender each agree that a Defaulting Lender has
adequately remedied all matters that caused such Revolving Credit Lender to be a
Defaulting Lender, then (i) such Revolving Credit Lender shall again be entitled
(commencing as of the time of such determination) to any fees payable to it as a
Non-Defaulting Lender pursuant to Section 2.11(a) with respect to its unused
Revolving Credit Commitments and pursuant to Section 2.11(b) with respect to
outstanding Letters of Credit, (ii) the Swing Loan Exposure and L/C Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving Credit Lender’s Revolving Credit Commitments and on such date
such Revolving Credit Lender shall purchase at par such of the Revolving Loans
of the other Revolving Credit Lenders (other than Swing Loans) as the Pro Rata
Administrative Agent shall determine may be necessary in order for such
Revolving Credit Lender to hold such Revolving Loans in accordance with its
Revolving Credit Percentage and (iii) so long as no Event of Default then
exists, all funds held as cash collateral pursuant to the L/C Back-Stop
Arrangements shall thereafter be promptly returned to the Borrower. If the
Revolving Credit Commitments have been terminated, all other Revolving Credit
Obligations have been paid in full and no Letters of Credit are outstanding,
then, so long as no Event of Default then exists, all funds held as cash
collateral pursuant to the L/C Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower; and

(e) any payment of principal, interest, fees or other amounts received by the
Applicable Administrative Agent for the account of a Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Applicable Administrative Agent from a Defaulting Lender
pursuant to Section 11.8 shall be applied at such time or times as may be
determined by the Applicable Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agents hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any L/C Issuer or the Swingline Lender
hereunder; third, to cash collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in a manner reasonably satisfactory to the
applicable L/C Issuer; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Applicable Administrative Agent; fifth,
if so determined by the Applicable

 

86



--------------------------------------------------------------------------------

Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize the L/C Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in a manner reasonably satisfactory to the applicable L/C
Issuer; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Lenders who are not Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Loans are held
by the Lenders pro rata in accordance with the such Lender’s Revolving Credit
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.20(e) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto

Section 2.21 Reverse Dutch Auction Repurchases. (a) The Borrower may from time
to time, at its discretion, conduct modified reverse Dutch auctions in order to
purchase Term Loans (each, an “Auction”), and with each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower (in such capacity, the “Auction Manager”), so long as the following
conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.21 and on Schedule 2.21;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Auction;

(iii) each Auction shall be open and offered to all Lenders of the relevant
Tranche of Term Loans on a pro rata basis;

(iv) the minimum principal amount (calculated on the face amount thereof) of
Term Loans that the Borrower shall offer to purchase in any such Auction shall
be no less than $25,000,000 (unless another amount is agreed to by the
Applicable Administrative Agent);

(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans purchased by the Borrower pursuant to an Auction shall
automatically be canceled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold);

 

87



--------------------------------------------------------------------------------

(vi) no proceeds of Revolving Loans or Swing Loans may be used to consummate an
Auction;

(vii) no more than one Auction may be ongoing at any one time; and

(viii) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Applicable
Administrative Agent an officer’s certificate of a Responsible Officer of the
Borrower certifying as to compliance with preceding clauses (ii) and (vi)).

(b) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction. The Borrower shall have no liability to any Lender for any
termination of the respective Auction as a result of its failure to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Term Loans pursuant
to the respective Auction, and any such failure shall not result in any Default
or Event of Default hereunder. With respect to all purchases of Term Loans made
by the Borrower pursuant to this Section 2.21, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 2.7 and
2.8 (other than to the extent set forth in Section 2.8(a)) and Section 11.9
(although the par principal amount of Term Loans of the respective Tranche so
purchased pursuant to this Section 2.21 shall be applied to reduce the remaining
scheduled installments of such Tranche of Term Loans pursuant to Section 2.6(b)
and (c) of the applicable Lenders being repaid on a pro rata basis (based on the
remaining principal amount thereof) without affecting the scheduled installments
of such Tranche of Term Loans relating to the Lenders whose Term Loans have not
been so purchased).

(c) The Administrative Agents and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.21 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.7 and 2.8 and Section 11.9 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.21 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit any Auction or any other
transaction contemplated by this Section 2.21. The Auction Manager acting in its
capacity as such hereunder shall be entitled to the benefits of the provisions
of Article X and Sections 11.3 and 11.4 mutatis mutandis as if each reference
therein to the “Administrative Agent” were a reference to the Auction Manager,
and the Administrative Agents shall cooperate with the Auction Manager as
reasonably requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

(d) Each Lender participating in any Auction hereby acknowledges and agrees that
in connection with such Auction (1) the Borrower may have, and later may come
into

 

88



--------------------------------------------------------------------------------

possession of, information regarding the Loans or the Loan Parties hereunder
that is not known to such Lender and that may be material to a decision by such
Lender to participate in such Auction (such information, the “Excluded
Information”), (2) such Lender has independently, without reliance on the
Borrower, any of its Subsidiaries, the Administrative Agents, any Joint Lead
Arranger or any of their respective Affiliates, made its own analysis and
determination to participate in such Auction notwithstanding such Lender’s lack
of knowledge of the Excluded Information and (3) none of the Borrower, any of
its Subsidiaries, any Administrative Agent, any Joint Lead Arranger or any of
their respective Affiliates shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower, any of its Subsidiaries, any
Administrative Agent, any Joint Lead Arranger and their respective Affiliates,
under applicable law or otherwise, with respect to the nondisclosure of the
Excluded Information. Each Lender participating in any Auction further
acknowledges that the Excluded Information may not be available to the
Administrative Agents, the Joint Lead Arrangers or the other Lenders.

Section 2.22 Specified Refinancing Loans. (a) The Borrower may, from time to
time after the Closing Date, and subject to the consent of the Applicable
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned), add one or more new term loan facilities (“Specified
Refinancing Term Loans”) or new revolving credit facilities (“Specified
Refinancing Revolving Credit Commitments”) under this Agreement pursuant to
procedures reasonably specified by the Applicable Administrative Agent and
reasonably acceptable to the Borrower, to refinance all or any portion of any
Tranche of Term Loans or Revolving Credit Commitments (and related
outstandings), as applicable, then outstanding under this Agreement (subject to
clause (A) of the proviso at the end of this sentence), in each case pursuant to
a Refinancing Amendment; provided that any such Specified Refinancing Term Loans
and Specified Refinancing Revolving Credit Commitments:

(i) will rank pari passu in right of payment as the other Term Loans or
Revolving Credit Commitments, as applicable, hereunder;

(ii) will be incurred by the Borrower and will not be guaranteed by any Person
that is not a Guarantor;

(iii) will be, if secured, (1) secured solely by the Collateral on a pari passu
or junior basis with the Liens securing the Obligations and (2) subject to
intercreditor arrangements reasonably satisfactory to the Administrative Agents;

(iv) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the applicable Lenders thereof;

(v) will have a maturity date that is not prior to the Maturity Date of the Term
Loans or the Revolving Credit Commitments, as applicable, being refinanced and
(x) in the case of any Specified Refinancing Revolving Credit Commitments, shall
not have any mandatory commitment reductions or amortization that is prior to
the scheduled Maturity Date of the Revolving Credit Commitments being refinanced
and (y) in the case of any Specified Refinancing Term Loans, will have a
Weighted Average Life to Maturity that is not shorter than the Weighted Average
Life to Maturity then in effect of the Term Loans being refinanced;

 

89



--------------------------------------------------------------------------------

(vi) will share ratably (or if unsecured or junior as to security, on a junior
basis in respect of) any optional and mandatory prepayments of Term Loans or
Revolving Loans, as applicable (unless the Lenders providing such Specified
Refinancing Term Loans or Specified Refinancing Revolving Credit Commitments, as
applicable, agree to participate on a less than pro rata basis in any such
optional or mandatory prepayments);

(vii) in the case of any Specified Refinancing Revolving Credit Commitments,
shall provide that the borrowing of Revolving Loans with respect to Specified
Refinancing Revolving Credit Commitments shall be made on a pro rata basis (or,
in the case of any Tranche of Specified Revolving Credit Commitments that are
unsecured or secured on a junior basis, on a less than pro rata basis) with all
other Revolving Credit Commitments then existing on the date on which the
Specified Refinancing Revolving Credit Facility is incurred;

(viii) in the case of any Specified Refinancing Revolving Credit Commitments
that include Letters of Credit and Swing Loans under the applicable Refinancing
Amendment which mature or expire after a Maturity Date when there exist
Specified Refinancing Revolving Credit Commitments with a later Maturity Date,
all Swing Loans and Letters of Credit shall be participated on a pro rata basis
by all Revolving Credit Lenders with Revolving Credit Commitments in accordance
with their percentage of the Revolving Credit Commitments (without giving effect
to changes thereto on an earlier Maturity Date with respect to Letters of Credit
theretofore incurred or issued, although the respective Refinancing Amendment
may contain technical changes related to the borrowing, replacement Letter of
Credit and Swing Loan procedures of the Revolving Credit Commitments in respect
of which the Specified Refinancing Revolving Credit Commitments were incurred);
and

(ix) subject to clauses (iv), (v) and (vii) above, will have terms and
conditions (other than pricing and optional prepayment and redemption terms)
that are substantially identical to, or less favorable, when taken as a whole,
to the Lenders providing such Specified Refinancing Term Loans or Specified
Refinancing Revolving Credit Commitments, as applicable, than, the terms and
conditions of the Term Loans or Revolving Credit Commitments being refinanced
(provided that a certificate of a Responsible Officer of the Borrower delivered
to the Applicable Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Specified Refinancing Term Loans or Specified
Refinancing Revolving Credit Commitments, as applicable, together with a
reasonably detailed description of the material terms and conditions of such
Specified Refinancing Term Loans or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirements set forth in this clause (vii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Applicable Administrative Agent provides notice to the Borrower of an
objection (including a reasonable description of the basis upon which it
objects) within five Business Days after being notified of such determination by
the Borrower).

(b) (x) The Net Cash Proceeds of any Specified Refinancing Term Loans shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans being so refinanced, in each case pursuant
to Section 2.8(b)(ii) and (y) upon the incurrence of any Specified Refinancing
Revolving

 

90



--------------------------------------------------------------------------------

Credit Commitments, the Revolving Credit Commitments being refinanced shall be
permanently reduced as, and to the extent, provided in Section 2.5(b)(vi)
(together with any applicable prepayment of outstanding Revolving Loans
thereunder to the extent that such outstandings exceed the remaining Revolving
Credit Commitments being refinanced); provided, however, that (A) the Net Cash
Proceeds from any incurrence of Specified Refinancing Term Loans may not be used
to prepay any Tranche of outstanding Term Loans that are either unsecured or
secured on a junior basis to the Obligations at a time when more senior Term
Loans are outstanding (or will remain outstanding after giving effect to any
such prepayment), (B) Specified Refinancing Revolving Credit Commitments may not
be used to refinance any Tranche of Revolving Credit Commitments that are either
unsecured or secured on a junior basis to other Tranches of Revolving Credit
Commitments at a time when more senior Revolving Credit Commitments are
outstanding (or will remain outstanding after giving effect to any such
refinancing) and (C) such Specified Refinancing Term Loans or Specified
Refinancing Revolving Credit Commitments, as applicable, (x) may provide for any
additional or different financial or other covenants or other provisions that
are agreed among the Borrower and the Lenders thereof and applicable only during
periods after the Latest Maturity Date then in effect and (y) shall not have a
principal amount (or accreted value) greater than the Term Loans being
refinanced (plus all accrued and unpaid interest thereon, and all fees,
discounts, premiums or expenses incurred in connection therewith) or the
Revolving Credit Commitments being refinanced, as applicable.

(c) The Borrower shall make any request for Specified Refinancing Term Loans or
Specified Refinancing Revolving Credit Commitments, as applicable, pursuant to a
written notice to the Applicable Administrative Agent specifying in reasonable
detail the proposed terms thereof. Any proposed Specified Refinancing Term Loans
or Specified Refinancing Revolving Credit Commitments, as applicable, shall
first be requested on a ratable basis from existing Lenders in respect of the
Term Loans or Revolving Credit Commitments being refinanced. At the time of
sending such notice to such Lenders, the Borrower (in consultation with the
Applicable Administrative Agent) shall specify the time period within which each
applicable Lender is requested to respond (which shall in no event be less than
5 Business Days from the date of delivery of such notice or such shorter period
as may be agreed by the Applicable Administrative Agent in its sole discretion).
Each applicable Lender shall notify the Applicable Administrative Agent within
such time period whether or not it agrees to participate in providing such
Specified Refinancing Term Loans or Specified Refinancing Revolving Credit
Commitments, as applicable, and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Lender’s ratable share in
respect of the applicable Term Loans or Revolving Credit Commitments) of such
Specified Refinancing Term Loans or Specified Refinancing Revolving Credit
Commitments. Any Lender approached to provide all or a portion of any Specified
Refinancing Term Loans or Specified Refinancing Revolving Credit Commitments may
elect or decline, in its sole discretion, to provide such Specified Refinancing
Term Loans or Specified Refinancing Revolving Credit Commitments, as applicable.
Any Lender not responding within such time period shall be deemed to have
declined to participate in providing such Specified Refinancing Term Loans or
Specified Refinancing Revolving Credit Commitments. The Applicable
Administrative Agent shall notify the Borrower and each applicable Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested issuance of Specified Refinancing Term Loans or Specified
Refinancing Revolving Credit Commitments, and subject to the approval of the
Applicable Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed), the Borrower may also invite additional
Eligible Assignees to become Lenders in respect of such Specified Refinancing
Term Loans or Specified Refinancing Revolving Credit Commitments, as applicable,
pursuant to a joinder agreement to this Agreement in form and substance
reasonably satisfactory to the Applicable Administrative Agent.

 

91



--------------------------------------------------------------------------------

(d) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
clause (a) above and Section 3.2, and delivery to the Applicable Administrative
Agent of a certificate of the Borrower dated the date thereof signed by a
Responsible Officer of the Borrower, certifying and attaching the resolutions
adopted by the Borrower approving such Specified Refinancing Term Loans or
Specified Refinancing Revolving Credit Commitments, as applicable, and
certifying that the conditions precedent set forth in clause (a) above and
Section 3.2 have been satisfied and, to the extent reasonably requested by the
Applicable Administrative Agent, receipt by the Applicable Administrative Agent
of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements, including any supplements or amendments to the Loan
Documents providing for such Specified Refinancing Term Loans or Specified
Refinancing Revolving Credit Commitments to be secured thereby, all in form and
substance reasonably satisfactory to the Applicable Administrative Agent. The
Lenders hereby authorize the Administrative Agents and the Collateral Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower and the other Loan Parties as may be necessary in order to establish
new Tranches of Term Loans and Revolving Credit Commitments and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Applicable Administrative Agent and the Borrower in connection
with the establishment of such new Tranches of Term Loans and Revolving Credit
Commitments, in each case, on terms consistent with and/or to effect the
provisions of this Section 2.22.

(e) Each Tranche of Specified Refinancing Term Loans incurred under this
Section 2.22 shall be in an aggregate principal amount that is not less than
$10,000,000. Each Tranche of Specified Refinancing Revolving Credit Commitments
incurred under this Section 2.22 shall be in an aggregate amount that is not
less than $10,000,000.

(f) The Applicable Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Specified Refinancing Term
Loans or Specified Refinancing Revolving Credit Commitments incurred pursuant
thereto (including for purposes of prepayments and voting). Any Refinancing
Amendment may, without the consent of any Person other than the Borrower, the
Administrative Agents, the Collateral Agent and the Lenders providing such
Specified Refinancing Term Loans or Specified Refinancing Revolving Credit
Commitments, as applicable, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agents and the Borrower, to effect the provisions
of or consistent with this Section 2.22.

Section 2.23 Extensions of Term Loans; Extensions of Revolving Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Request”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Credit Commitments (and related outstandings) with a like Maturity Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Credit Commitments with a like Maturity
Date, as the case may be) and on the same terms to each such Lender, the

 

92



--------------------------------------------------------------------------------

Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Request to
extend the Maturity Date of each such Lender’s Term Loans and/or Revolving
Credit Commitments and otherwise modify the terms of such Term Loans and/or
Revolving Credit Commitments pursuant to the terms of the relevant Extension
Request (including by increasing the interest rate or fees payable in respect of
such Term Loans and/or Revolving Credit Commitments (and related outstandings)
and/or modifying the amortization schedule in respect of such Lender’s Term
Loans) (each, an “Extension”, and each group of Term Loans or Revolving Credit
Commitments (and related outstandings), as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Credit
Commitments (and related outstandings) (in each case not so extended), being a
“Tranche”; any Extended Term Loans shall constitute a separate Tranche of Term
Loans from the Tranche of Term Loans from which they were converted and any
Extended Revolving Credit Commitments shall constitute a separate Tranche of
Revolving Credit Commitments from the Tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:

(i) except as to interest rates, fees, optional redemption or prepayment terms,
final maturity, and after the final maturity date of the Revolving Credit
Commitment, any other covenants and provisions (which shall be determined by the
Borrower and the relevant Revolving Credit Lenders and set forth in the relevant
Extension Request), the Revolving Credit Commitment of any Revolving Credit
Lender (an “Extending Revolving Credit Lender”) extended pursuant to an
Extension (an “Extended Revolving Credit Commitment” and the Revolving Loans
thereunder, “Extended Revolving Loans”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) with
such other terms substantially identical to, or taken as a whole, no more
favorable to the Revolving Credit Lenders, as the original Revolving Credit
Commitments (and related outstandings); provided that (1) the borrowing and
repayment (except (A) for payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings), (B) for
repayments required upon the maturity date of the non-extending Revolving Credit
Commitments of Revolving Loans with respect to Extended Revolving Credit
Commitments after the applicable Extension date, and (C) as otherwise provided
in Section 2.22 with respect to Specified Refinancing Revolving Credit
Commitments that are unsecured or secured on a junior basis) shall be made on a
pro rata basis with all other Revolving Credit Commitments, (2) to the extent
dealing with Letters of Credit and Swing Loans which mature or expire after a
Maturity Date when there exist Extended Revolving Credit Commitments with a
later Maturity Date, all Swing Loans and Letters of Credit shall be participated
on a pro rata basis by all Revolving Credit Lenders with Revolving Credit
Commitments in accordance with their percentage of the Revolving Credit
Commitments (without giving effect to changes thereto on an earlier Maturity
Date with respect to Letters of Credit theretofore incurred or issued, although
the respective Extension Amendment may contain technical changes related to the
borrowing, replacement Letter of Credit and Swing Loan procedures of the
Revolving Credit Commitments in respect of which the Extended Revolving Credit
Commitments were extended), (3) the permanent repayment of Revolving Loans with
respect to, and termination of, Extended Revolving Credit Commitments after the
applicable Extension date shall be made on a pro rata basis with all other
Revolving Credit Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any Revolving Credit Facility on
a better than pro rata basis as compared

 

93



--------------------------------------------------------------------------------

to any other Revolving Credit Facility with a later Maturity Date (x) if agreed
to by the Revolving Credit Lenders in respect of such Revolving Credit Facility
with a later Maturity Date in the respective Extension Amendment or (y) if such
Extended Revolving Credit Commitments are unsecured or secured on a junior
basis, (4) assignments and participations of Extended Revolving Credit
Commitments shall be governed by the same assignment and participation
provisions applicable to Revolving Credit Commitments (and related outstandings)
and (5) at no time shall there be Revolving Credit Commitments hereunder
(including Extended Revolving Credit Commitments, Specified Refinancing
Revolving Credit Commitments and any original Revolving Credit Commitments)
which have more than three different Maturity Dates;

(ii) except as to interest rates, fees, amortization, final maturity date,
optional prepayments, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii),
(iv) and (vi), be determined by the Borrower and the Extending Term Lenders and
set forth in the relevant Extension Request), the Term Loans of any Lender that
agrees to an Extension with respect to such Term Loans (each an “Extending Term
Lender”, together with the Extending Revolving Credit Lenders the “Extending
Lenders”) extended pursuant to any Extension (“Extended Term Loans”) shall be
substantially identical to, or (taken as a whole) no more favorable to the
Extending Term Lenders than those applicable to the Term Loans subject to such
Extension Request (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date then in effect);

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the Maturity Date of the Term Loans extended thereby;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(v) the Extended Term Loans and the Extended Revolving Credit Commitments shall
not be (A) secured by any Lien on any asset other than the Collateral and
(B) guaranteed by any Person other than the Guarantors;

(vi) subject to the proviso contained in clause (x) of Section 2.12(a), any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any optional or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Request;

(vii) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Request shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Request,
then the Term Loans or Revolving Credit Commitments, as the case may be, of such
Term Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Request (subject to rounding required by the Administrative Agents); and

 

94



--------------------------------------------------------------------------------

(viii) all documentation in respect of such Extension shall be consistent with
the foregoing. No Lender shall have any obligation to agree to have any of its
Term Loans or Revolving Credit Commitments extended pursuant to an Extension
Request.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.23, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Section 2.7 or 2.8 and (ii) no Extension
Request is required to be in any minimum amount or any minimum increment. The
Administrative Agents and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.23 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Credit Commitments, as the case
may be, on such terms as may be set forth in the relevant Extension Request) and
hereby waive the requirements of any provision of this Agreement (including
Sections 2.7, 2.8, 2.12(a) and 2.12(b)) or any other Loan Document that may
otherwise prohibit any such Extension or any other transaction contemplated by
this Section 2.23.

(c) The Borrower shall provide the applicable Extension Request at least 5
Business Days (or such shorter period as the Applicable Administrative Agent may
determine in its sole discretion) prior to the date on which Lenders under the
applicable Tranche of Term Loans or Revolving Credit Commitments are requested
to respond, and shall agree to such procedures, if any, as may be established
by, or acceptable to, the Applicable Administrative Agent, in each case acting
reasonably, to accomplish the purpose of this Section 2.23. Any Extending Lender
wishing to have all or a portion of its Term Loans or Revolving Credit
Commitments subject to such Extension Request converted into Extended Term Loans
or Extended Revolving Credit Commitments, as applicable, shall notify the
Applicable Administrative Agent (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its existing Term
Loans or Revolving Credit Commitments subject to such Extension Request that it
has elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable (subject to any minimum denomination requirements
imposed by the Applicable Administrative Agent and proration as provided in
clause (vii) of Section 2.23(a)). Any Lender not responding within the requested
time period shall be deemed to have declined to participate in the respective
Extension.

(d) Extended Term Loans and Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement and, if reasonably requested by the Applicable
Administrative Agent, the other Loan Documents (which, except to the extent
expressly contemplated by the penultimate sentence of this Section 2.23(d) and
notwithstanding anything to the contrary set forth in Section 11.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Loan Parties, the Applicable
Administrative Agent, the Collateral Agent and the respective Extending Lenders.
In addition to any terms and changes required or permitted by Section 2.23(a),
each Extension Amendment may amend this Agreement to ensure ratable
participation in Letters of Credit and Swing Loans by Extended Revolving Credit
Commitments. It is understood and agreed that each Lender hereunder has
consented, and shall at the effective time thereof be deemed to consent, to each
amendment to this Agreement and the other Loan Documents authorized by this
Section 2.23 and the arrangements described above in connection therewith.

 

95



--------------------------------------------------------------------------------

(e) In connection with any Extension Amendment, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Applicable Administrative Agent
(i) as to the enforceability of such Extension Amendment, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) covering such other matters as the
Applicable Administrative Agent may reasonably request in connection therewith.

(f) In the event that the Applicable Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans or Extended Revolving
Credit Commitments to a given Lender was incorrectly determined as a result of
manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Amendment, then the Applicable Administrative
Agent, the Borrower and such affected Lender may (and hereby are authorized to),
in their sole discretion and without the consent of any other Lender, enter into
an amendment to this Agreement and the other Loan Documents (each, a “Corrective
Extension Amendment”) within 15 days following the effective date of such
Extension Amendment, as the case may be, which Corrective Extension Amendment
shall (i) provide for the conversion and extension of Revolving Credit
Commitments (and related Revolving Credit Outstandings) or Term Loans, as the
case may be, in such amount as is required to cause such Lender to hold Extended
Revolving Credit Commitments (and related Revolving Credit Outstandings) or
Extended Term Loans, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Term Loans or Revolving Credit Commitments
to which it was entitled under the terms of such Extension Amendment, in the
absence of such error, (ii) be subject to the satisfaction of such conditions as
the Applicable Administrative Agent, the Borrower and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.23(d)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.23(d).

(g) No exchange or conversion of Term Loans or Revolving Credit Commitments
pursuant to any Extension Amendment in accordance with this Section 2.23 shall
(x) be made at any time an Event of Default shall have occurred and be
continuing (and no Extension Request shall be delivered to the Lenders at any
time an Event of Default shall have occurred and be continuing) and
(y) constitute an optional or mandatory payment or prepayment for purposes of
this Agreement.

ARTICLE III

CONDITIONS TO LOANS AND LETTERS OF CREDIT

Section 3.1 Conditions Precedent to Loans and Letters of Credit on the Closing
Date. The obligation of each Lender to make any Loan on the Closing Date and the
obligation of each

 

96



--------------------------------------------------------------------------------

L/C Issuer to Issue any Letter of Credit on the Closing Date are subject to the
satisfaction or due waiver by the Lenders of each of the following conditions
precedent:

(a) Certain Documents. The Administrative Agents shall have received on or prior
to the Closing Date each of the following, each dated as of the Closing Date
unless otherwise agreed by the Administrative Agents, in form and substance
reasonably satisfactory to the Administrative Agents:

(i) this Agreement duly executed by the Borrower and, for the account of each
Lender having requested the same by notice to the Applicable Administrative
Agent and the Borrower received by each at least 3 Business Days prior to the
Closing Date (or such later date as may be agreed by the Borrower), Notes in
each applicable Facility conforming to the requirements set forth in
Section 2.14(e);

(ii) the Guaranty and Security Agreement, duly executed by each Loan Party,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents (other
than with respect to Permitted Liens) with respect to the priority of the
security interest of the Collateral Agent in the Collateral, in each case as may
be reasonably requested by either Administrative Agent, (B) except to the extent
otherwise expressly provided under Section 7.13 or as may be agreed to by the
Administrative Agents, all documents representing all Securities, chattel paper
and instruments being pledged pursuant to such Guaranty and Security Agreement
and related undated powers or endorsements duly executed in blank, and
(C) except to the extent otherwise expressly provided under Section 7.13, all
Control Agreements that, in the reasonable judgment of the Administrative
Agents, are required for the Loan Parties to comply with the Loan Documents as
of the Closing Date, each duly executed by the parties thereto;

(iii) a pledge agreement in respect of 66% of the issued Stock in Swissco,
governed by Swiss law, duly executed by Alere International Holding Corp. (as
amended, modified, restated and/or supplemented from time to time, the “Swiss
Pledge Agreement”), together with all share certificates and undated powers or
endorsements duly executed in blank in relation to 66% of the issued Stock of
Swissco, and Alere International Holding Corp. and Swissco shall have taken such
actions as may be necessary or advisable under local law (as advised by local
counsel) to create, effect, perfect, preserve, maintain and protect the security
interests granted (or purported to be granted) thereby;

(iv) (A) from (1) Foley Hoag LLP, special counsel to the Loan Parties in
Delaware and New York, (2) Perkins Coie LLP, special counsel to the Loan Parties
in California, (3) Troutman Sanders LLP, special counsel to the Loan Parties in
Virginia, (4) Jones Walker LLP, special counsel to the Loan Parties in Florida
and Louisiana and (5) Crowe & Dunlevy, A Professional Corporation, special
counsel to the Loan Parties in Oklahoma, in each case, duly executed favorable
legal opinions satisfactory to the Administrative Agent, each addressed to the
Administrative Agents, the Collateral Agent, the L/C Issuers and the Lenders
(and their respective successors and assigns) and addressing such matters as
either Administrative Agent may reasonably request, and (B) from Schellenberg
Wittmer, Swiss counsel to the Administrative Agents, a duly executed favorable
legal opinion with respect to the validity and enforceability of the Swiss
Pledge Agreement, addressed to the Administrative Agents, the Collateral Agent,
the L/C Issuer and the Lenders (and their respective successors and assigns);

 

97



--------------------------------------------------------------------------------

(v) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction;

(vi) a certificate of the secretary, assistant secretary or other officer of
each Loan Party in charge of maintaining books and records of such Loan Party
certifying as to (A) the names and signatures of each officer of such Loan Party
authorized to execute and deliver any Loan Document and who will execute any
such Loan Document, (B) the Constituent Documents of such Loan Party attached to
such certificate are complete and correct copies of such Constituent Documents
as in effect on the date of such certification (or, for any such Constituent
Document delivered pursuant to clause (v) above, that there have been no changes
from such Constituent Document so delivered) and (C) except to the extent
otherwise expressly provided under Section 7.13, the resolutions of such Loan
Party’s board of directors or other appropriate governing body approving and
authorizing the execution, delivery and performance of each Loan Document to
which such Loan Party is a party;

(vii) a certificate of a Responsible Officer of the Borrower to the effect that
(x) each condition set forth in Section 3.2(b) has been satisfied and (y) the
Corporate Chart attached thereto is current and complete in all material
respects as of the Closing Date;

(viii) a certificate of a Responsible Officer of the Borrower, dated the Closing
Date, to the effect that the Borrower and its Subsidiaries taken as a group on a
consolidated basis are Solvent after giving effect to the initial Loans and
Letters of Credit, the consummation of the Transactions, the application of the
proceeds thereof in accordance with Section 7.9 and the payment of all estimated
legal, accounting and other fees and expenses related hereto and thereto;

(ix) insurance certificates in form and substance satisfactory to the
Administrative Agents demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;

(x) copies of the financial statements and projections referred to in
Section 4.4; and

(xi) such other documents and information as either Administrative Agent may
reasonably request.

(b) Fees and Expenses. (i) There shall have been paid to each Administrative
Agent, for the account of such Administrative Agent, its Related Persons, any
L/C Issuer, any Arranger or any Lender, as the case may be, all fees and all
reimbursements of costs or expenses, in each case due and payable under any Loan
Document or the Engagement Letter on or before the Closing Date and which are
presented to the Borrower no less than one Business Day prior to the Closing
Date.

(ii) The Borrower shall have paid to the Applicable Administrative Agent for the
benefit of each Lender which holds A Term Loan Commitments, B Term Loan
Commitments and/or Revolving Credit Commitments as of the Closing Date, an

 

98



--------------------------------------------------------------------------------

initial upfront commitment fee in an amount equal to (x) with respect to the A
Term Loan Commitments, 0.50% of the amount of the A Term Loan Commitment of each
such Lender as of the Closing Date, (y) with respect to the B Term Loan
Commitments, 0.25% of the amount of the B Term Loan Commitment of each such
Lender as of the Closing Date, and (z) with respect to the Revolving Credit
Commitments, 0.50% of the amount of the Revolving Credit Commitment of each such
Lender as of the Closing Date.

(c) Refinancing; Indebtedness.

(i) On the Closing Date and concurrently with the funding of the Loans
hereunder, all Indebtedness under the Existing Credit Agreement shall have been
repaid or redeemed in full and all commitments in respect thereof shall have
been terminated and all Liens and guaranties in connection therewith shall have
been terminated (as evidenced by a payoff letter, appropriate releases
(including Intellectual Property and mortgage releases), termination statements,
instruments of assignment or other documentation reasonably satisfactory to the
Administrative Agents).

(ii) On the Closing Date and after giving effect to the consummation of the
Transactions, the Borrower and its Subsidiaries shall have no outstanding
Indebtedness, except for (i) Indebtedness pursuant to or in respect of the Loan
Documents and (ii) other Indebtedness permitted by Section 8.1. The
Administrative Agents shall have received evidence in form, scope and substance
reasonably satisfactory to it that the matters set forth in this Section 3.1(c)
have been satisfied on the Closing Date.

(d) Existing Notes. No consents or approvals shall be required to be obtained by
the Borrower or any of its Subsidiaries from the holders of any of the Existing
Notes in connection with the entering into of this Agreement, any of the other
Loan Documents or other documents referred herein (including, without
limitation, any of the Security Documents) and the incurrence of all Loans
hereunder. The Administrative Agents shall have received evidence (including
appropriate legal opinions and a certificate of a Responsible Officer of the
Borrower) in form, scope and substance reasonably satisfactory to it that the
matters set forth in this clause (d) have been satisfied.

(e) Public Debt Ratings. On or prior to the Closing Date, the Borrower shall
have obtained (i) debt ratings (of any level) from S&P and Moody’s in respect of
each Tranche of Loans existing on the Closing Date and (ii) corporate credit and
corporate family ratings (of any level) from S&P and Moody’s, each of which
ratings shall be in effect on the Closing Date.

(f) Patriot Act. At least 3 Business Days prior to the Closing Date, the
Administrative Agents and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least five Business Days
prior to the Closing Date.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit. The
obligation of each Lender on any date (including the Closing Date) to make any
Loan and of each L/C Issuer

 

99



--------------------------------------------------------------------------------

on any date (including the Closing Date) to Issue any Letter of Credit is
subject to the satisfaction of each of the following conditions precedent:

(a) Request. The Applicable Administrative Agent (and, in the case of any
Issuance, the relevant L/C Issuer) shall have received, to the extent required
by Article II, a written, timely and duly executed and completed Notice of
Borrowing, Swingline Request or, as the case may be, L/C Request.

(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both before and after giving effect to such Loan or, as
applicable, such Issuance: (i) the representations and warranties set forth in
any Loan Document shall be true and correct in all material respects (provided
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of such date or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date and (ii) no
Default or Event of Default shall be continuing.

The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.

Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
both Administrative Agents receive notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers, the Collateral Agent and the
Administrative Agents to enter into the Loan Documents, the Borrower (and, to
the extent set forth in any other Loan Document, each other Loan Party)
represents and warrants to each of them each of the following on and as of each
date applicable pursuant to Section 3.2:

Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, (c) has, in all material
respects, all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law (including all Healthcare
Laws), except where the failure to be in compliance could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (f) has all necessary Permits from or by, has made all necessary
filings with, and has given all necessary notices to, each Governmental
Authority having jurisdiction, to the extent required for such ownership, lease,
sublease, operation, occupation or conduct of business, except where the failure
to obtain such Permits, make such filings or give such notices could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

Section 4.2 Loan Documents.

(a) Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party and the consummation by each
Loan Party of the Transactions and other transactions contemplated herein
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party’s Constituent Documents, (B) violate
any Requirement of Law, (C) conflict with, contravene, constitute a default or
breach under, any Contractual Obligation of any Loan Party or any of its
Subsidiaries, other than those which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, or
(D) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of its Subsidiaries and (iii) do not require
any Loan Party to obtain any Permit of, or make any filing with, any
Governmental Authority or obtain any consent of, or notice to, any Person, other
than (A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) filings of (or relating to) the Loan
Documents after the Closing Date with the SEC pursuant to the Borrower’s public
disclosure obligations under applicable United States federal securities laws
and/or the rules of any securities exchange on which the Borrower’s securities
are listed and (C) those listed on Schedule 4.2, which unless otherwise noted on
such schedule, have been or will otherwise be prior to the Closing Date,
obtained or made, copies of which (other than those so noted as not yet obtained
or made) have been, or will be prior to the Closing Date, delivered to the
Administrative Agents to the extent requested by either Administrative Agent,
and which (other than those so noted as not yet obtained or made) on the Closing
Date will be in full force and effect

(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agents, each Loan Document has been duly executed and delivered
to the other parties thereto by each Loan Party, is the legal, valid and binding
obligation of such Loan Party and is enforceable against such Loan Party in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

(c) Existing Notes. The full amount of the Loans (excluding any undrawn or
uncommitted Incremental Term Loans, Specified Refinancing Term Loans and
Extended Term Loans until such time as such Incremental Term Loans, Specified
Refinancing Term Loans and Extended Term Loans, as applicable, are so borrowed)
may be incurred under the Existing Notes Indentures and all Obligations
constitute “Senior Debt” or “Senior Indebtedness”, as applicable, and
“Designated Senior Debt” or “Designated Senior Indebtedness”, as applicable,
under, and as defined in, the Existing Subordinated Notes Indentures. After
giving effect to the Refinancing, no other Indebtedness of any Group Member
qualifies as “Designated Senior Debt” or “Designated Senior Indebtedness”, as
applicable, under the Existing Subordinated Notes Indentures.

Section 4.3 Ownership of Group Member. (a) Set forth on Schedule 4.3(a) is a
complete and accurate list showing, as of the Closing Date, for each Group
Member (other than the Borrower), its jurisdiction of organization, and the
number (in the case of the Loan

 

101



--------------------------------------------------------------------------------

Parties and any Excluded Foreign Subsidiary that is a first tier Subsidiary of
any Loan Party) and percentage of the outstanding shares of each class of Stock
owned (directly or indirectly) by the applicable holder thereof. As of the
Closing Date, all outstanding Stock owned by any Group Member in any other Group
Member has been validly issued, is fully paid and non-assessable (to the extent
applicable) and is owned beneficially and of record by a Group Member free and
clear of all Liens other than the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. Except as set
forth on Schedule 4.3(a), as of the Closing Date, there are no Stock Equivalents
with respect to the Stock of any Group Member (other than the Borrower) or any
Contractual Obligations to which any Group Member (other than the Borrower) is a
party with respect to (including any restriction on) the issuance, voting, Sale
or pledge of any Stock or Stock Equivalent of any Group Member (other than the
Borrower).

(b) Set forth on Schedule 4.3(b) is a complete and accurate list, as of the
Closing Date, of all material agreements and documents relating to the P&G Joint
Venture.

(c) None of the Inactive Subsidiaries as of the Closing Date engage in any
business, operations or activity, or hold any property, other than as permitted
under Section 8.8(c).

(d) As of the Closing Date, there are no Unrestricted Subsidiaries.

Section 4.4 Financial Statements. (a) Each of (i) the audited Consolidated
balance sheet of the Borrower as at December 31, 2014 and the related
Consolidated statements of operations, equity and comprehensive income (loss)
and cash flows of the Borrower for the Fiscal Year then ended, audited by
PricewaterhouseCoopers LLP, and (ii) subject to the absence of footnote
disclosure and normal year-end audit adjustments, the unaudited Consolidated
balance sheet of the Borrower as at March 31, 2015 and the related Consolidated
statements of income and cash flows of the Borrower for the three months then
ended, copies of each of which have been furnished to the Administrative Agents
prior to the Closing Date, fairly present in all material respects the
Consolidated financial position, results of operations and cash flows of the
Borrower and its Subsidiaries as at the dates indicated and for the periods
indicated in accordance with GAAP.

(b) On the Closing Date, except as set forth on Schedule 4.4(b), (i) no Group
Member has any material liability or other obligation (including Indebtedness,
Guaranty Obligations, contingent liabilities and liabilities for taxes,
long-term leases and unusual forward or long-term commitments) that is not
reflected in the Financial Statements referred to in clause (a) above or in the
notes thereto, that has not been publicly disclosed in any SEC filing of the
Borrower, and that is prohibited by this Agreement and (ii) since the date of
the unaudited Financial Statements referenced in clause (a) above, there has
been no Sale of any material property of any Group Member and no purchase or
other acquisition of any material property that has not be disclosed to the
public or to the Administrative Agents and that would have been required to have
been disclosed to the Administrative Agents under the terms of this Agreement
had this Agreement been in effect since such date.

(c) The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and reflect
projections for the Fiscal Years ending in 2015 through 2021. As of the Closing
Date, the Initial Projections are based upon estimates and assumptions stated
therein, all of which the Borrower believes to be reasonable and fair in light
of conditions and facts known to the Borrower as of the Closing Date

 

102



--------------------------------------------------------------------------------

and reflect the good faith estimates by the Borrower of the future Consolidated
financial performance of the Borrower and the other information projected
therein for the periods set forth therein; provided that (i) such Initial
Projections are forward looking information which may be subject to significant
uncertainties and contingencies beyond the Group Members’ control, (ii) no
assurance would be given by the Group Members that such Initial Projections will
be realized and (iii) the actual results may differ from the Initial Projections
and such differences might be material.

Section 4.5 Material Adverse Effect. Since December 31, 2014, there have been no
events, circumstances, developments or other changes in facts, including changes
in the status of any matter described in Section 4.7, that have had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 4.6 Solvency. Both before and after giving effect to (a) the Loans and
Letters of Credit made or Issued on or prior to the date this representation and
warranty is made, (b) the disbursement of the proceeds of such Loans, (c) the
consummation of the Transactions and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Borrower and its
Subsidiaries taken as a group on a consolidated basis are Solvent.

Section 4.7 Litigation. Except as set forth in Schedule 4.7, there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders, notices of
violation or disputes affecting the Borrower or any of its Subsidiaries with, by
or before any Governmental Authority, other than those that cannot reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. No injunction, writ, temporary restraining order or any order of any
nature has been issued by any court or other Governmental Authority purporting
to enjoin or restrain the execution, delivery or performance of this Agreement
or any other Loan Document, or directing that the transactions provided for
herein or therein not be consummated as herein or therein provided.

Section 4.8 Taxes. Except, in the case of each of succeeding clauses (i),
(ii) and (iii), as set forth in Schedule 4.8 or as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect: (i) all federal, state, local and foreign income and franchise and other
material tax returns, reports and statements, in each case relating to taxes,
(collectively, the “Tax Returns”) required to be filed (giving effect to any
available extension periods) by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required by law to be filed, all such Tax Returns are true and
correct in all material respects, and all taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any Liability may be added thereto for non-payment thereof, except for
those amounts contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP; (ii) no Tax Return is under
audit or examination by any Governmental Authority and no written notice of such
an audit or examination or any written assertion of any claim for Taxes has been
given or made by any Governmental Authority, which audit, examination or claim
has not been resolved; and (iii) no Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

Section 4.9 Margin Regulations. (a) The Borrower is not engaged in the business
of extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit

 

103



--------------------------------------------------------------------------------

hereunder will be used for the purpose of, buying or carrying Margin Stock or
extending credit to others for the purpose of purchasing or carrying any such
Margin Stock, in each case in contravention of Regulation T, U or X of the
Federal Reserve Board.

(b) Except to the extent permitted by Section 7.14, the fair market value of all
Margin Stock owned by the Borrower and its Subsidiaries (other than Stock of the
Borrower held in treasury) does not exceed $35,000,000. At the time of making of
each Loan or issuance of each Letter of Credit, not more than 25% of the value
of the assets of the Borrower and its Subsidiaries taken as a whole (including
all Stock of the Borrower held in treasury) will constitute Margin Stock.

Section 4.10 No Burdensome Obligations; No Defaults. No Group Member is a party
to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law (including all Healthcare Laws), in each case the
compliance with which could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

Section 4.11 Investment Company Act. No Group Member is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940.

Section 4.12 Labor Matters. (a) Except as set forth on Schedule 4.12, there are
no strikes, work stoppages, slowdowns or lockouts existing, pending (or, to the
knowledge of any Group Member, threatened) against or involving any Group
Member, except for those that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; (b) hours worked by
and payment made to employees of each Group Member comply with the Fair Labor
Standards Act and each other federal, state, local or foreign law applicable to
such matters, except where the failures to so comply would not constitute,
either individually or in the aggregate, a Material Adverse Effect; (c) as of
the Closing Date, no Loan Party is party to or bound by any collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Loan Party;
(d) as of the Closing Date, no Group Member which is not Loan Party is party to
or bound by any collective bargaining or similar agreement with any union, labor
organization, works council or similar representative covering any employee of
any such Group Member, except, for those that could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(e) as of the Closing Date, there is no organizing activity involving any Group
Member pending or, to any Group Member’s knowledge, threatened by any labor
union or group of employees, except, for those that could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; (f) as of the Closing Date, no petition for certification or election of
any such representative is existing or pending with respect to any employee of
any Group Member and no such representative has sought certification or
recognition with respect to any employee of any Group Member, except for those
that could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (g) there are no complaints or charges
against any Group Member pending or, to the knowledge of any Group Member,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Group Member of any individual, except for
complaints or charges that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

Section 4.13 ERISA. (a) Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies, except where such noncompliances, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, except where such
noncompliances, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Group Member or any ERISA
Affiliate has engaged in any “prohibited transactions” as defined in Section 406
of ERISA and Section 4975 of the Code, in connection with any Benefit Plan, that
would subject any Group Member to a tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Code that, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain outstanding.

(b) (i) No Title IV Plan has any Unfunded Pension Liability that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; (ii) there are no existing or pending (or to the
knowledge of any Group Member, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; (iii) within the last five years, no Title IV Plan of
any Group Member or ERISA Affiliate has been terminated, other than in a
“standard termination” as that term is used in Section 4041(b)(1) of ERISA; and
(iv) no ERISA Event has occurred that, either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect or a Lien
under ERISA or Code Sections 412 or 430.

Section 4.14 Environmental Matters. Except, in the case of each of succeeding
clauses (a), (b), (c) and (d), as set forth on Schedule 4.14 or as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (a) the operations of each Group Member are and have
been in compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, (b) no Group Member is party to, and no Group Member and no
real property currently (or to the knowledge of any Group Member previously)
owned, leased, subleased, operated or otherwise occupied by or for any Group
Member is subject to or the subject of, any Contractual Obligation or any
pending (or, to the knowledge of any Group Member, threatened) order, action,
investigation, suit, proceeding, audit, claim, demand, dispute or notice of
violation or of potential liability or similar notice under or pursuant to any
Environmental Law, (c) no Lien in favor of any Governmental Authority securing,
in whole or in part, Environmental Liabilities has attached to any property of
any Group Member and, to the knowledge of any Group Member, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, and (d) no Group Member has caused
or suffered to occur a Release of Hazardous Materials at, to or from any real
property of any Group Member and each such real property is free of
contamination by any Hazardous Materials.

 

105



--------------------------------------------------------------------------------

Section 4.15 Intellectual Property. Each Group Member owns or licenses or
otherwise has the right to use all Intellectual Property that is necessary for
the operations of its businesses, except for any failure to so own, license or
have rights that could not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect. To the knowledge of each Group
Member, (a) the conduct and operations of the businesses of each Group Member
does not infringe, misappropriate, violate or otherwise impair any Intellectual
Property owned by any other Person and (b) no other Person has contested any
right, title or interest of any Group Member in, or relating to, any
Intellectual Property owned by such Group Member, other than, in the case of
each of preceding clauses (a) and (b), as could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
Except, in the case of each of succeeding clauses (x) and (y), as set forth in
Schedule 4.15 or as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (x) there are no
pending (or, to the knowledge of any Group Member, threatened) actions, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Group
Member with respect to, and (y) no judgment or order regarding any such claim
has been rendered by any competent Governmental Authority and no settlement
agreement or similar Contractual Obligation has been entered into by any Group
Member with respect to, any such infringement, misappropriation, violation or
impairment.

Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all material owned real property and valid leasehold
interests in all material leased real property, and owns all material personal
property, in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by the
Borrower, and none of such property is subject to any Lien except Permitted
Liens.

(b) Set forth on Schedule 4.16 is, as of the Closing Date, a complete and
accurate list of all real property owned in fee simple by any Loan Party.

Section 4.17 Bank and Security Accounts. Set forth on Schedule 4.17 is, as of
the Closing Date, a complete and accurate list of all bank, deposit, securities,
commodities or other accounts maintained by any Loan Party, and such Schedule
correctly identifies the name of each depository, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.

Section 4.18 Insurance. Set forth on Schedule 4.18 is, as of the Closing Date, a
complete and accurate, in all material respects, list of all insurance policies
of any nature maintained by each Loan Party, as well as a summary of the key
business terms of each such policy such as deductibles, coverage limits and term
of policy.

Section 4.19 Use of Proceeds. (a) All proceeds of the Initial Term Loans will be
used by the Borrower (i) to finance the Refinancing, (ii) to pay the fees, costs
and expenses incurred with the Transactions and (iii) to the extent in excess of
the amounts required to be used pursuant to preceding clauses (i) and (ii), for
the general corporate purposes of the Borrower and its Subsidiaries (including
Investments permitted hereunder).

(b) The proceeds of all Incremental Term Loans will be used by the Borrower to
finance Permitted Acquisitions (and to pay related fees, costs and expenses) and
for the working capital, Capital Expenditures and other general corporate
purposes (including Investments permitted hereunder) of the Borrower and its
Subsidiaries.

 

106



--------------------------------------------------------------------------------

(c) All proceeds of the Revolving Loans and the Swing Loans will be used to
finance Permitted Acquisitions (and to pay related fees, costs and expenses) and
for the working capital, Capital Expenditures and other general corporate
purposes of the Borrower and its Subsidiaries (including Investments permitted
hereunder); provided that proceeds of any Revolving Loans and Swing Loans drawn
on the Closing Date may only be used to repay any then-outstanding loans and
other amounts outstanding in respect of the revolving credit facility under the
Existing Credit Agreement.

(d) All proceeds of any Specified Refinancing Term Loans will be used solely for
the purposes set forth in Section 2.22(b) and to pay any related fees and
expenses.

(e) All Letters of Credit will be issued to support obligations of the Borrower
or any of its Subsidiaries permitted hereunder (other than obligations in
respect of any Junior Indebtedness or Stock).

Section 4.20 Full Disclosure. The information prepared or furnished by or on
behalf of any Group Member to any Administrative Agent, any Arranger or any
Lender in connection with any Loan Document (including the information contained
in any Financial Statement or Disclosure Document) or the consummation of any
Transaction or any other transaction contemplated therein (excluding all
projections that are part of such information), taken together with all other
such information, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not misleading. All
projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Closing Date) are based upon estimates
and assumptions stated therein believed to be reasonable and fair as of the date
made in light of conditions and facts then known and, as of such date, reflect
good faith estimates of the information projected for the periods set forth
therein; provided, however, (i) the projections (including all Projections) are
forward looking statements and information which may be subject to significant
uncertainties and contingencies beyond the Group Members’ control, (ii) no
assurance would be given by the Group Members that such projections will be
realized and (iii) the actual results may differ from such projections and such
differences might be material.

Section 4.21 Anti-Money Laundering Laws; Anti-Corruption Laws; Anti-Terrorism
Laws; and Sanctions Laws and Regulations.

(a) The Borrower, each other Group Member, each director and officer of the
Borrower and each other Group Member, and, to the knowledge of the Borrower,
each other Affiliate, agent or employee of the Borrower, are in compliance with
the requirements of all Requirements of Laws relating to Anti-Money Laundering
Laws, Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions Laws and
Regulations and all orders, writs, injunctions and decrees applicable to it or
to its properties, except to the extent that any non-compliance could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b) The Borrower and its Subsidiaries have implemented and maintain in effect
policies and procedures which are designed to ensure compliance in all material
respects by the Borrower, each other Group Member and their respective
directors, Affiliates, officers, employees and agents with Anti-Money Laundering
Laws, Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions Laws
and Regulations.

 

107



--------------------------------------------------------------------------------

(c) None of the Borrower, any other Group Member, any director or officer of the
Borrower or any other Group Member, nor, to the knowledge of the Borrower, any
other Affiliate, agent, or employee of the Borrower or any other Group Member,
(i) is a Designated Person or (ii) is, or is owned or controlled by an entity or
Person that is, otherwise the target of any Sanctions Laws and Regulations or
Anti-Terrorism Laws.

ARTICLE V

FINANCIAL COVENANT

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees solely with the Lenders holding Pro Rata Loans and Pro
Rata Commitments, the L/C Issuers and the Pro Rata Administrative Agent to the
following, as long as any Obligation or any Commitment remains outstanding under
(or in respect of) the Pro Rata Loans and the Pro Rata Commitments:

Section 5.1 Maximum Consolidated Secured Leverage Ratio. The Borrower shall not
have, on the last day of any Fiscal Quarter, a Consolidated Secured Leverage
Ratio of greater than 4.50:1.00.

ARTICLE VI

REPORTING COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers, the Collateral Agent
and the Administrative Agents to each of the following, as long as any
Obligation, Letter of Credit or any Commitment remains outstanding:

Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agents each of the following:

(a) Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the Consolidated unaudited balance sheet of the Borrower as of the close of such
Fiscal Quarter and related Consolidated statements of income and cash flow for
such Fiscal Quarter and that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
latest Projections, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of the Borrower as at
the dates indicated and for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b) Annual Reports. As soon as available, and in any event within 90 days after
the end of each Fiscal Year, the Consolidated balance sheet of the Borrower as
of the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Borrower as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification
(except as may be required as a result of (x) a prospective Event of Default
with respect to a breach of the financial covenant contained in Article V or
(y) the impending maturity of any Facility).

 

108



--------------------------------------------------------------------------------

(c) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a) or (b) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) demonstrates compliance with the financial covenant contained in Article V,
(ii) if delivered together with any Financial Statement pursuant to clause
(b) above (commencing in respect of the Fiscal Year ending December 31, 2016),
shows in reasonable detail the calculations used in determining (x) Excess Cash
Flow, (y) the amount of the payment required by Section 2.8(a) and (z) the
Available Amount and any usage thereof; provided that the calculation set forth
in this clause (z) shall also be delivered at such other times (but not more
than quarterly) as may be requested by any Administrative Agent, and
(iii) states that no Default or Event of Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default or an Event of Default
is continuing, states the nature thereof and the action that the Borrower
proposes to take with respect thereto.

(d) Corporate Chart. Together with delivery of any Financial Statement pursuant
to clause (b) above, each in form and substance reasonably satisfactory to the
Administrative Agents, a certificate by a Responsible Officer of the Borrower
that the Corporate Chart attached thereto (or the last Corporate Chart delivered
pursuant to this clause (d)) is correct and complete as of the date of such
Compliance Certificate.

(e) Additional Projections. As soon as available and in any event not later than
75 days after the end of each Fiscal Year, any significant revisions to, (i) the
annual business plan of the Group Members for the Fiscal Year next succeeding
such Fiscal Year and (ii) a forecast prepared by management of the Borrower for
each Fiscal Quarter in such next succeeding Fiscal Year, including in such
forecast (x) a projected year-end Consolidated balance sheet, income statement
and statement of cash flows, (y) a statement of all of the material assumptions
on which such forecasts are based and (z) substantially the same type of
financial information as that contained in the Initial Projections.

(f) Management Discussion and Analysis. To the extent not included in the
Borrower’s public filings with the SEC, together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a management’s
discussion and analysis of the financial condition and results of operations of
the Group Members for the portion of the Fiscal Year then elapsed and discussing
the reasons for any significant variations from the Projections for such period
and the figures for the corresponding period in the previous Fiscal Year.

(g) Intercompany Loan Balances. Together with each delivery of any Financial
Statements pursuant to clause (b) above, a summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Year covered
by such Financial Statement, certified as complete and correct by a Responsible
Officer of the Borrower as part of the Compliance Certificate delivered in
connection with such Financial Statements.

(h) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statements for any Fiscal Year pursuant to clause (b) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.

 

109



--------------------------------------------------------------------------------

Section 6.2 Other Events. The Borrower shall give the Administrative Agents
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a) any Default or Event of Default, (b) any
event (other than any event involving loss or damage to property) reasonably
expected to result in a mandatory payment of the Obligations pursuant to
Section 2.8, stating the material terms and conditions of such transaction and
estimating the Net Cash Proceeds thereof, (c) the initiation by the Borrower or
any Subsidiary thereof of any product recall or correction that is required to
be reported to any Governmental Authority that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
(d) the commencement of, or any material adverse developments in, any action,
investigation, suit, proceeding, audit, claim, demand, order or dispute with, by
or before any Governmental Authority affecting any Group Member or any property
of any Group Member that (i) seeks material injunctive or similar relief against
any Group Members that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $20,000,000 or (iii) has a reasonable possibility of being
determined adversely to any Group Member and if so adversely determined could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (e) the acquisition of any material real property by
any Loan Party.

Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agents copies of each of the following: (a) except to the
extent publicly filed, all reports that the Borrower transmits to its security
holders generally, and (b) except to the extent publicly filed, all material
documents that any Group Member files with the SEC, the National Association of
Securities Dealers, Inc., any securities exchange or any Governmental Authority
exercising similar functions.

Section 6.4 Taxes. Promptly after any Responsible Officer of any Group Member
obtains knowledge of it, the Borrower shall give the Administrative Agents
notice (which may be made by telephone if promptly confirmed in writing) of the
receipt of any written request directed to any Tax Affiliate to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise, which, in each of the foregoing cases, could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 6.5 Labor Matters. The Borrower shall give the Administrative Agents
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member obtains knowledge of: (a) the
commencement of any labor dispute to which any Group Member is or may become a
party, including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities and (b) the incurrence by any Group Member
of any Worker Adjustment and Retraining Notification Act or related or similar
liability incurred with respect to the closing of any plant or other facility of
any such Person (other than, in the case of clause (a) or clause (b) above,
those that would not, either individually or in the aggregate, have a Material
Adverse Effect).

Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agents
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV

 

110



--------------------------------------------------------------------------------

Plan, a copy of such notice and (b) promptly, and in any event within 10 days,
after any Responsible Officer of any ERISA Affiliate knows or has reason to know
thereof that (i) a request for a minimum funding waiver under Section 412 of the
Code has been filed with respect to any Title IV Plan or Multiemployer Plan, a
notice (which may be made by telephone if promptly confirmed in writing)
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto or (ii) any ERISA Event has occurred, a
notice (which may be made by telephone if promptly confirmed in writing) of such
ERISA Event, together with a statement of the Responsible Officer setting forth
the details of such ERISA Event and the action which the ERISA Affiliates
propose to take with respect thereto, in each case in respect of the preceding
clauses (a) and (b), to the extent that any such event could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

Section 6.7 Environmental Matters. The Borrower shall provide the Administrative
Agents notice of each of the following (which may be made by telephone if
promptly confirmed in writing) promptly after any Responsible Officer of any
Group Member obtains knowledge of (and, upon reasonable request of either
Administrative Agent, documents and information in connection therewith):
(i)(A) unpermitted Releases, or (B) the receipt by any Group Member of any
notice of violation of or potential liability or similar notice under, or the
existence of any condition that could reasonably be expected to result in
violations of or liabilities under, any Environmental Law, or (C) the
commencement of, or any material change to, any action, investigation, suit,
proceeding, audit, claim, demand, dispute alleging a violation of or liability
under any Environmental Law, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, and (ii) the receipt by any Group
Member of notification that any property of any Group Member is subject to any
Lien in favor of any Governmental Authority securing, in whole or in part,
Environmental Liabilities that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

Section 6.8 Other Information. The Borrower shall provide the Administrative
Agents with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations (including tax, insurance and environmental
matters) of any Group Member as either Administrative Agent or any Lender
through either Administrative Agent may from time to time reasonably request.

Section 6.9 Delivery of Information to Lenders. The Applicable Administrative
Agent shall provide to each Lender for which it is acting as an Administrative
Agent copies of all documents and information delivered by the Borrower to the
Applicable Administrative Agent pursuant to this Article VI upon delivery of
such documents and information to the Applicable Administrative Agent (it being
understood that the foregoing is the obligation of the Applicable Administrative
Agent and not the obligation of the Borrower).

Section 6.10 Annual Lender Call. At the request of either Administrative Agent,
the Borrower will within 10 days after the date of the delivery (or, if later,
required delivery) of the annual financial information pursuant to
Section 6.1(b), hold a conference call or teleconference, at a time selected by
the Borrower and reasonably acceptable to the Administrative Agents, with all of
the Lenders that choose to participate, to review the financial results of such
Fiscal Year and the financial condition of the Borrower and its Subsidiaries and
the additional projections presented for the current Fiscal Year of the Borrower
and its Subsidiaries.

 

111



--------------------------------------------------------------------------------

Section 6.11 Patriot Act. Promptly following either Administrative Agent’s or
any Lender’s request therefor, the Borrower shall provide all documentation and
other information that such Administrative Agent or such Lender (through either
Administrative Agent) reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers, the Collateral Agent
and the Administrative Agents to each of the following, as long as any
Obligation, Letter of Credit or any Commitment remains outstanding:

Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain its rights (charter and statutory), privileges, franchises and Permits
necessary or desirable in the conduct of its business, except, in the case
of this clause (b), where the failure to do so would not, in the aggregate, have
a Material Adverse Effect.

Section 7.2 Compliance with Laws, Etc. (a) Each Group Member shall comply with
all applicable Requirements of Law (including all Healthcare Laws), Contractual
Obligations, Constituent Documents and Permits, except for such failures to
comply that would not, in the aggregate, have a Material Adverse Effect.

(b) Each Group Member shall comply with all applicable Anti-Money Laundering
Laws, Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions Laws and
Regulations, except to the extent that any non-compliance could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(c) The Borrower and its Subsidiaries shall implement and maintain in effect
policies and procedures which are designed to ensure compliance in all material
respects by the Borrower, each other Group Member and their respective
directors, Affiliates, officers, employees and agents with Anti-Money Laundering
Laws, Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions Laws
and Regulations.

Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien (other than a Lien permitted by paragraphs (a) and (d) of
the definition of Customary Permitted Liens) upon any property of any Group
Member, except, (x) in the case of each of clauses (a) and (b) above, for those
whose amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Group Member in accordance with GAAP, and (y) in the case of
clause (a) above, any such item the non-payment or non-discharge of which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

112



--------------------------------------------------------------------------------

Section 7.4 Maintenance of Property. Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits and its registered Intellectual Property)
necessary, used or useful in the conduct of its business (whether for the
ownership, lease, sublease or other operation or occupation of property or
otherwise), and shall make all necessary or appropriate filings with, and give
all required notices to, Governmental Authorities, except for such failures to
maintain and preserve the items set forth in clauses (a) and (b) above that
would not, either individually or in the aggregate, have a Material Adverse
Effect. Each Group Member shall perform all obligations under any Contractual
Obligation to which such Loan Party or any of its Subsidiaries is bound, or to
which it or any of its properties is subject, except where the failure to
perform would not have, either individually or in the aggregate, a Material
Adverse Effect.

Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, property
damage, other casualty, employee fidelity, workers’ compensation, business
interruption and employee health and welfare insurance) with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrower) of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Group Members and (b) cause all such insurance relating
to any property or business of any Loan Party to name the Collateral Agent on
behalf of the Secured Parties as additional insured or loss payee, as
appropriate (except in the case of director and officer liability policies,
employee fidelity policies, workers compensation policies, employee health and
welfare policies, kidnap and ransom policies, theft policies, terrorism or
similar policies), and use commercially reasonable efforts to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ notice thereof to the Collateral Agent.

Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which, in all material respects, full, true and correct
entries shall be made in accordance with GAAP and all other applicable
Requirements of Law of all financial transactions and the assets and business of
each Group Member.

Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agents, the Lenders and any Related Person of any of them, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member and
(c) communicate directly with any registered certified public accountants
(including the Group Members’ Accountants) of any Group Member. Each Group
Member shall authorize their respective registered certified public accountants
(including the Group Members’ Accountants) to communicate directly with the
Administrative Agents, the Lenders and their Related Persons and to disclose to
the Administrative Agents, the Lenders and their Related Persons all financial
statements and other documents and information as they might have and as either
Administrative Agent or any Lender reasonably requests with respect to any Group
Member.

 

113



--------------------------------------------------------------------------------

Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
(x) ensuring that there are no Releases of any Hazardous Material at, to or from
any real property owned, leased, subleased or otherwise operated or occupied by
any Group Member that would violate any Environmental Law, form the basis for
any Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member)
and (y) implementing any Remedial Action necessary to achieve such compliance or
that is required by orders and directives of any Governmental Authority),
except, in each case, for failures to comply that would not, either individually
or in the aggregate, have a Material Adverse Effect. Without limiting the
foregoing, if an Event of Default is continuing or if either Administrative
Agent at any time has a reasonable basis to believe that there exist violations
of Environmental Laws by any Group Member or that there exist any Environmental
Liabilities, in each case, that would have, either individually or in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from either Administrative Agent, cause the performance
of, and allow the Administrative Agents and their respective Related Persons
access to such real property for the purpose of conducting, such environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as either Administrative
Agent may from time to time reasonably request. Such audits, assessments and
reports, to the extent not conducted by the Administrative Agents or any of
their respective Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Administrative
Agents and shall be in form and substance reasonably acceptable to the
Administrative Agents.

Section 7.9 Use of Proceeds. The Borrower will use the proceeds of the Loans and
the Letters of Credit only as provided in Section 4.19.

Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Collateral Agent on or before the Closing Date (including in respect of
after-acquired property and Persons that become Subsidiaries of any Loan Party
after the Closing Date) and except to the extent otherwise expressly provided
under Section 7.13, each Loan Party shall, promptly (and, with respect to any
Permitted Acquisition, within 45 days (or, in the case of clause (c) below, 90
days) of the consummation thereof or (in either case) such longer period of time
agreed to by the Collateral Agent), do each of the following, unless otherwise
agreed by the Collateral Agent:

(a) deliver to the Collateral Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Collateral Agent,
such other documents), in each case in form and substance reasonably
satisfactory to the Collateral Agent and as the Collateral Agent deems necessary
or advisable in order to ensure the following:

(i) (A) each Subsidiary of any Loan Party shall guaranty, as primary obligor and
not as surety, the payment of the Obligations of the Borrower on the terms set
forth in the Guaranty and Security Agreement; and

(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its

 

114



--------------------------------------------------------------------------------

property, including all of its Stock and Stock Equivalents and other Securities,
as security for the Obligations of such Loan Party (excluding any Excluded
Property, as defined in the Guaranty and Security Agreement) on the terms set
forth in the Guaranty and Security Agreement;

provided, however, that (A) unless the Borrower and the Collateral Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 65% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary (and subject to
clause (z) hereafter) or (z) a security interest be required to be granted on
any property of any Excluded Foreign Subsidiary as security for any Obligation,
(B) no Unrestricted Subsidiary (so long as same remains an Unrestricted
Subsidiary) shall be required to guaranty the payment of any Obligation or grant
a security interest on any of its properties and (C) unless the Borrower
otherwise elects, no Immaterial Subsidiary (so long as same remains an
Immaterial Subsidiary and taking into account the proviso to the definition of
“Material Subsidiary” contained herein) acquired or formed after the Closing
Date shall be required to guaranty the payment of any Obligation or grant a
security interest in any of its properties unless such Subsidiary provides a
guarantee in respect of any Indebtedness incurred under the Existing Notes
Indentures, any Permitted Additional Debt Document, any Permitted Acquisition
Debt Document or any Permitted Refinancing of any of the foregoing;

(b) deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents, other Securities, chattel paper and instruments pledged pursuant to
the documents delivered pursuant to clause (a) above, together with undated
powers or endorsements duly executed in blank;

(c) upon request of either Administrative Agent, deliver to the Collateral Agent
a Mortgage on any real property owned by any Loan Party having a fair market
value in excess of $15,000,000, together with all Mortgage Supporting Documents
reasonably requested by the Collateral Agent relating thereto (or, if such real
property is located in a jurisdiction outside the United States, similar
documents reasonably deemed appropriate by the Collateral Agent to obtain, to
the extent possible, the equivalent in such jurisdiction of a first-priority
mortgage on such real property);

(d) subject to the terms of the Guaranty and Security Agreement, take all other
actions necessary or advisable to ensure the validity or continuing validity of
any guaranty for any Obligation or any Lien securing any Obligation, to perfect,
maintain, evidence or enforce any Lien securing any Obligation or to ensure such
Lien has the same priority as that of the Liens on similar Collateral set forth
in the Loan Documents executed on the Closing Date (or, for Collateral located
outside the United States, a similar priority reasonably acceptable to the
Collateral Agent), including (x) the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Collateral Agent may otherwise reasonably request,
and (y) with respect to the outstanding Voting Stock of any Excluded Foreign
Subsidiary required to be pledged hereunder (which shall specifically exclude
Orgenics Ltd. and Orgenics International Holdings, B.V. for so long as the terms
of the Indebtedness of any such Group Member prohibit such pledge or would give
rise to an event of default thereunder), upon request of the Collateral Agent,
pledge agreements and similar documents deemed appropriate by the Collateral
Agent to obtain and perfect a security interest or the equivalent under the laws
of the jurisdiction of organization of such Excluded Foreign Subsidiary, in such
Voting Stock; provided that the documents required under this clause (y) shall

 

115



--------------------------------------------------------------------------------

be required only with respect to any Excluded Foreign Subsidiary which generates
gross revenues on a consolidated basis with its Subsidiaries in any Fiscal Year
of greater than $25,000,000 (or such higher amount as may be otherwise agreed to
by the Collateral Agent);

(e) use commercially reasonable efforts to deliver to the Collateral Agent a
landlord’s agreement or bailee letter, as applicable, from the lessor of each
leased property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral with a value in excess of
$10,000,000 is stored or located, unless otherwise consented to by the
Collateral Agent, which agreement or letter shall contain a customary waiver or
subordination of all Liens or claims that the landlord or bailee may assert
against the Collateral at that location and shall otherwise be reasonably
satisfactory in form and substance to the Collateral Agent; and

(f) deliver to the Administrative Agents, the Collateral Agent and the Lenders
legal opinions relating to the matters described in this Section 7.10, which
opinions shall be as reasonably required by, and in form and substance and from
counsel reasonably satisfactory to, the Collateral Agent.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (i) no Loan Party shall be required to pledge the Stock or Stock
Equivalents or other equity Securities of any Unrestricted Subsidiary and such
Stock or Stock Equivalents or other equity Securities shall not constitute
Collateral, and (ii) in no event shall any Unrestricted Subsidiary be required
to guaranty any Obligations or enter into any Loan Document.

Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Loan Party shall, unless otherwise consented to by the Collateral Agent
and except to the extent otherwise expressly provided under Section 7.10 or
Section 7.13, deposit all of its cash and Cash Equivalents in deposit accounts
that are Controlled Deposit Accounts or in securities accounts that are
Controlled Securities Accounts; provided, however, that (i) each Group Member
may maintain zero-balance accounts that are not so controlled for the purpose of
managing local disbursements and may maintain accounts that are not so
controlled for: (A) payroll, (B) payroll taxes, (C) other employee wage and
benefit payments for the benefit of the Group Members’ salaried employees, and
(D) withholding tax and other fiduciary accounts, and (ii) the foregoing
requirements shall not apply to (x) cash and Cash Equivalents the aggregate
value of which does not exceed $5,000,000 and (y) cash and Cash Equivalents that
are required under applicable foreign law (including to comply with (or is
advisable to facilitate compliance with) any applicable foreign takeover
statutes) to be deposited by a Group Member in a non-controlled foreign bank
account in connection with the consummation of a Permitted Acquisition or
Designated Permitted Investment of any Person that is not a Domestic Person in
advance of completing such Permitted Acquisition or Designated Permitted
Investment, provided that if after such cash or Cash Equivalents have been
deposited, such Permitted Acquisition or Designated Permitted Investment is
terminated or not otherwise consummated for any reason, the applicable Group
Member shall promptly re-transfer such cash to a Controlled Deposit Account or
Controlled Securities Account otherwise in compliance with this Section 7.11.

(b) The Collateral Agent shall not have any responsibility for, or bear any risk
of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Collateral Agent may apply funds then held in such Cash Collateral
Account to the payment of Obligations in accordance with Section 2.12. No Group
Member and no Person claiming on behalf of or

 

116



--------------------------------------------------------------------------------

through any Group Member shall have any right to demand payment of any funds
held in any Cash Collateral Account at any time prior to the termination of all
Commitments and the payment in full of all Obligations and, in the case of L/C
Cash Collateral Accounts, the termination of all outstanding Letters of Credit.

Section 7.12 Credit Rating. The Borrower shall use its commercially reasonable
efforts to maintain at all times (i) monitored public debt ratings (of any
level) from S&P and Moody’s in respect of the Facilities and (ii) a monitored
public corporate rating and a monitored public corporate family rating (in each
case, of any level) from S&P and Moody’s.

Section 7.13 Post-closing Deliveries. The Borrower shall deliver to
Administrative Agents or the Collateral Agent, as applicable, in form and
substance reasonably satisfactory to Administrative Agents, the items (or
undertake the efforts) described on Schedule 7.13 on or before the dates
specified with respect to such items and efforts or such later dates as may be
agreed to by Administrative Agents, in their sole discretion.

Section 7.14 Margin Regulations. Except as provided in the second succeeding
sentence, the Borrower shall take all actions so that at all times the fair
market value of all Margin Stock owned by the Borrower and its Subsidiaries
(other than Stock of the Borrower held in treasury) shall not exceed
$35,000,000. So long as the covenant contained in the immediately preceding
sentence is complied with (and notwithstanding any provision to the contrary in
any of the Loan Documents), all Margin Stock at any time owned by the Borrower
and its Subsidiaries will not constitute Collateral and no security interest
shall be granted therein pursuant to any Loan Document. If at any time the fair
market value of all Margin Stock owned by the Borrower and its Subsidiaries
(other than Stock of the Borrower held in treasury) exceeds $35,000,000, then
(x) all Margin Stock in excess of $5,000,000 in the aggregate in fair market
value that is owned by the Loan Parties (other than Stock of the Borrower held
in treasury) shall be pledged, and delivered for pledge, pursuant to the
Guaranty and Security Agreement and (y) the Borrower will execute and deliver to
the Lenders appropriate completed forms (including, without limitation, Forms
G-3 and U-1, as appropriate) establishing compliance with Regulations T, U and
X. If at any time any Margin Stock is required to be pledged as a result of the
provisions of the immediately preceding sentence, repayments of outstanding
Obligations shall be required, and the making of subsequent Loans and/or
issuance of Letters of Credit shall be permitted, only in compliance with the
applicable provisions of Regulations T, U and X of the Federal Reserve Board.

Section 7.15 Designation of Subsidiaries. (a) The Borrower may at any time after
the Closing Date designate any Subsidiary as an Unrestricted Subsidiary;
provided that (i) immediately before and after such designation, no Default or
Event of Default then exists or would result therefrom, (ii) the Borrower shall
be in compliance, on a Pro Forma Basis, as of the last day of the Fiscal Quarter
ended on or most recently prior to the date of the respective designation for
which Financial Statements have been delivered hereunder, as if such designation
had been made on the first day of the four Fiscal Quarter period ended on the
last day of such most recently ended Fiscal Quarter, with a Consolidated Secured
Leverage Ratio of no greater than 4.00:1.00, (iii) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) solely through Investments as permitted by, and in compliance
with, Sections 8.3(k) and (m), valued at their fair market value (as determined
in good faith by the Borrower) at the time of such designation, it being
understood that, without duplication, any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Sections 8.3(k) and/or (m) (and

 

117



--------------------------------------------------------------------------------

allocated between such Sections in a manner determined by the Borrower to the
extent that any such Investment could otherwise be made in compliance with
either such Section) and valued at their fair market value (as determined in
good faith by the Borrower, and taking appropriate account of the liabilities of
such Unrestricted Subsidiary) at the time of such designation, (iv) such
Subsidiary shall have been designated as an “unrestricted subsidiary” (to the
extent applicable) for purposes of the Existing Notes Indentures, any Permitted
Refinancing thereof or any Permitted Additional Debt, (v) no Subsidiary may be
designated as an Unrestricted Subsidiary if such Subsidiary shall at any time
own any Stock in, Indebtedness of, or have any Lien on any property of, the
Borrower or any Subsidiary of the Borrower, other than another Unrestricted
Subsidiary, (vi) except to the extent permitted by Section 8.1(p), any
Indebtedness of such Unrestricted Subsidiary is not recourse to the Borrower or
any of its Subsidiaries (other than Unrestricted Subsidiaries) or to any of
their respective assets, and (vii) the Borrower shall have delivered to the
Administrative Agents a certificate executed by a Responsible Officer of the
Borrower certifying compliance with the requirements of preceding clauses
(i) through (vi) and demonstrating (in reasonable detail) the calculations
required to establish compliance with preceding clauses (ii) and (iii).

(b) The Borrower may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this Agreement and the other Loan Documents; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the Borrower shall be in compliance, on a Pro Forma
Basis, as of the last day of the Fiscal Quarter ended on or most recently prior
to the date of the respective designation for which Financial Statements have
been delivered hereunder, as if such designation had been made on the first day
of the four Fiscal Quarter period ended on the last day of such most recently
ended Fiscal Quarter, with the financial covenant set forth in Article V,
(iii) any Indebtedness of the applicable Unrestricted Subsidiary and any Liens
encumbering its property existing at the time of such designation shall be
deemed newly incurred or created, as applicable, at such time, (iv) at the time
of such designation, such Unrestricted Subsidiary shall be treated as a newly
acquired or created Subsidiary for purposes of Sections 7.10 and 7.11 and the
Borrower and the applicable Subsidiary shall comply with such Sections 7.10 and
7.11, as applicable, (v) at the time of such designation, the investment baskets
under Sections 8.3(k) and/or (m) shall be replenished (but only to the extent
that either such investment basket was utilized in making an investment in an
Unrestricted Subsidiary) by an aggregate amount (without duplication) equal to
the lesser of (x) the fair market value (as determined in good faith by the
Borrower, but taking appropriate account of the liabilities of such Unrestricted
Subsidiary) of the assets of such Unrestricted Subsidiary at such time (but, for
this purpose, excluding the fair market value of the assets of any Subsidiary of
such Unrestricted Subsidiary that is to remain an Unrestricted Subsidiary) and
(y) the aggregate amount of the Investments of the Borrower and its Subsidiaries
theretofore made in such Unrestricted Subsidiary (including the amount by which
either such investment basket was so utilized), and (vi) the Borrower shall have
delivered to the Administrative Agents a certificate executed by a Responsible
Officer of the Borrower certifying compliance with the requirements of preceding
clauses (i), (ii) and (iii) and demonstrating in reasonable detail the
replenishment amount referenced in preceding clause (v) and to what baskets such
amount is properly allocated.

(c) Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Subsidiary may not be subsequently re-designated as an
Unrestricted Subsidiary.

 

118



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers, the Collateral Agent
and the Administrative Agents to each of the following, as long as any
Obligation, Letter of Credit or any Commitment remains outstanding:

Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:

(a) the Obligations, including any Specified Refinancing Term Loans and
Specified Refinancing Revolving Commitments incurred or issued in accordance
with the terms of this Agreement;

(b) Indebtedness existing on the date hereof and set forth on Schedule 8.1(b)
(such Indebtedness described in this clause (b) being “Existing Indebtedness”),
together with any Permitted Refinancing of such Indebtedness permitted hereunder
in reliance upon this clause (b);

(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets (including any associated software or other general intangibles) of such
Group Member, together with any Permitted Refinancing of any Indebtedness
permitted hereunder in reliance upon this clause (c); provided, however, that
(i) the aggregate outstanding principal amount of all such Indebtedness
(excluding any such Indebtedness that is Existing Indebtedness set forth on
Schedule 8.1(b)) does not exceed $40,000,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the cost of the property so acquired
or built or of such repairs or improvements financed, whether directly or
through a Permitted Refinancing, with such Indebtedness;

(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
(and any Permitted Refinancing thereof) permitted hereunder in reliance upon
Section 8.4(b)(ii) or Section 8.4(g);

(e) intercompany loans owing to any Group Member or any Subsidiary of any Group
Member and constituting Permitted Investments of such Group Member;

(f) obligations under Hedging Agreements entered into for the sole purpose of
hedging in the normal course of business;

(g) Guaranty Obligations of (i) any Loan Party with respect to Indebtedness
permitted hereunder of (x) any other Loan Party and (y) subject to the
limitations set forth in Section 8.3 (including the final paragraph thereof),
any Group Member that is not a Loan Party and (ii) any Group Member that is not
a Loan Party with respect to Indebtedness permitted hereunder of any Group
Member;

 

119



--------------------------------------------------------------------------------

(h) unsecured Indebtedness of the Borrower owing under the Existing Notes
pursuant to each of the respective Existing Notes Indentures and any Permitted
Refinancing of any such Indebtedness permitted hereunder in reliance upon this
clause (h);

(i) Permitted Acquisition Debt and any Permitted Refinancing of any such
Indebtedness permitted hereunder in reliance upon this clause (i);

(j) any unsecured Indebtedness of any Group Member; provided, however, that the
aggregate outstanding principal amount of all such unsecured Indebtedness
(excluding any such Indebtedness that is Existing Indebtedness set forth on
Schedule 8.1(b)) shall not exceed $50,000,000 at any time;

(k) any Indebtedness of any Group Member that is not a Loan Party provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness (excluding any such Indebtedness that is Existing Indebtedness set
forth on Schedule 8.1(b)) shall not exceed $50,000,000 at any time;

(l) Indebtedness permitted under Section 8.2(e) (excluding any such Indebtedness
that is Existing Indebtedness set forth on Schedule 8.1(b));

(m) Guaranty Obligations under or with respect to the P&G Holdings Guaranty, P&G
JV Capital Call Obligations or otherwise under the P&G JV Agreements;

(n) Permitted Additional Debt and any Permitted Refinancings of any such
Indebtedness permitted hereunder in reliance upon this clause (n);

(o) Indebtedness incurred by any Group Member constituting reimbursement
obligations with respect to letters of credit issued on behalf of a Group Member
in the ordinary course of business; provided, however, that the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$25,000,000 at any time;

(p) Guaranty Obligations in respect of Indebtedness of Unrestricted Subsidiaries
in an aggregate outstanding principal amount at any time not to exceed
$25,000,000 (as reduced by any payments by a Group Member in respect of such
Guaranty Obligations except to the extent that any such payment is reimbursed in
cash to the respective Group Member by the respective Unrestricted Subsidiary);
and

(q) (i) Indebtedness of the Borrower, and guarantees thereof by the Guarantors,
in respect of the New 2023 Subordinated Notes so long as (x) substantially all
of the proceeds thereof are used at or promptly after the time of incurrence to
effect a satisfaction and discharge of the Existing 2018 Subordinated Notes in
respect of the redemption thereof pursuant to the terms of the Existing 2018
Subordinated Notes Indenture and to pay fees, premiums, costs and expenses
relating thereto and to the issuance of the New 2023 Subordinated Notes and
(y) the New 2023 Subordinated Notes are issued within 30 days after the Closing
Date, and (ii) any Permitted Refinancing of any such Indebtedness permitted
hereunder in reliance upon this clause (q).

Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, except for the following:

(a) Liens created pursuant to any Loan Document;

 

120



--------------------------------------------------------------------------------

(b) Customary Permitted Liens of Group Members;

(c) Liens existing on the date hereof and set forth on Schedule 8.2;

(d) Liens on the property of any Group Member securing Indebtedness permitted
hereunder in reliance upon Section 8.1(c); provided, however, that (i) such
Liens exist prior to the acquisition of, or attach substantially simultaneously
with, or within 120 days after, the acquisition, repair, improvement or
construction of, such property financed, whether directly or through a Permitted
Refinancing, by such Indebtedness and (ii) such Liens do not extend to any
property of any Group Member other than the property (and proceeds thereof)
acquired or built, or the improvements or repairs, financed, whether directly or
through a Permitted Refinancing, by such Indebtedness;

(e) Liens on any property of any Loan Party securing any of their Indebtedness
or their other liabilities; provided, however, that the aggregate outstanding
principal amount of all such Indebtedness and other liabilities shall not exceed
$20,000,000 at any time;

(f) Liens on the property of any Group Member that is not a Loan Party securing
Indebtedness permitted hereunder in reliance upon Section 8.1(k);

(g) Liens on the property of any Loan Party securing Indebtedness incurred under
any Permitted Additional Debt Documents (including the documents relating to any
Permitted Refinancing thereof) in reliance upon Section 8.1(n), so long as
(x) the holders of the respective Indebtedness (or the respective agent or
trustee on their behalf) have entered into an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agents, and (y) such
Liens are at all times subject to the terms and provisions of the intercreditor
agreement referred to in preceding clause (x);

(h) Liens on assets acquired in any Permitted Acquisition securing Permitted
Acquisition Debt assumed in connection with such Permitted Acquisition; provided
that such Lien was not created in contemplation of such Permitted Acquisition
and does not extend to or cover any other assets or property (other than the
proceeds or products thereof);

(i) Liens on the property of any Group Member subject to a Sale and Leaseback
Transaction permitted under Section 8.4(b)(ii) or (g) securing Indebtedness
permitted hereunder in reliance upon Section 8.1(d); provided, however, that
such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) subject to such Sale and Leaseback Transaction;

(j) Liens on the property of any Group Member securing the Permitted Refinancing
of any Indebtedness secured by any Lien on such property permitted hereunder in
reliance upon clause (c), (d), (h) or (i) above or this clause (j) without any
increase in the property subject to such Liens;

(k) Liens on any deposits of cash or Cash Equivalents of any Group Member
securing Indebtedness permitted hereunder in reliance upon Section 8.1(o), in an
aggregate amount not exceeding $26,250,000 (or, if less, 105% of the amount of
any such Indebtedness so incurred);

 

121



--------------------------------------------------------------------------------

(l) to the extent constituting a Lien, any Lien on cash and Cash Equivalents on
deposit in one or more foreign bank accounts referred to in
Section 7.11(a)(ii)(y) in favor of the seller or sellers in or under the
relevant Permitted Acquisition or Designated Permitted Investment;

(m) so long as the applicable intercreditor agreement is then in effect and
subject to the terms thereof, Liens on Collateral securing obligations under the
Specified Refinancing Term Loans and Specified Refinancing Revolving Commitments
incurred in accordance with the terms of this Agreement; and

(n) Liens on cash or Cash Equivalents deposited by any Group Member with a
trustee, agent or other similar representative in favor of the holders of
Indebtedness of such Group Member pursuant to the defeasance or satisfaction and
discharge terms under such Indebtedness to the extent that such Indebtedness,
and the defeasance and satisfaction and discharge thereof, are permitted
hereunder.

Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:

(a) Investments set forth on Schedule 8.3 and Investments set forth on Schedule
4.3(a);

(b) Investments in cash and Cash Equivalents;

(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit arising
or acquired in the ordinary course of business and (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit;

(d) Investments made as part of a Permitted Acquisition;

(e) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or in any joint venture, and
(iii) any Loan Party in any Group Member that is not a Loan Party or in any
joint venture; provided, however, that any Investment consisting of loans or
advances to any Loan Party pursuant to clause (ii) above shall be subordinated
in full to the payment of the Obligations of such Loan Party on terms and
conditions reasonably satisfactory to the Administrative Agents;

(f) loans or advances to employees of the Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business; provided, however, that
the aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (f) shall not exceed $5,000,000 at any time;

(g) pledges and deposits made by a Group Member to the extent permitted under
Section 8.2(b);

(h) Hedging Agreements entered into by a Loan Party or any of its Subsidiaries
to the extent permitted under Section 8.1(f);

 

122



--------------------------------------------------------------------------------

(i) Guaranty Obligations to the extent permitted under Section 8.1;

(j) payments required under the P&G JV Capital Call Obligations to the P&G JV
Companies in accordance with the P&G JV Agreements, in an amount not to exceed
$10,000,000 for any individual capital call at any time or $20,000,000 in the
aggregate for all such capital calls during any Fiscal Year; provided that no
Default or Event of Default exists or will result from the making of any such
payment and, after giving effect to such payment, the Loan Parties shall have
unused and available Revolving Credit Commitments and available cash and Cash
Equivalents on deposit to a Cash Collateral Account, a Controlled Deposit
Account or a Controlled Securities Account of at least $150,000,000 in the
aggregate;

(k) any Investment by the Borrower or any of its Subsidiaries; provided,
however, that the aggregate outstanding amount of all such Investments shall not
exceed $350,000,000 at any time;

(l) any Restricted Payment permitted pursuant to Section 8.5; and

(m) other Investments in an aggregate amount not to exceed the Available Amount
as in effect immediately prior to the respective Investment, so long as (i) no
Default or Event of Default then exists or would result from such Investment and
(ii) the Borrower shall be in compliance, on a Pro Forma Basis, with a
Consolidated Secured Leverage Ratio of no greater than 4.00:1.00 as of the last
day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder for the four Fiscal Quarter period ending on such day.

Notwithstanding the foregoing, the sum, without duplication, of (x) the fair
market value of all Permitted Acquisitions (or portions thereof) and (y) the
aggregate net amount of other Investments (or portions thereof) (which in the
case of Investments that are intercompany loans shall mean the outstanding
balance thereof), in each case, made or acquired after the Closing Date
(excluding, in each case, any Excluded Investments, as defined below) in, to or
for the benefit of, or by, any Person that is not, or does not become after
giving effect to such Permitted Acquisition or other Investment, a Loan Party
(including (subject to the foregoing) the amount of any Permitted Acquisition
Consideration (or portion thereof) payable in respect of any Proposed
Acquisition Target which will not constitute a Loan Party after giving effect to
the applicable Permitted Acquisition as reasonably determined by Administrative
Agents) shall not exceed 15% of Total Assets in the aggregate after the Closing
Date. For purposes of any determination under the immediately preceding
sentence, (i) the fair market value of any Permitted Acquisition or amount of
any other Investment shall at all times be the original fair market value or
amount thereof at the time of the making thereof (or, in the case of any
Investment that is an intercompany loan, the outstanding balance thereof), and
(ii) no decrease in Total Assets following the time of the making of any
Permitted Acquisition or Investment shall apply to such Permitted Acquisition or
Investment or any previously made Permitted Acquisition or Investment. As used
herein “Excluded Investments” means collectively (i) Permitted Acquisitions and
other Investments (or portions thereof) to the extent funded or made with the
Net Cash Proceeds of (x) the issuance of Stock or Stock Equivalents of the
Borrower (other than Disqualified Stock) or (y) the issuance of Permitted
Acquisition Debt or Permitted Additional Debt that is, in each case,
Subordinated Debt, (ii) Permitted Acquisition Consideration payable in (x) Stock
or Stock Equivalents of the Borrower (other than Disqualified Stock) or
(y) Permitted Acquisition Debt or Permitted Additional Debt that is, in each
case, Subordinated Debt, (iii) Investments by a Group Member which is not a Loan
Party in any other Person and (iv) Investments permitted under Section 8.3(j).
In the event that the Borrower or a Subsidiary

 

123



--------------------------------------------------------------------------------

thereof consummates an Investment (or series of related Investments) pursuant to
clause (k) or (m) above at a time when such Investment (or series or related
Investments) could not be classified as a Permitted Acquisition, the Borrower
shall have the right, upon written notice to the Administrative Agents (which
notice may be delivered concurrently with any notices or certificates delivered
pursuant to the definition of Permitted Acquisition), to later reclassify such
Investment (or series of related Investments) as a Permitted Acquisition so long
as such Investment (or series of related Investments) satisfies all of the
applicable requirements of a Permitted Acquisition at such time and the Borrower
takes all actions in accordance with the terms of this Agreement that are
applicable to Permitted Acquisitions. Upon any reclassification of an Investment
(and series of related Investments) as a Permitted Acquisition in accordance
with the terms of the immediately preceding sentence, such Investment (and
series of related Investments) will be deemed to have been made under clause
(d) above and shall no longer be deemed to be outstanding under clause (k) or
(m) above, as the case may be, and the baskets under such clauses (k) and/or
(m) shall be replenished by the amount of the prior usage thereof in respect of
such Investment.

Section 8.4 Asset Sales and Stock Issuances. No Group Member shall Sell any of
its property (other than cash) or issue shares of its own Stock, except for the
following:

(a) (i) in each case to the extent entered into in the ordinary course of
business for fair market value, (A) Sales of Cash Equivalents or inventory, and
(B) Sales of property that has become obsolete or worn out or is no longer used
by or useful to the Group Members, (ii) non-exclusive licenses of Intellectual
Property in the ordinary course of its business, and (iii) Sales of property to
participants in clinical trials or in connection with research projects, in each
case in the ordinary course of business and in accordance with past practices;

(b) (i) a true lease or sublease of real property in the ordinary course of
business not constituting Indebtedness and not entered into as part of a Sale
and Leaseback Transaction and (ii) a Sale of property pursuant to a Sale and
Leaseback Transaction; provided, however, that the aggregate fair market value
(measured at the time of the applicable Sale) of all property covered by any
outstanding Sale and Leaseback Transaction at any time shall not exceed
$40,000,000;

(c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5, (iii) any
distribution by the Borrower of the proceeds of Restricted Payments from any
other Group Member to the extent permitted by Section 8.5, and (iv) any
Permitted Investment;

(d) (i) any Sale or issuance by the Borrower of its own Stock or Stock
Equivalents, (ii) any Sale or issuance by any directly-owned Subsidiary of the
Borrower of its own Stock to the Borrower, (iii) any Sale or issuance by any
Subsidiary of the Borrower of its own Stock to any Loan Party, (iv) any Sale or
issuance by any Subsidiary of the Borrower which is not a Loan Party of its own
Stock to any Subsidiary of the Borrower which is not a Loan Party and (v) to the
extent necessary to satisfy any Requirement of Law in the jurisdiction of
incorporation of any Subsidiary of the Borrower, any Sale or issuance by such
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
holdings;

 

124



--------------------------------------------------------------------------------

(e) as long as no Default or Event of Default is continuing or would result
therefrom, any Sale of property (other than as part of a Sale and Leaseback
Transaction) of, or Sale or issuance of its own Stock or Stock Equivalents by,
any Group Member (other than the Borrower) for at least fair market value (as
determined in good faith by the Borrower) and, except for aggregate Sale
consideration with a fair market value (as reasonably determined by the
Borrower) of up to $25,000,000 in any Fiscal Year, payable at least 75% in cash
or Cash Equivalents at or promptly after such sale or issuance; provided,
however, that the aggregate consideration received for all such Sales made
pursuant to this clause (e) after the Closing Date shall not at any time exceed
10% of Total Assets (and for purposes of the foregoing determination, no
decrease in Total Assets following the time of any Sale shall apply to such Sale
or any previous Sale);

(f) as long as no Default or Event of Default is continuing or would result
therefrom, (i) any Sale of property to the P&G Joint Venture required under P&G
JV Agreements or (ii) any Sale of the Group Members’ equity interests in the P&G
Joint Venture pursuant to the P&G Call Option;

(g) as long as no Default or Event of Default is continuing or would result
therefrom, any Sale of real property (including as part of a Sale and Leaseback
Transaction) for fair market value payable in cash upon such sale; provided,
however, that the aggregate consideration received after the Closing Date for
all such Sales shall not exceed $200,000,000;

(h) so long as no Default or Event of Default is continuing or would result
therefrom, to the extent necessary to satisfy any Requirement of Law in any
applicable jurisdiction in connection with a Permitted Acquisition, any Sale of
assets so long as (w) such assets are sold, transferred or disposed of on or
prior to the date required by such Requirement of Law, (x) the Borrower or its
respective Subsidiary receives at least fair market value (as determined in good
faith by the Borrower) for such Sale, (y) the aggregate amount of the gross
proceeds from the sale of such assets shall not exceed 20% of the consolidated
fair market value (as determined in good faith by the Borrower) of the
respective Proposed Acquisition Target and (z) at least 75% of the consideration
received by the Borrower or such Subsidiary shall be in the form of cash or Cash
Equivalents and shall be paid at or promptly after the time of closing of such
Sale; and

(i) the consummation of any Designated Sale so long as (x) no Default or Event
of Default is continuing or would result therefrom, (y) any such Designated Sale
is for at least fair market value (as determined in good faith by the Borrower)
and (z) substantially all of the purchase price consideration received by the
Borrower or its applicable Subsidiary shall be in the form of cash or Cash
Equivalents and, other than in respect of post-closing adjustments relating to
working capital, cash balances indebtedness and other specified liabilities and
other similar adjustments, be paid at or promptly after the time of the
consummation of such Designated Sale.

Section 8.5 Restricted Payments. No Group Member shall, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:

(a) (i) Restricted Payments (A) by any Loan Party (other than the Borrower) to
any other Loan Party and (B) by any Group Member that is not a Loan Party to any
Group Member and (ii) dividends and distributions by any Subsidiary of the
Borrower that is not a Wholly Owned Subsidiary to any holder of its Stock, to
the extent made to all such holders ratably according to their ownership
interests in such Stock;

 

125



--------------------------------------------------------------------------------

(b) dividends and distributions declared and paid on Stock or Stock Equivalents
of any Group Member ratably to the holders thereof and payable only in Stock
that is not Disqualified Stock of such Group Member (and cash payments in lieu
of the issuance of fractional shares in connection therewith);

(c) the redemption, purchase or other acquisition or retirement for value by the
Borrower of its common Stock (or Stock Equivalents with respect to its common
Stock) (A) from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) of any Group Member
upon the death, disability or termination of employment of such employee,
director or officer; provided, however, that the amount of such cash payments
paid in any Fiscal Year shall not exceed $15,000,000 in the aggregate or
(B) from any other Person; provided, however, that the amount of such cash
payments paid in any Fiscal Year in reliance upon this clause (B) shall not
exceed $15,000,000 in the aggregate, provided, further however, that no action
that would otherwise be permitted hereunder in reliance upon this clause
(c) shall be permitted if a Default or an Event of Default is then continuing or
would result therefrom;

(d) (i) conversion, exchange or exercise of Stock or Stock Equivalents of the
Borrower or convertible Indebtedness (including the Existing 2016 Subordinated
Convertible Notes or any convertible Permitted Additional Debt) into or for
Stock or Stock Equivalents of the Borrower (other than Disqualified Stock) (and
cash payments in lieu of the issuance of fractional shares in connection
therewith) and (ii) any payment, redemption, purchase, defeasance or other
satisfaction (or setting apart any property for any such purpose) in respect of
(including Permitted Refinancings of) convertible Indebtedness not prohibited by
Section 8.6 or any subordination provisions with respect thereto;

(e) (i) so long as (x) no Default or Event of Default exists at the time of
payment thereof or would result therefrom and (y) the Borrower is in compliance,
on a Pro Forma Basis, with the financial covenant set forth in Article V as of
the last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder for the four Fiscal Quarter period ending on such day,
Permitted Stock Repurchases and (ii) any retirement, termination, defeasance or
cancellation of any Stock or Stock Equivalents of any Loan Party held in its
treasury so long as no cash payment is made in respect thereof;

(f) so long as no Default or Event of Default exists at the time of payment
thereof or would result therefrom, payment by the Borrower of cash dividends on
the Borrower’s common Stock or Preferred Stock to the holders thereof; provided,
however, that the aggregate amount of all cash dividends paid in any Fiscal Year
in reliance upon this clause (f) shall not exceed $25,000,000;

(g) the Borrower may make scheduled interest payments on its Junior Indebtedness
in accordance with the terms thereof and may make other payments in respect
thereof to the extent not prohibited by Section 8.6, in each case to the extent
that such Junior Indebtedness constitutes Stock Equivalents of the Borrower and
any such payment in respect thereof is not otherwise prohibited by, or violates
the terms of, any subordination provisions of such Junior Indebtedness; and

 

126



--------------------------------------------------------------------------------

(h) other Restricted Payments in an aggregate amount not to exceed the Available
Amount as in effect immediately prior to the respective Restricted Payment, so
long as (i) no Default or Event of Default is continuing or would result from
such Restricted Payment and (ii) the Borrower shall be in compliance, on a Pro
Forma Basis, with a Consolidated Secured Leverage Ratio of no greater than
4.00:1.00 as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder for the four Fiscal Quarter period
ending on such day.

Section 8.6 Payments on Junior Indebtedness. No Group Member shall (x) prepay,
purchase, redeem, repurchase, defease or otherwise satisfy, in each case prior
to any scheduled maturity or amortization thereof, any Junior Indebtedness or
set apart any property for such purpose, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise, or (y) make any payment
in violation of any subordination terms of any Subordinated Debt (each of
preceding clauses (x) and (y), a “Restricted Debt Payment”); provided, however,
that each Group Member may, to the extent otherwise permitted by the Loan
Documents, do each of the following:

(a) prepay, purchase, redeem, repurchase, defease or otherwise satisfy prior to
any scheduled maturity or amortization thereof (or set apart any property for
such purpose), or otherwise repay at any time and from time to time, up to
$150,000,000 in aggregate principal amount outstanding under the Existing 2016
Subordinated Convertible Notes (including in conjunction with any conversion,
exchange or other transaction with respect thereto permitted under
Section 8.6(b) and/or any refinancing thereof permitted under Section 8.6(c)),
together with (i) any applicable redemption, repurchase, prepayment, tender
offer, conversion, exchange, make-whole or other similar premiums or payments in
connection therewith (whether payable in cash, Borrower common Stock or other
consideration otherwise permitted hereunder) and (ii) any consent or similar
fees relating to any amendments or other changes in the terms of the Existing
2016 Subordinated Convertible Notes in connection therewith (or otherwise
(A) defease or satisfy and discharge principal amounts outstanding thereunder in
accordance with the terms of the Existing Notes Documents relating thereto or
(B) deposit with the Collateral Agent cash as security for the benefit of the
Secured Parties as contemplated by Section 1.3(a) with respect to the Existing
2016 Subordinated Convertible Notes) so long as (i) the Borrower shall be in
compliance, on a Pro Forma Basis, with the financial covenant set forth in
Article V as of the last day of the last Fiscal Quarter for which Financial
Statements have been delivered hereunder for the four Fiscal Quarter period
ending on such day (after giving effect to (x) such Restricted Debt Payment,
(y) such defeasance or satisfaction and discharge in accordance with the
respective terms of the applicable Existing Notes Documents or (z) such deposit
with the Collateral Agent of cash as security for the benefit of the Secured
Parties) and (ii) as of the date of (x) such Restricted Debt Payment, (y) such
defeasance or satisfaction and discharge in accordance with the respective terms
of the applicable Existing Notes Documents or (z) such deposit with the
Collateral Agent of cash as security for the benefit of the Secured Parties, and
after giving effect thereto on such date, no Default or Event of Default shall
be continuing;

(b) make or offer to make (or give any notice in respect thereof) any voluntary
or optional payment or prepayment on, or any redemption, purchase, retirement,
defeasance or acquisition of, or any prepayment, repurchase or redemption,
retirement or defeasance as a result of any asset sale, change in control or
similar event of, any Junior Indebtedness, in each case, by delivery of or
conversion into or exchange for, or, so long as no Default or Event of Default
then exists or would result therefrom, out of the proceeds of a

 

127



--------------------------------------------------------------------------------

substantially concurrent issuance or sale of, Stock or Stock Equivalents of the
Borrower (other than Disqualified Stock and other than Stock or Stock
Equivalents issued or sold to a Subsidiary) (including cash payments in lieu of
the issuance of fractional shares in connection therewith);

(c) so long as no Default or Event of Default then exists or would result
therefrom, refinance all or any portion of any Junior Indebtedness with the
proceeds of, or by exchange into Indebtedness constituting, a Permitted
Refinancing in respect thereof or an issuance of Permitted Additional Debt, in
each case in accordance with, and as permitted by the terms of, Section 8.1;

(d) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Subsidiaries may prepay, purchase, redeem,
repurchase, defease, satisfy and discharge or otherwise satisfy prior to any
scheduled maturity or amortization thereof any Permitted Acquisition Debt under
clause (a)(i) of the definition thereof (including any Permitted Refinancing
thereof);

(e) make regularly scheduled interest and amortization payments only as and when
due (to the extent that such payments are not prohibited by or in violation of
any applicable subordination terms thereof); and

(f) prepay, purchase, redeem, repurchase, defease, satisfy and discharge or
otherwise satisfy Junior Indebtedness in an aggregate amount not to exceed the
Available amount as in effect immediately prior to such Restricted Debt Payment,
so long as (i) no Default or Event of Default is continuing or would result
(ii) the Borrower shall be in compliance, on a Pro Forma Basis, with a
Consolidated Secured Leverage Ratio of no greater than 4.00:1.00 as of the last
day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder for the four Fiscal Quarter period ending on such day.

Section 8.7 Fundamental Changes. No Group Member shall (a) merge, consolidate,
dissolve or amalgamate with any Person, (b) acquire all or substantially all of
the Stock or Stock Equivalents of any Person or (c) acquire all or substantially
all of the assets of any Person or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of any Person, in each case except for the following: (i) to
consummate any Permitted Acquisition, (ii) to consummate any Investment
permitted under Section 8.3(k) or (m), (iii) any Sale permitted hereunder,
(iv) the dissolution of the Inactive Subsidiaries, (v) the dissolution of
Subsidiaries of the Borrower that are Wholly-Owned Subsidiaries so long as
(x) the assets of such Wholly-Owned Subsidiary are distributed or transferred
solely to its direct parent company which is the Borrower or a Wholly-Owned
Subsidiary of the Borrower and (y) in the case of a dissolution of a
Wholly-Owned Subsidiary that is a Loan Party, such direct parent company also
shall be a Loan Party, (vi) the dissolution of Subsidiaries of the Borrower that
are not Loan Parties so long as the assets of such Subsidiary are distributed or
transferred solely to its equity holders ratably according to their ownership
interests in such Subsidiary, (vii) the merger, consolidation or amalgamation of
any Subsidiary of the Borrower with or into the Borrower or any other Subsidiary
of the Borrower and (viii) the merger, consolidation or amalgamation of any
Group Member (other than the Borrower) for the sole purpose, and with the sole
material effect, of changing its State of organization within the United States;
provided, however, that (A) in the case of any merger, consolidation or
amalgamation involving the Borrower, the Borrower shall be the surviving Person,
(B) in the case of any merger, consolidation or amalgamation involving any other
Loan Party, a Loan Party shall be the surviving corporation and all actions
required to maintain the perfection of the Lien of the

 

128



--------------------------------------------------------------------------------

Collateral Agent on the Stock or property of such Loan Party shall have been
made and (C) for the avoidance of doubt, in no event shall the Borrower’s
jurisdiction of incorporation be changed to a non-U.S. jurisdiction, whether as
a result of a merger or otherwise.

Section 8.8 Change in Nature of Business. (a) No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from those carried on by the Borrower and its Subsidiaries at the Closing Date
and business, operations and activities reasonably related thereto.

(b) None of the Inactive Subsidiaries shall engage in any material business,
operations or activity, or hold any material amount of property, other than the
following, (i) paying taxes and dividends permitted hereunder, (ii) holding
directors’ and shareholders’ meetings, preparing corporate and similar records
and other activities required to maintain its separate corporate or other legal
structure, (iii) preparing reports to, and preparing and making notices to and
filings with, Governmental Authorities and to its holders of Stock,
(iv) defending or otherwise taking action deemed appropriate by such Inactive
Subsidiary or any Group Member with respect to any liabilities of such Inactive
Subsidiary, including any litigation, action or proceeding, including as set
forth in Schedule 4.7, and (v) such other business, operations and activities
consented to by the Administrative Agents; provided that nothing herein shall
prohibit any Inactive Subsidiary from incurring or suffering to exist any
Indebtedness or other liabilities or obligations permitted to be incurred by any
other Loan Party under this Agreement so long as such Inactive Subsidiary
remains a Guarantor under the Loan Documents.

Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein or set forth on Schedule 8.9, enter into
any other transaction directly or indirectly with, or for the benefit of, any
Affiliate of the Borrower that is not a Loan Party (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions in the ordinary course of business on a basis no less favorable
to such Group Member as would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, (b) Restricted
Payments, the proceeds of which, if received by the Borrower, are used as
permitted by Section 8.5, (c) reasonable salaries and other reasonable director
or employee compensation to officers and directors of any Group Member, (d)(i)
any transaction with a P&G JV Company or any Subsidiary or member thereof
pursuant to the P&G JV Agreements or (ii) other transactions with a P&G JV
Company or any Subsidiary or member thereof for the manufacturing, packaging,
supply or distribution of products or materials, or the provision of other
administrative or operational services (whether on a transitional or ongoing
basis), solely with respect to the consumer diagnostic business, so long as,
with respect to this clause (ii), the Group Members’ charges for manufacturing
such products is on a “cost-plus” basis, (e) any intercompany transaction among
or between Group Members which are not Loan Parties, (f) subject to any
applicable limitations in Section 8.3 (including the final paragraph thereof),
any Guaranty Obligations by a Loan Party of any obligations of a Group Member
that is not a Loan Party which is incurred in the ordinary course of business of
such non-Loan Party, (g) any Group Member that is not a Loan Party may issue to
any Loan Party any note evidencing an obligation of such non-Loan Party owing to
such Loan Party and (h) any Guaranty Obligations by a Group Member of any
Indebtedness of an Unrestricted Subsidiary to the extent permitted
by Section 8.1(p).

Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become

 

129



--------------------------------------------------------------------------------

effective or remain liable on or responsible for any legally effective
Contractual Obligation limiting the ability of (a) any Subsidiary of the
Borrower to make Restricted Payments to, or Investments in, or repay
Indebtedness or otherwise Sell property to, any Group Member or (b) any Group
Member to incur or suffer to exist any Lien upon any property of any Group
Member, whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, for each of clauses (a) and
(b) above, (q) encumbrances or restrictions existing under or by reason of
applicable law, (r) non-assignment provisions or other restrictions on transfer
contained in any lease, license or other contract, (s) restrictions on the
transfer of assets imposed under any agreement to Sell such assets to any Person
pending the closing of such Sale, (t) restrictions (other than a restriction
referenced in clause (b) above that would be applicable to any equity or other
ownership interests that would be required to be pledged to secure any
Obligations under the terms of the Loan Documents) under customary provisions in
partnership agreements, limited liability company organizational or governance
documents, joint venture agreements, corporate charters, stockholders’
agreements, and other similar agreements and documents on the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person, in each case, with respect to any Person that is not
a Wholly Owned Subsidiary of the Borrower or a Guarantor, (u) encumbrances or
restrictions pursuant to Contractual Obligations existing on the Closing Date
and encumbrances or restrictions pursuant to Contractual Obligations arising
after the Closing Date that are, in the good faith judgment of the Borrower, not
materially more restrictive, taken as a whole, with respect to any Group
Member(s) than those in effect on the Closing Date with respect to the relevant
Group Member(s) (including any future Subsidiary) pursuant to agreements in
effect on the Closing Date, (v) pursuant to the Loan Documents, (w) limitations
on Liens on any property whose acquisition, repair, improvement or construction
is financed by purchase money Indebtedness, Capitalized Lease Obligations or
Permitted Refinancings permitted hereunder in reliance upon Section 8.1(b),
(c) or (l) set forth in the Contractual Obligations governing such Indebtedness,
Capitalized Lease Obligations, or Permitted Refinancing or Guaranty Obligations
with respect thereto, (x) pursuant to the Existing Notes Indentures (including
the guarantees thereunder), any Permitted Additional Debt Document and any
Permitted Refinancing of any of the foregoing, (y) encumbrances or restrictions
pursuant to Contractual Obligations entered into after the Closing Date
governing Indebtedness permitted hereunder in reliance upon Section 8.1(k) and
(z) encumbrances or restrictions pursuant to Contractual Obligations
(i) governing Indebtedness of the type described in subclause (a)(ii) of the
definition of “Permitted Acquisition Debt” permitted hereunder in reliance upon
Section 8.1(i), or (ii) entered into after the Closing Date governing
Indebtedness permitted hereunder in reliance upon Section 8.1(j) or
Section 8.1(l), that, in the case of this clause (ii), are, in the good faith
judgment of the Borrower, not materially more restrictive, taken as a whole,
with respect to any Subsidiary than those in effect on the Closing Date with
respect to that Subsidiary (or any future Subsidiary) pursuant to this
Agreement.

Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:

(a) waive or otherwise modify any term of, or provide any consent under, any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of their outstanding Stock or Stock
Equivalents), in each case except for those modifications, consents and waivers
that (x) do not elect, or permit the election, to treat the Stock or Stock
Equivalents of any limited liability company (or similar entity) as certificated
and (y) do not materially adversely affect the interests of any Secured Party
under the Loan Documents or in the Collateral;

 

130



--------------------------------------------------------------------------------

(b) waive or otherwise modify any term of (w) any Subordinated Debt, if in any
case the effect thereof on such Subordinated Debt is to (i) increase the
interest rate, (ii) change the due dates for principal or interest, other than
to extend such dates, (iii) modify any default or event of default in any
material respect, other than to delete it or make it less restrictive, (iv) add
any material covenant with respect thereto, (v) modify any subordination
provision (if applicable) in any manner adverse to the Lenders, (vi) modify any
redemption or prepayment provision in any material respect adverse to the
Lenders or more burdensome on the Borrower or any of its Subsidiaries, other
than to extend the dates therefor or to reduce the premiums or any other amounts
payable in connection therewith or (vii) materially increase any obligation of
any Group Member or confer additional material rights to the holder of such
Indebtedness in a manner adverse to any Group Member or any Secured Party
(provided that these limitations shall not restrict or prohibit any Permitted
Refinancing of such Subordinated Debt to the extent provided for under
Section 8.1 and in compliance with the terms of the definition of “Permitted
Refinancing”), (x) any Permitted Acquisition Debt (including any Permitted
Refinancing thereof) to the extent that such Permitted Acquisition Debt (or such
Permitted Refinancing thereof) in the amended or modified form would not be
permitted to be incurred or issued at such time in accordance with
Section 8.1(i) and the definition thereof), (y) any Permitted Additional Debt or
any Permitted Additional Debt Document relating thereto (including any Permitted
Refinancing thereof) to the extent that such Permitted Additional Debt or
Permitted Additional Debt Document relating thereto (or such Permitted
Refinancing thereof) in the amended or modified form would not be permitted to
be incurred or issued at such time in accordance with Section 8.1(n) and the
definition thereof) or (z) without limiting the provisions of clause (w) above,
any Existing Notes or any Existing Notes Documents (including any Permitted
Refinancing thereof) in a manner that shortens the maturity date of such
Indebtedness or provides for a shorter Weighted Average Life to Maturity
(provided that this clause (z) shall not restrict or prohibit any Permitted
Refinancing of any Existing Notes to the extent provided for under Section 8.1
and in compliance with the terms of the definition of “Permitted Refinancing”);
provided that nothing in this clause (b) shall limit any transaction permitted
by Section 8.6;

(c) amend, or enter into supplementary agreements with respect to, the P&G JV
Agreements in a manner which could reasonably be expected to have a Material
Adverse Effect without the prior written consent of Administrative Agents;
provided that the Borrower shall provide the Administrative Agents with a copy
of any such material amendment or supplementary agreement; and

(d) permit any Indebtedness (other than (x) the Obligations (including any
Specified Refinancing Term Loans and Specified Refinancing Revolving Commitments
incurred or issued in accordance with this Agreement and that rank pari passu in
right of payment and security with the Loans) and (y) any Permitted Additional
Debt that ranks pari passu in right of payment and security with the Loans) to
qualify as “Designated Senior Debt” or “Designated Senior Indebtedness”, as
applicable, under each of the Existing Subordinated Notes Indentures or permit
the Obligations to cease qualifying as “Designated Senior Debt” or “Designated
Senior Indebtedness”, as applicable, under each of the Existing Subordinated
Notes Indentures, any Permitted Additional Debt Document that constitutes
Subordinated Debt or any Permitted Refinancing thereof.

 

131



--------------------------------------------------------------------------------

Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.

Section 8.13 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien with respect
to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event, that
would, in the aggregate, have a Material Adverse Effect. No Group Member shall
cause or suffer to exist any event that could result in the imposition of a Lien
with respect to any Benefit Plan.

Section 8.14 Use of Proceeds. The Borrower will not, and will not permit any
Group Member to, use proceeds or Letters of Credit of any of the Facilities
(i) for the purposes of financing the activities or business of, other
transactions with, or investments in, any Designated Person or any Person
otherwise the target of Sanctions Laws and Regulations or Anti-Terrorism Laws or
(ii) in contravention of any Anti-Money Laundering Laws, Anti-Corruption Laws,
Sanctions Laws and Regulations or Anti-Terrorism Laws.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Definition. Each of the following shall be an Event of Default:

(a) the Borrower shall fail to pay (i) any principal of any Loan or any
L/C Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of 5 Business Days after the due
date therefor; or

(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party (or any Responsible Officer thereof) in any Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; or

(c) any Loan Party shall fail to comply with (i) Section 2.20(a)(ii), any
provision of Article V, Section 6.2(a), 7.1(a), 7.9 or Article VIII or (ii) any
other provision of any Loan Document if, in the case of this clause (ii), such
failure shall remain unremedied for 30 days after the earlier of (A) the date on
which a Responsible Officer of the Borrower becomes aware of such failure and
(B) the date on which notice thereof shall have been given to the Borrower by
either Administrative Agent or the Required Lenders; provided that an Event of
Default under Article V shall not constitute an Event of Default for purposes of
any Facility not entitled to the benefits of such Article V unless and until the
Pro Rata Administrative Agent (with the consent, or at the request, of the
Required Pro Rata Lenders) has actually terminated the Pro Rata Commitments then
in effect and declared all outstanding Pro Rata Loans to be immediately due and
payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date; or

(d) (i) any Group Member (other than an Immaterial Subsidiary) shall fail to
make any payment when due (after giving effect to any applicable grace or cure
period) (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness of any such
Group Member (other than the Obligations or any Hedging Agreement) and, in each
case, such failure relates to Indebtedness having an aggregate

 

132



--------------------------------------------------------------------------------

principal amount of $50,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness (after giving effect to any applicable grace or cure period) if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or

(e) (i) any Group Member (other than an Immaterial Subsidiary) shall generally
not pay its debts as such debts become due, shall admit in writing its inability
to pay its debts generally or shall make a general assignment for the benefit of
creditors, (ii) any proceeding shall be instituted by or against any such Group
Member seeking to adjudicate it a bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any
Requirement of Law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a custodian, receiver, trustee, conservator, liquidating agent,
liquidator, other similar official or other official with similar powers, in
each case for it or for any substantial part of its property and, in the case of
any such proceedings instituted against (but not by or with the consent of) any
Group Member (other than an Immaterial Subsidiary), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur, or (iii) any Group Member (other
than an Immaterial Subsidiary) shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above; or

(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (other than an Immaterial Subsidiary) (i)(A)
in the case of money judgments, orders and decrees, involving an aggregate
amount (excluding amounts adequately covered by insurance payable to any such
Group Member, to the extent the relevant insurer has not denied coverage
therefor) of $50,000,000 or more or (B) otherwise, that would have, either
individually or in the aggregate, a Material Adverse Effect and (ii)(A)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order or decree or (B) such judgment, order or decree shall not have
been vacated or discharged for a period of 30 consecutive days and there shall
not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof; or

(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Collateral Agent and/or
the Administrative Agents or as otherwise expressly permitted under any Loan
Document, (i) any provision of any Loan Document shall, at any time after the
delivery of such Loan Document, fail to be valid and binding on, or enforceable
against, any Loan Party party thereto in any material respect, (ii) any Loan
Document purporting to grant a Lien to secure any Obligation shall, at any time
after the delivery of such Loan Document, fail to create a valid and enforceable
Lien on any Collateral (other than an immaterial portion thereof) purported to
be covered thereby or such Lien shall fail or cease to be a perfected Lien with
the priority required in the relevant Loan Document or (iii) any subordination
provision set forth in any Existing Subordinated Notes Indenture, any Permitted
Additional Debt that constitutes Subordinated Debt with an aggregate principal
amount of $50,000,000 or more or any Permitted Refinancing of any of the
foregoing shall, in whole or in part, terminate or otherwise fail or cease to be
valid and binding on, or enforceable against any holder of the relevant
Subordinated Debt (or any trustee therefor), or any Group Member shall state in
writing that any of the events described in clause (i), (ii) or (iii) above
shall have occurred; or

 

133



--------------------------------------------------------------------------------

(h) there shall occur any Change of Control.

Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agents together may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower and in addition to any other right
or remedy provided under any Loan Document or by any applicable Requirement of
Law, do each or any of the following: (a) declare all or any portion of the
Commitments terminated, whereupon the Commitments shall immediately be reduced
by such portion or, in the case of a termination in whole, shall terminate
together with any obligation any Lender may have hereunder to make any Loan and
any L/C Issuer may have hereunder to Issue any Letter of Credit, (b) declare
immediately due and payable all or part of any Obligation (including any accrued
but unpaid interest thereon), whereupon the same shall become immediately due
and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower (and, to the extent provided in any other Loan Document, other Loan
Parties); provided, however, that, effective immediately upon the occurrence of
any Event of Default specified in Section 9.1(e)(ii) with respect to the
Borrower, (x) the Commitments of each Lender to make Loans and the commitment of
each L/C Issuer to Issue Letters of Credit shall each automatically be
terminated and (y) each Obligation (including in each case any accrued all
accrued but unpaid interest thereon) shall automatically become and be due and
payable, without presentment, demand, protest or further notice or other
requirement of any kind, all of which are hereby expressly waived by the
Borrower (and, to the extent provided in any other Loan Document, any other Loan
Party), (c) take the actions described in Section 9.3, and (d) exercise (and/or
direct the Collateral Agent to exercise) any other remedies which may be
available under the Loan Documents or applicable law.

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe any of the
provisions of Article V, only the Pro Rata Administrative Agent may take the
actions set forth in this Section 9.2.

Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in L/C Cash Collateral Accounts shall
be less than 105% of the L/C Obligations for all Letters of Credit at such time
and (iii) as required by Section 2.12, the Borrower shall pay to the Applicable
Administrative Agent in immediately available funds at the Applicable
Administrative Agent’s office referred to in Section 11.11, for deposit in a L/C
Cash Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equal or exceed
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).

ARTICLE X

THE ADMINISTRATIVE AGENTS

Section 10.1 Appointment and Duties.

(a) Appointment of Agents. Each Lender and each L/C Issuer hereby irrevocably
designates and appoints (x) GE Capital (together with any successor Pro Rata

 

134



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent pursuant to Section 10.9) as the Pro
Rata Administrative Agent and Collateral Agent hereunder and under the other
Loan Documents and (y) Goldman (together with any successor B Term Loan
Administrative Agent pursuant to Section 10.9) as the B Term Loan Administrative
Agent hereunder and under the other Loan Documents, and authorizes each Agent to
(i) execute and deliver the Loan Documents to which it is to be a party and
accept delivery thereof on its behalf from any Group Member, (ii) take such
action on its behalf and exercise all rights, powers and remedies and perform
the duties as are expressly delegated to each such Agent under the Loan
Documents and (iii) exercise such powers as are reasonably incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Agents shall have the sole and exclusive right and
authority (to the exclusion of the Lenders and L/C Issuers), and are hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the applicable Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of the Secured Parties with respect to any Obligation in any
proceeding described in Section 9.1(e)(ii) or any other bankruptcy, insolvency
or similar proceeding (but not to vote, consent or otherwise act on behalf of
such Secured Party), (iii) in the case of the Collateral Agent, (x) act as
collateral agent for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(y) manage, supervise and otherwise deal with the Collateral and (z) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(iv) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Agents and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (v) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Collateral Agent
hereby appoints, authorizes and directs each other Agent, Lender and L/C Issuer
to act as collateral sub-agent for the Agents, the Lenders and the L/C Issuers
for purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such other Agent, Lender or L/C Issuer, and may further
authorize and direct the other Agents, the Lenders and the L/C Issuers to take
further actions as collateral sub-agents for purposes of enforcing such Liens or
otherwise to transfer the Collateral subject thereto to the Collateral Agent or
any other Agent, and each Agent, Lender and L/C Issuer hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, each Agent (i) is acting solely on
behalf of the Lenders and the L/C Issuers (except to the limited extent provided
in Section 2.14(b) with respect to the Register and in Section 11.11), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Administrative Agents”, “Pro Rata Administrative Agent”, “B
Term Loan Administrative Agent”, “Collateral Agent”, “Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to the Applicable Administrative Agent or the Collateral
Agent, which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or

 

135



--------------------------------------------------------------------------------

for any Lender, L/C Issuer or any other Secured Party and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender and L/C Issuer hereby waives and agrees
not to assert any claim against the Agents based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above. The
provisions of this Section 10 are solely for the benefit of the Agents, the
Lenders and the L/C Issuers, and no Loan Party or Subsidiary thereof shall have
any rights as a third party beneficiary of any such provisions. Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have
any duties or responsibilities, except those expressly set forth herein or in
any other Loan Document, or any fiduciary relationship with any Lender, other
Secured Party or any other Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent. In
performing its functions and duties hereunder, each Agent shall act solely as
agent of the Lenders and the L/C Issuers and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for the Borrower or any of its Subsidiaries.

Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any
action taken by the Agents or the Required Lenders (or, if expressly required or
permitted hereby, a greater or other proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by any Agent in
reliance upon the instructions of Required Lenders (or, where so required or
permitted, such greater or other proportion) and (iii) the exercise by any Agent
or the Required Lenders (or, where so required or permitted, such greater or
other proportion) of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

Section 10.3 Use of Discretion.

(a) No Action without Instructions. The Agents shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required or permitted by the terms of this
Agreement, a greater or other proportion of the Lenders).

(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
no Agent shall be required to take, or to omit to take, any action (i) unless,
upon demand, such Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to such Administrative
Agent, any other Secured Party) against all Liabilities that, by reason of such
action or omission, may be imposed on, incurred by or asserted against such
Agent or any Related Person thereof or (ii) that is, in the opinion of any Agent
or its counsel, contrary to any Loan Document or applicable Requirement of Law.

Section 10.4 Delegation of Rights and Duties. Each Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party).
Any such Person shall benefit from this Article X to the extent provided by any
Agent.

 

136



--------------------------------------------------------------------------------

Section 10.5 Reliance and Liability. (a) The Agents may, without incurring any
liability hereunder, (i) treat the payee of any Note as its holder until such
Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
applicable Register to the extent set forth in Section 2.14, (iii) consult with
any of their respective Related Persons and, whether or not selected by it, any
other advisors, accountants and other experts (including advisors to, and
accountants and experts engaged by, any Loan Party) and (iv) rely and act upon
any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties. Each Administrative Agent hereby agrees that it shall
furnish to the other Applicable Administrative Agent, upon its request, a copy
of the Register maintained by such Applicable Administrative Agent.

(b) None of the Agents nor their respective Related Persons shall be (i) liable
for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document or (ii) subject to any fiduciary or other
similar implied duties, regardless of whether a Default or an Event of Default
has occurred and is continuing, and each Lender, each L/C Issuer and the
Borrower hereby waive and shall not assert (and the Borrower shall cause each
other Loan Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of any Agent or, as the case may be, such
Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, the Agents:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders (or,
where expressly required or permitted by the terms of this Agreement, a greater
or other proportion of the Lenders) or for the actions or omissions of any of
its Related Persons selected with reasonable care (other than employees,
officers and directors of an Agent, when acting on behalf of such Agent);

(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

(iii) make no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by any
Agent, including as to completeness, accuracy, scope or adequacy thereof, or for
the scope, nature or results of any due diligence performed by any Agent in
connection with the Loan Documents;

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or any Subsidiary thereof or as to the existence or
continuation or possible occurrence or continuation of any Default or Event of
Default

 

137



--------------------------------------------------------------------------------

and shall not be deemed to have notice or knowledge of such occurrence or
continuation unless it has received a notice from the Borrower, any Lender or
L/C Issuer describing such Default or Event of Default clearly labeled “notice
of default” (in which case the applicable Agent shall promptly give notice of
such receipt to all Lenders); and

(v) anything contained herein to the contrary notwithstanding, shall not have
any liability arising from confirmations of the amount of outstanding Loans or
the L/C Exposure or the component amounts thereof;

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Loan Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Agents based
thereon.

Section 10.6 Agents Individually. The Agents and their respective Affiliates may
make loans and other extensions of credit to, acquire Stock and Stock
Equivalents of, engage in any kind of business with, any Loan Party or Affiliate
thereof as though it were not acting as an Agent and may receive separate fees
and other payments therefor. To the extent any Agent or any of its Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Revolving Credit Lender”, “Term Loan Lender”, “Majority Lenders”, “Required
Lenders”, “Required Revolving Credit Lenders”, “Required Pro Rata Lenders”,
“Required B Term Loan Lenders” and “Required Term Loan Lenders” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, any Agent or such Affiliate, as the case may be, in
its individual capacity as Lender, Revolving Credit Lender, Term Loan Lender or
as one of the Majority Lenders, Required Lenders, Required Revolving Credit
Lenders, Required Pro Rata Lenders or Required Term Loan Lenders, respectively.

Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon any Agent,
any Lender or any L/C Issuer or any of their Related Persons or upon any
document (including the Disclosure Documents) solely or in part because such
document was transmitted by any Agent or any of its Related Persons, conduct its
own independent investigation of the financial condition and affairs of each
Loan Party and its Subsidiaries and make and continue to make its own credit
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Except for documents expressly required by any Loan Document
to be transmitted by any Agent to the Lenders or L/C Issuers, no Agent shall
have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party that may come into the possession of any Agent
or any of its Related Persons. Each Lender, by delivering its signature page to
this Agreement or an Assignment and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse each
Agent and each of its Related Persons (to the extent not reimbursed by any Loan
Party) promptly upon

 

138



--------------------------------------------------------------------------------

demand for such Lender’s Pro Rata Share with respect to the Facilities of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Loan Party) that may be incurred by any Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

(b) Each Lender further severally agrees to indemnify the Agents and each of
their respective Related Persons (to the extent not reimbursed by any Loan
Party) from and against such Lender’s aggregate Pro Rata Share with respect to
the Facilities of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be at any time (whether before or
after payment of the Loans) imposed on, incurred by or asserted against any
Agent or any of its Related Persons in any matter relating to or arising out of,
in connection with or as a result of any Loan Document, the Transactions or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by any
Agent or any of its Related Persons under or with respect to any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR ANY OF
THEIR RESPECTIVE RELATED PARTIES); provided, however, that no Lender shall be
liable to any Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Agent or, as the case may be, such Related Person, as determined by a court of
competent jurisdiction in a final and non-appealable judgment or order.

Section 10.9 Resignation of Agent or L/C Issuer. (a) Either Administrative Agent
may resign as Pro Rata Administrative Agent or B Term Loan Administrative Agent,
as applicable, at any time by delivering notice of such resignation to the
Lenders, such other Applicable Administrative Agent and the Borrower, effective
on the date set forth in such notice or, if no such date is set forth therein,
upon the date such notice shall be effective; provided that any resignation by
the Pro Rata Administrative Agent as such shall also constitute a resignation by
the Pro Rata Administrative Agent as Collateral Agent. If the Pro Rata
Administrative Agent or B Term Loan Administrative Agent delivers any such
notice, (x) in the case of the Pro Rata Administrative Agent, the Required Pro
Rata Lenders shall have the right to appoint a successor Pro Rata Administrative
Agent (and Collateral Agent) and (y) in the case of the B Term Loan
Administrative Agent, the Required B Term Loan Lenders shall have the right to
appoint a successor B Term Loan Administrative Agent. If, within 30 days after
the retiring Administrative Agent having given notice of resignation, no
successor Pro Rata Administrative Agent (or Collateral Agent) or B Term Loan
Administrative Agent, as applicable, has been appointed by the Required Pro Rata
Lenders or B Term Loan Lenders, as applicable, and has accepted such
appointment, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a B Term Loan Administrative Agent or Pro Rata Applicable
Administrative Agent (and, if applicable, Collateral Agent), as applicable, from
among the Lenders. If neither the Required Pro Rata Lenders nor the Required B
Term Loan Lenders, as applicable, nor the B Term Loan Administrative Agent or
Pro Rata Applicable Administrative Agent, as applicable, have appointed a
successor B Term Loan Administrative Agent or Pro Rata Applicable Administrative
Agent (and it applicable, Collateral Agent), as applicable, (x) in the case of
the resignation of the Pro Rata Administrative Agent, the Required Pro Rata
Lenders shall be deemed to have

 

139



--------------------------------------------------------------------------------

succeeded to and become vested with all the rights, powers, privileges and
duties of the resigning Pro Rata Administrative Agent (and if applicable,
Collateral Agent) and (y) in the case of the resignation of the B Term Loan
Administrative Agent, the Required B Term Loan Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the resigning B Term Loan Administrative Agent ; provided that, in the
case of a resignation of the Pro Rata Administrative Agent, until a successor
Pro Rata Administrative Agent is so appointed by the Required Pro Rata Lenders
or the Pro Rata Administrative Agent, any Collateral held by the Pro Rata
Administrative Agent in its role as Collateral Agent on behalf of the Lenders or
any other Secured Party under any of the Loan Documents shall continue to be
held by the resigning Pro Rata Administrative Agent as Collateral Agent as
nominee until such time as a successor Pro Rata Administrative Agent is
appointed. After any resigning Administrative Agent’s resignation as an
Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent hereunder. Any successor Pro Rata Administrative Agent appointed pursuant
to this Section 10.9 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder. Each appointment under
this clause (a) shall be subject to the prior consent of the Borrower, which may
not be unreasonably withheld but shall not be required during the continuance of
an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of such retiring Agent until
a successor Agent shall have accepted a valid appointment hereunder, (iii) the
retiring Agent and its Related Persons shall no longer have the benefit of any
provision of any Loan Document other than with respect to any actions taken or
omitted to be taken while such retiring Agent was, or because such Agent had
been, validly acting as an Agent under the Loan Documents and (iv) subject to
its rights under Section 10.3, the retiring Agent shall take such action as may
be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Agent under the Loan Documents.

(c) Notwithstanding anything to the contrary contained herein, any L/C Issuer
may, upon 30 days’ notice to the Borrower and the Lenders, resign as an L/C
Issuer; provided that, on or prior to the expiration of such 30-day period with
respect to such resignation, the L/C Issuer shall have identified, in
consultation with the Borrower, a successor L/C Issuer willing to accept its
appointment as successor L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
willing to accept such appointment a successor L/C Issuer hereunder; provided
that, no failure by the Borrower to appoint any such successor shall affect the
resignation of the L/C Issuer. Upon such resignation, the L/C Issuer shall
remain an L/C Issuer and shall retain its rights and obligations in its capacity
as such (other than any obligation to Issue Letters of Credit but including the
right to receive fees or to have Lenders participate in any L/C Reimbursement
Obligation thereof) with respect to Letters of Credit issued by such L/C Issuer
prior to the date of such resignation and shall otherwise be discharged from all
other duties and obligations under the Loan Documents.

 

140



--------------------------------------------------------------------------------

Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer
hereby consents to the release and hereby directs the Agents to release (or, in
the case of clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if either (x) all of the Securities of such Subsidiary owned by any
Group Member are Sold in a Sale permitted under the Loan Documents (including
pursuant to a waiver or consent), to the extent that, after giving effect to
such Sale, such Subsidiary would not be required to guaranty any Obligations
pursuant to Section 7.10 or (y) such Subsidiary is designated as an Unrestricted
Subsidiary in accordance with the terms of this Agreement; and

(b) any Lien held by the Collateral Agent or any other Agent for the benefit of
any of the Secured Parties against (i) any Collateral that is Sold by a Loan
Party in a Sale permitted by the Loan Documents (including pursuant to a valid
waiver or consent), to the extent all Liens required to be granted in such
Collateral pursuant to Section 7.10 after giving effect to such Sale have been
granted, (ii) any property subject to a Lien permitted hereunder in reliance
upon Section 8.2(d) or (e), (iii) any Collateral owned by a Guarantor that is
released from its guaranty as provided in Section 10.10(a) and (iv) all of the
Collateral and all Loan Parties, upon (A) termination of the Commitments,
(B) payment and satisfaction in full of all Loans, all L/C Reimbursement
Obligations and all other Obligations that the either Administrative Agent has
been notified in writing are then due and payable by the holder of such
Obligation, (C) deposit of cash collateral with respect to all contingent
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) (or, in the case of any L/C Obligation, a back-up
letter of credit has been issued), in amounts and on terms and conditions and
with parties satisfactory to the Administrative Agents and each Indemnitee that
is owed such Obligations and (D) to the extent requested by any Agent, receipt
by the Secured Parties of liability releases from the Loan Parties, each in form
and substance reasonably acceptable to the Agents.

Each Lender and L/C Issuer hereby directs the Agents, and the Agents hereby
agree, upon receipt of reasonable advance notice from the Borrower, to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 10.10.

Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among the Agents and all other Secured Parties, that such Secured
Party is bound by (and, if requested by any Agent, shall confirm such agreement
in a writing in form and substance acceptable to the Agents) this Article X,
Section 11.8 , Section 11.9 and Section 11.20 and the decisions and actions of
the Agents and the Required Lenders (or, where expressly required or permitted
by the terms of this Agreement, a greater or other proportion of the Lenders) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 10.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of Pro Rata Share or similar concept, (b) except as set forth specifically
herein, each of the Agents, the Lenders and the L/C Issuers shall be entitled to
act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
set forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

141



--------------------------------------------------------------------------------

Section 10.12 Titles. Notwithstanding anything else to the contrary in this
Agreement or any other Loan Document, no party hereto designated as a
documentation agent, a syndication agent, an arranger or a bookrunner shall have
any duties or responsibilities under this Agreement or any other Loan Document
nor any fiduciary duty to any Lender, L/C Issuer or any other Secured Party, and
no implied covenants, functions, responsibilities, duties obligations or
liabilities shall be read into this Agreement or otherwise exist against any
such documentation agent, syndication agent, arranger or bookrunner, in such
capacity.

Section 10.13 Withholding Taxes. To the extent required by any applicable law,
either Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without duplication of the
provisions of Section 2.17(e), if the Internal Revenue Service or any other
Governmental Authority asserts a claim that such Administrative Agent did not
properly withhold Taxes from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify such Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding
Taxes ineffective or for any other reason, or if such Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Taxes from such payment,
such Lender shall severally indemnify such Administrative Agent fully for all
amounts paid, directly or indirectly, by such Administrative Agent as Taxes or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc. (a) Except as otherwise expressly set
forth in this Agreement or in any other Loan Document, no amendment or waiver of
any provision of any Loan Document (other than the Fee Letters, the Control
Agreements, the L/C Reimbursement Agreements, the Secured Hedging Agreements and
the Secured Treasury Services Agreements and any other Loan Document executed
pursuant to any of the foregoing) and no consent to any departure by any Loan
Party therefrom shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by the Administrative Agents with the consent
of the Required Lenders) and the applicable Loan Party, as the case may be;
provided that, no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of such Lender (it being understood that a waiver of any condition precedent set
forth in Section 3.2 or of any Default, Event of Default, mandatory prepayment
or mandatory reduction of any Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest, without the written consent of each Lender directly and
adversely affected thereby, it being understood that this clause (ii) shall not
apply to (x) any waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans (other than pursuant to Section 2.6), (y) any change to
the definition of “Consolidated

 

142



--------------------------------------------------------------------------------

Secured Leverage Ratio” or in the component definitions thereof and (z) any
waiver or amendment of Section 2.9(c) or any other provision increasing any
interest rate or fee during the continuance of an Event of Default or to any
payment of any such increase;

(iii) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Obligation, or any fees or other amounts payable
hereunder or under any other Loan Document (or extend the timing of payments of
such fees or other amounts) without the written consent of each Lender directly
and adversely affected thereby, it being understood that this clause (iii) shall
not apply to (x) any waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans (other than pursuant to Section 2.6), (y) any change to
the definition of “Consolidated Secured Leverage Ratio” or in the component
definitions thereof, or (z) any waiver or amendment of Section 2.9(c);

(iv) except as provided in Section 10.10 (as originally in effect), release all
or substantially all of the Collateral, or release all or substantially all of
the value of the Guaranties , in each case, without the consent of each Lender;

(v) change any provision of this Section 11.1 or the definition of “Required
Revolving Credit Lenders”, “Required Tem Loan Lenders”, “Required Lenders”,
“Majority Lenders” or “Required Pro Rata Lenders”, “Required B Term Loan
Lenders” or any other provision specifying the number of Lenders or portion of
the Loans or Commitments required to take any action under the Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that each Lender shall be directly and adversely
affected by a change to the “Required Lenders” or “Pro Rata Share” definitions);

(vi) amend, modify or waive (A) any provision of any Loan Document so as to
alter the ratable sharing of payments required thereby (including Sections 2.12
and 11.9) without the written consent of each Lender directly and adversely
affected thereby or (B) the definition of “Term Loan Percentage” or “Revolving
Credit Percentage” without the written consent of each Lender;

(vii) subordinate the Obligations under the Loan Documents to any other
Indebtedness without the written consent of each Lender directly or adversely
affected thereby;

(viii) permit assignment of rights and obligations of the Borrower hereunder
without the written consent of each Lender;

(ix) amend Section 2.12(b) or Section 2.12(c) without the consent of each Lender
directly and adversely affected thereby; or

(x) (1) waive any condition set forth in Section 3.2 or (2) amend, waive or
otherwise modify any term or provision which directly affects Revolving Credit
Lenders under one or more Tranches of Revolving Credit Commitments and does not
directly affect Lenders under any other Tranche, in each case, without the
written consent of the Majority Lenders under such applicable Tranche or
Tranches of Revolving Credit Commitments (and in the case of multiple Tranches
which are affected, such Revolving Lenders shall consent together as one
Tranche) (it being understood that the written consent of the Required Lenders
shall not be required for any waiver, amendment or other modification pursuant
to this clause (x));

 

143



--------------------------------------------------------------------------------

and provided, further, that (v) in the case of any amendment necessary to
implement an Incremental Term Loan Facility in accordance with Section 2.19
(including any increase in the Applicable Margin applicable to existing Term
Loans that becomes effective on the date on which any Incremental Amendment
becomes effective) or any Incremental Revolving Credit Commitments in accordance
with Section 2.19, only the consent of the Borrower, each Increasing Lender,
each New Lender and the Applicable Administrative Agent as set forth in
Section 2.19 shall be required to effect such amendment, (w) in the case of any
Refinancing Amendment in accordance with Section 2.22, only the consent of the
Borrower, each Lender providing such Specified Refinancing Term Loans or
Specified Refinancing Revolving Credit Commitments and the Administrative Agents
as set forth in Section 2.22 shall be required to effect such Refinancing
Amendment, (x) in the case of any Extension Amendment in accordance with
Section 2.23, only the consent of the Borrower, each Extending Lender and the
Applicable Administrative Agent as set forth in Section 2.23 shall be required
to effect such Extension Amendment, (y) no amendment, consent or waiver shall
amend or otherwise modify any term or provision of (i) Article V,
(ii) Section 9.1(c) (solely as it relates to Article V) or (iii) the definition
of “Consolidated Secured Leverage Ratio” (or any of its component definitions
(as used in Article V but not as used in other Sections of this Agreement))
without the written consent of the Required Pro Rata Lenders (and the consent of
the Required Lenders shall not be required in connection therewith), and (z) no
amendment, waiver or consent shall affect the rights or duties under any Loan
Document of, or any payment to, any Agent (or otherwise modify any provision of
Article X or the application thereof), the Swingline Lender, any L/C Issuer or
any SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by, as the case may be, such Agent, the Swingline Lender,
such L/C Issuer or such SPV in addition to any signature otherwise required. No
amendment, modification or waiver of this Agreement or any Loan Document
altering the ratable treatment of Obligations arising under Secured Hedging
Agreements or Secured Treasury Services Agreements resulting in such Obligations
being junior in right of payment to principal of the Loans or resulting in
Obligations owing to any Secured Hedging Counterparty or any Secured Treasury
Services Creditor being unsecured (other than releases of Liens in accordance
with the terms hereof), in each case in a manner adverse to any Secured Hedging
Counterparty or any Secured Treasury Services Creditor, as the case may be,
shall be effective without the written consent of such Secured Hedging
Counterparty or such Secured Treasury Services Creditor, as the case may be, or,
in the case of a Secured Hedging Agreement provided or arranged by any
Administrative Agent or an Affiliate thereof, such Administrative Agent. It is
understood and agreed that the rights and benefits of any Secured Hedging
Counterparty or any Secured Treasury Services Creditor under the Loan Documents
consist exclusively of such Secured Hedging Counterparty’s or such Secured
Treasury Service Creditor’s rights under this Section 11.1 and the right to
share in payments and collections out of the Collateral as more fully set forth
(and subject to the limitations set forth) herein and therein and to receive
payments, if any, in accordance with Section 2.12(c).

(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

144



--------------------------------------------------------------------------------

(c) In addition, this Agreement may be amended (or amended and restated) with
the written consent of the Required Lenders, the Administrative Agents and the
Borrower (a) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans,
Revolving Loans, Incremental Term Loans, Incremental Revolving Credit
Commitments, Extended Term Loans, Extended Revolving Loans or Swing Loans and
L/C Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(d) Notwithstanding the foregoing, only the consent of the Borrower, the
Required Lenders and the Majority Lenders under any Tranche directly and
adversely affected thereby shall be required to waive the implementation of, or
amend the definition of, the Scheduled A Term Loan Springing Maturity Date, the
Scheduled B Term Loan Springing Maturity Date and/or the Scheduled Revolving
Credit Springing Termination Date, as the case may be.

(e) Notwithstanding the foregoing, only the consent of the Borrower and the
Collateral Agent shall be required to grant a new Lien for the benefit of the
Secured Parties or to extend an existing Lien over additional property.

(f) Notwithstanding the foregoing, if, following the Closing Date, the
Administrative Agents and the Borrower shall have agreed in their sole and
absolute discretion that there is an ambiguity, inconsistency, defect or
manifest error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative
Agents and the Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Documents if the same is not objected to in writing by
the Required Lenders within 5 Business Days following receipt of notice thereof
(it being understood that the Administrative Agents have no obligation to agree
to any such amendment).

Section 11.2 Assignments and Participations; Binding Effect.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the Collateral Agent, the Administrative Agents,
each Lender and each L/C Issuer that such Lender or L/C Issuer has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, the Borrower (except for Article X), the Collateral Agent, the
Administrative Agents, each Lender and L/C Issuer and, to the extent provided in
Section 10.11, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns. Except as expressly provided in any
Loan Document (including in Section 10.9), none of the Borrower, any L/C Issuer,
the Collateral Agent or any Administrative Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this
Section 11.2(b), participations in L/C

 

145



--------------------------------------------------------------------------------

Obligations and in Swing Loans) at the time owing to it) to (each an “Eligible
Assignee”): (i) any existing Lender; provided that no such sale, transfer,
negotiation or assignment may be made to any such Person that is, to the
knowledge of such assigning Lender, a Defaulting Lender, (ii) any Affiliate or
Approved Fund of any existing Lender; provided that no such sale, transfer,
negotiation or assignment may be made to any such Person that is a natural
person or, to the knowledge of such assigning Lender, a Defaulting Lender, or
(iii) any other Person (other than a natural person, the Borrower or any of its
Subsidiaries except as provided in Section 2.21) with the consent (which consent
shall not be unreasonably withheld, conditioned or delayed) of (x) the
Applicable Administrative Agent, and (y) in the case of any sale, transfer,
negotiation or assignment of Revolving Credit Commitments (and related
Obligations) only, (I) the Swingline Lender, (II) each L/C Issuer, and (III) as
long as no Event of Default is continuing, the Borrower; provided, however, that
(A) the Borrower shall be deemed to have consented to any such sale, transfer,
negotiation or assignment unless it shall object thereto by written notice to
the Applicable Administrative Agent within 5 Business Days after having received
notice thereof, (B) such sales, transfers, negotiations or assignments do not
have to be ratable between the Facilities but must be ratable among the
Obligations owing to and the obligations owed by such Lender with respect to a
Facility and (C) for each Facility, the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment or other sale,
transfer, negotiation or assignment) of the Loans, Commitments and L/C
Obligations subject to any such sale, transfer, negotiation or assignment shall
be in a minimum amount of $1,000,000 in the case of a sale, transfer,
negotiation or assignment of Term Loans and $5,000,000 in the case of a sale,
transfer, negotiation or assignment of Revolving Loans and Revolving Credit
Commitments, unless such sale, transfer, negotiation or assignment is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in such Facility or is made with the prior consent of the Borrower and the
Applicable Administrative Agent. Assignments shall not be required to be pro
rata among the Facilities. Notwithstanding the foregoing or anything to the
contrary set forth herein, to the extent any Lender is required to assign any
portion of its Commitments, Loans and other rights, duties and obligations
hereunder in order to comply with applicable laws, such assignment may be made
by such Lender without the consent of the Borrower, any Administrative Agent,
any applicable L/C Issuer, the Swingline Lender or any other party hereto so
long as such Lender complies with the requirements of Sections 11.2(b) and (c).

(c) Procedure. The parties to each sale, transfer, negotiation or assignment
made in reliance on clause (b) above (other than those described in clause
(e) or (f) below) shall execute and deliver to the Applicable Administrative
Agent an Assignment , which shall include, inter alia, a representation by the
assignee that it is an Eligible Assignee, evidencing such sale, transfer,
negotiation or assignment, together with any existing Note subject to such sale,
transfer, negotiation or assignment (or any affidavit of loss therefor
acceptable to the Applicable Administrative Agent), any tax forms required to be
delivered pursuant to Section 2.17(h), an administrative questionnaire or such
Applicable Administrative Agent’s customary form and payment to the Applicable
Administrative Agent of an assignment fee in the amount of $3,500 (unless waived
by the Applicable Administrative Agent, but for which no Group Member shall have
any liability in any event), provided that (1) if a sale, transfer, negotiation
or assignment by a Lender is made to an Affiliate or an Approved Fund of such
assigning Lender, then no assignment fee shall be due in connection with such
sale, transfer, negotiation or assignment, (2) if a sale, transfer, negotiation
or assignment by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such assignee, then only one assignment fee of
$3,500 shall be due in

 

146



--------------------------------------------------------------------------------

connection with such sale, transfer, negotiation or assignment and (3) no
assignment fee shall be payable for assignments to and from any of the Arrangers
or any of their respective Affiliates. Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such assignment is made in accordance with
Section 11.2(b)(iii), upon the Applicable Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Applicable Administrative Agent
shall record or cause to be recorded in the applicable Register the information
contained in such Assignment. The entries in the applicable Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the applicable Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by the Borrower, any Agent and any Lender (solely with
respect to itself), at any reasonable time and from time to time upon reasonable
prior notice.

(d) Effectiveness. Subject to the recording of an Assignment by the applicable
Administrative Agent in the applicable Register pursuant to Section 2.14(b),
(i) the assignee thereunder shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment, shall have the rights and obligations of a
Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
and Section 11.9 to the extent provided in Section 10.11).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agents or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agents; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agents,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agents or the Borrower,
sell participations to one or more Persons (other than the Borrower or any of
its Subsidiaries) in or to all or a portion of its rights and obligations under
this Agreement (including all or a portion of its

 

147



--------------------------------------------------------------------------------

Commitments and the Loans (including for purposes of this Section 11.2(f),
participations in L/C Obligations and in Swing Loans)); provided, however, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Loan Parties and the Secured Parties
towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefits of such Lender under
Sections 2.16 and 2.17 (subject to the requirements and limitations therein,
including the requirements under Section 2.17(h) (it being understood that the
documentation required under Section 2.17(h) shall be delivered to the
participating Lender)) but only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation (without
duplication of any amount paid to such Lender pursuant to the indemnification
provisions under Section 2.17) and (B) each such SPV may receive other payments
that would otherwise be made to such Lender with respect to Loans funded by such
SPV to the extent provided in the applicable option agreement and set forth in a
notice provided to the Administrative Agents by such SPV and such Lender,
provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, (iii) the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) the consent
of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations); provided that any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or the other Loan Documents; provided, further, that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (iv) and clause (vii) of the first proviso to
Section 11.1 that requires the affirmative vote of such Lender. No party hereto
shall institute (and the Borrower shall cause each other Loan Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant or SPV and
the principal amounts (and stated interest) of each Participant’s or SPV’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the

 

148



--------------------------------------------------------------------------------

contrary. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person, except that the portion of any Participant Register relating to any
Participant or SPV requesting payment from the Borrower or seeking to exercise
its rights under Section 11.8 shall be available for inspection by the Borrower
upon reasonable request to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or as is otherwise required thereunder.

Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition (but without limiting the obligations of the Borrower under the
Engagement Letter), the Borrower agrees to pay or reimburse upon demand (a) each
of the Agents and each Arranger and any Related Person of any of the foregoing
for all reasonable out-of-pocket costs and expenses incurred by such Persons or
any of their Related Persons in connection with (i) the investigation,
development, preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any engagement or proposal letter therefor (including the Engagement
Letter), any other document prepared in connection therewith or the consummation
and administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case limited in the case of fees, charges and disbursements of consultants
and counsel, to the reasonable fees, charges and disbursements of a single
external legal counsel for all such Persons and any of their Related Persons
taken as a whole and, if reasonably necessary, a single regulatory counsel and a
single local counsel in each relevant jurisdiction for all such Persons and any
of their Related Persons and, solely in the case of an actual or potential
conflict of interest as reasonably determined by the affected Person or Persons,
one additional counsel (including one additional regulatory and local counsel in
each relevant jurisdiction) to each Person or group of affected Persons
similarly situated taken as a whole (but excluding, in each case, any costs or
expenses of internal legal counsel), (ii) reasonable fees, costs and expenses
incurred in connection with Intralinks®, SyndTrak Online, ClearPar® or any other
E-System and allocated to the Facilities by each Administrative Agent in its
sole discretion and (iii) reasonable fees, charges and disbursements of the
auditors, appraisers, printers and other of their Related Persons retained by or
on behalf of any of them or any of their Related Persons, (b) each Agent and
each L/C Issuer for all reasonable costs and expenses (excluding any costs or
expenses of internal counsel) incurred by it or any of its Related Persons in
connection with the L/C Back-Stop Arrangements entered into by such Persons,
(c) each Agent for all reasonable costs and expenses (excluding any costs or
expenses of internal counsel) incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
each Agent for its examiners) and (d) each of the Agents, their respective
Related Persons, and each Lender and L/C Issuer for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action

 

149



--------------------------------------------------------------------------------

with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Group Member, Loan Document, Obligation or
Transaction (or the response to and preparation for any subpoena or request for
document production relating thereto), including fees and disbursements of
counsel (excluding any costs or expenses of internal counsel).

Section 11.4 Indemnities. (a) Subject to the provisions of Section 11.3 with
respect to the limitations on reimbursement of costs and expenses described
therein, the Borrower agrees to indemnify, hold harmless and defend each Agent,
each Arranger, each Lender, each L/C Issuer, each Secured Hedging Counterparty,
each Secured Treasury Services Creditor, each Person that each L/C Issuer causes
to Issue Letters of Credit hereunder and each of their respective Related
Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of
(i) any Loan Document, any Disclosure Document, any Obligation (or the repayment
thereof), any Letter of Credit, the use or intended use of the proceeds of any
Loan or the use of any Letter of Credit, any Transaction, or any securities
filing of, or with respect to, any Group Member and/or Unrestricted Subsidiary,
(ii) any engagement letter (including the Engagement Letter), proposal letter or
term sheet with any Person or any Contractual Obligation, arrangement or
understanding with any broker, finder or consultant, in each case entered into
by or on behalf of any Group Member or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding, whether or
not brought by any such Indemnitee or any of its Related Persons, any holders of
Securities or creditors (and including reasonable attorneys’ fees in any case,
but excluding any costs and expenses of internal counsel), whether or not any
such Indemnitee, Related Person, holder or creditor is a party thereto, and
whether or not based on any securities or commercial law or regulation or any
other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise, or (iv) any other act, event or transaction
related, contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final and non-appealable judgment or order; provided, however,
that in no event shall any Agent have any liability to the Loan Parties, any
Lender, the Swingline Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages). Furthermore, the Borrower waives and agrees not to assert
against any Indemnitee, and shall cause each other Loan Party to waive and not
assert against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the

 

150



--------------------------------------------------------------------------------

successor-in-interest to any Related Person or the owner, lessee or operator of
any property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by any Secured Party or following any Secured Party having
become the successor-in-interest to any Loan Party and (ii) are attributable
solely to acts of such Indemnitee.

Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.16,
Section 2.17, Article X , Section 11.3 and Section 11.4), this Section 11.5,
Section 11.13, Section 11.14, Section 11.15 or Section 11.20 and all
representations and warranties made in any Loan Document shall (A) survive the
termination of the Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.

Section 11.6 Limitation of Liability for Certain Damages. In no event shall the
Borrower or any other Loan Party or any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings), except, in the
case of the Borrower and each other Loan Party, to the extent that any such
damages consist of or arise from claims against any Indemnitee by unaffiliated
third parties. The Borrower hereby waives, releases and agrees (and shall cause
each other Loan Party to waive, release and agree) not to sue upon any such
claim for any special, indirect, consequential or punitive damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders,
the L/C Issuers and the Agents, on the one hand, and the Loan Parties, on the
other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein. The Loan Parties acknowledge and agree that
(i) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Arrangers, the Agents and the Lenders, on the one hand,
and the Loan Parties, on the other, and (ii) in connection therewith and with
the process leading thereto, (x) no Arranger, Agent or Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Arranger, Agent or Lender
has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Arranger, Agent and Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Arrangers, Agent or Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

 

151



--------------------------------------------------------------------------------

Section 11.8 Right of Setoff. Each Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by the
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by such Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured.
Each Agent, each Lender and each L/C Issuer agrees promptly to notify the
Borrower and each other Agent after any such setoff and application made by such
Agent, Lender or its Affiliates; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights under this Section 11.8 are in addition to any other rights and remedies
(including other rights of setoff) that the Administrative Agents, the Lenders
and the L/C Issuers and their Affiliates and other Secured Parties may have.

Section 11.9 Sharing of Payments, Etc. (a) If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16, 2.17, 2.18
and 2.21 and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
applicable Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the applicable Administrative Agent and applied
in accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or in part, such purchase
shall be rescinded and the purchase price therefor shall be returned to such
Lender or L/C Issuer without interest and (b) such Lender shall, to the fullest
extent permitted by applicable Requirements of Law, be able to exercise all its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

(b) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Section 11.9(a) shall be subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.

 

152



--------------------------------------------------------------------------------

Section 11.11 Notices.

(a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
(A) if to the Borrower, to Alere Inc., 51 Sawyer Road, Suite 200, Waltham,
Massachusetts 02453, Attention: Jim Hinrichs, Chief Financial Officer, Tel:
(858) 805-2426, Fax: (858) 408-9415 with copies to (1) Alere Inc., 51 Sawyer
Road, Suite 200, Waltham, Massachusetts 02453, Attention: David Teitel, Vice
President, Finance, Tel: (781) 314-4174, Fax: (781) 647-3939, (2) Alere Inc., 51
Sawyer Road, Suite 200, Waltham, Massachusetts 02453, Attention: General
Counsel, Tel: (781) 647-3900, Fax: (781) 647-3939, and (3) (for informational
purposes only and not constituting any required notice) Foley Hoag LLP, Seaport
World Trade Center West, 155 Seaport Boulevard, Boston, Massachusetts
02210-2600, Attention: Malcolm Henderson, Esq., Tel: (617) 832.1276, Fax:
(617) 832-7000, (B) if to any other Loan Party, to such Loan Party c/o the
Borrower as provided in preceding clause (A), (C) if to the B Term Loan
Administrative Agent, to Goldman Sachs Bank USA, 200 West Street, New York, New
York 10282, Tel: (972) 368-2323 and (972) 368-2746, Fax: (917)-977-3966,
Attention: Morgan Goodwin and Ken Moua, (D) if to the Pro Rata Administrative
Agent, the Collateral Agent, the L/C Issuer or the Swingline Lender, to General
Electric Capital Corporation, 2 Bethesda Metro Center, Suite 600, Bethesda, MD
20814, Attention: Alere Account Manager, Tel: (301) 634-3215, Fax:
(866) 673-0624, and (E) otherwise to the party to be notified at (i) its address
specified opposite its name on Schedule II or on the signature page of any
applicable Assignment, (ii) posted to Intralinks® (to the extent such system is
available and set up by or at the direction of the applicable Administrative
Agent prior to posting) in an appropriate location by uploading such notice,
demand, request, direction or other communication to www.intralinks.com, faxing
it to 866-545-6600 with an appropriate bar-coded fax coversheet or using such
other means of posting to Intralinks® as may be available and reasonably
acceptable to the applicable Administrative Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of the
Applicable Administrative Agent in an appropriate location or (iv) addressed to
such other address as shall be notified in writing (A) in the case of the
Borrower, any Administrative Agent and the Swingline Lender, to the other
parties hereto and (B) in the case of all other parties, to the Borrower and the
Administrative Agents; provided that, each Administrative Agent, the Collateral
Agent or the Borrower, in its discretion, may agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, it being understood that approval of such procedures
may be limited to particular notices or communications. Subject to the
immediately preceding sentence and clause (b) below, transmission by electronic
mail (including E-Fax, even if transmitted to the fax numbers set forth in
clause (i) above) shall not be sufficient or effective to transmit any such
notice under this clause (a) unless such transmission is an available means to
post to any E-System.

(b) Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received
(i) if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, (iv) if delivered by

 

153



--------------------------------------------------------------------------------

facsimile (other than to post to an E-System pursuant to clause (a)(ii) or
(a)(iii) above), upon sender’s receipt of confirmation of proper transmission,
(v) if delivered by posting to any E-System (including any facsimile so posted),
on the later of the date of such posting in an appropriate location and the date
access to such posting (and notice of such access) is given to the recipient
thereof in accordance with the standard procedures applicable to such E-System
and (vi) if delivered by e-mail as set forth in clause (a), upon the sender’s
receipt of an acknowledgement from the intended recipient (including by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, however, that no communications to the
Applicable Administrative Agent pursuant to Article II or Article X shall be
effective until received by such Administrative Agent.

Section 11.12 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 11.11(a), each of the
Administrative Agents, the Borrower, the Lenders, the L/C Issuers and each of
their Related Persons is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein.
Each of the Borrower and each Secured Party hereby acknowledges and agrees, and
the Borrower shall cause each other Group Member to acknowledge and agree, that
the use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

(b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.

(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of the Administrative Agents, any
Arranger or

 

154



--------------------------------------------------------------------------------

any of their respective Related Persons warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission, and each disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
the Administrative Agents, any Arranger or any of their respective Related
Persons in connection with any E-Systems or Electronic Transmission, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. Each of the Borrower and each Secured Party agrees (and the Borrower
shall cause each other Loan Party to agree) that neither the Administrative
Agents nor any Arranger has any responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.

Section 11.13 Governing Law. THIS AGREEMENT, EACH OTHER LOAN DOCUMENT THAT DOES
NOT EXPRESSLY SET FORTH ITS APPLICABLE LAW, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 11.14 Jurisdiction.

(a) Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES
OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. THE PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER
LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS; PROVIDED THAT NOTHING IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(b) Service of Process. THE BORROWER (AND, TO THE EXTENT SET FORTH IN ANY OTHER
LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND OTHER
SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR
OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF
(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF BORROWER
SPECIFIED IN SECTION 11.11 (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE

 

155



--------------------------------------------------------------------------------

EFFECTIVE, AS PROVIDED THEREIN). THE BORROWER (AND, TO THE EXTENT SET FORTH IN
ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) Non-Exclusive Jurisdiction. Notwithstanding the foregoing, nothing contained
in this Section 11.14 (including clause (a) hereof) shall affect the right of
any Agent, Lender or L/C Issuer to serve process in any other manner permitted
by applicable Requirements of Law or commence legal proceedings or otherwise
proceed against any Loan Party in any other jurisdiction.

Section 11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS, AS
APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agents, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

Section 11.19 Use of Name. The Borrower agrees, and shall cause each other Loan
Party to agree, that it shall not, and none of its Affiliates shall, issue any
press release or other

 

156



--------------------------------------------------------------------------------

public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of the Securities of any Loan Party) using the
name, logo or otherwise referring to either Administrative Agent or of any of
its Affiliates, the Loan Documents or any transaction contemplated therein to
which the Secured Parties are party without at least 2 Business Days’ prior
notice to the Administrative Agents and without the prior consent of the
Administrative Agents, in each case, except to the extent required to do so
under applicable Requirements of Law.

Section 11.20 Non-Public Information; Confidentiality. (a) The Borrower hereby
acknowledges that (a) the Administrative Agents will make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks® or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Subsidiaries, or their respective securities, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized each Agent, the
Arrangers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its Subsidiaries or their respective securities
for purposes of United States Federal and state securities laws, (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information” and (z) the Agents
and the Arrangers shall treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing provisions
of this paragraph, the Borrower shall be under no obligation to mark the
Borrower Materials “PUBLIC.”.

(b) Each Lender, Swingline Lender, each L/C Issuer and each Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document
concerning the Loan Parties and their Affiliates and Subsidiaries or otherwise,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to any Agent, any other Lender, any Affiliate of a Lender or any Approved
Fund (it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (iii) to Related Persons of such Lender,
L/C Issuer or such Agent, as the case may be, or to any Person that any L/C
Issuer causes to Issue Letters of Credit hereunder, in each case, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iv) to the extent such information
presently is or hereafter becomes available to such Lender, L/C Issuer or such
Agent, as the case may be, on a non-confidential basis from a source other than
any Loan Party, (v) to the extent disclosure is required by applicable
Requirements of Law, any pending legal, judicial, regulatory or administrative
proceeding or as otherwise required by any other legal process or requested or
demanded by any Governmental Authority (or self-regulatory authority) (in which
case such Lender, Swingline Lender, L/C Issuer or Agent agrees (except with
respect to any audit or examination conducted by auditors or any regulatory
authority (including self-regulatory authority) exercising examination

 

157



--------------------------------------------------------------------------------

or regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform you promptly thereof prior to such disclosure),
(vi) to the extent such information is received by such Lender, Swingline
Lender, L/C Issuer or Agent or any of its respective Affiliates from a third
party that is not, to such Lender’s, Swingline Lender’s, L/C Issuer’s or Agent’s
or any of its respective Affiliates’ knowledge, subject to contractual
confidentiality obligations owing to the Borrower, (vii) to the extent that such
information is independently developed by such Lender, Swingline Lender, L/C
Issuer or Agent or any of its respective Affiliates, (viii) for purposes of
establishing a “due diligence” defense, (ix) to the extent necessary or
customary for inclusion in league table measurements or in any tombstone or
other advertising materials (and the Loan Parties consent to the publication of
such tombstone or other advertising materials by an Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (x) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify borrowers,
(xi) to current or prospective assignees, SPVs grantees of any option described
in Section 11.2(f) or participants, pledgees referred to in Section 11.2(e),
direct or indirect (including prospective) contractual counterparties (or their
respective advisors) to any Hedging Agreement permitted hereunder and to their
respective Related Persons, in each case to the extent such assignees,
participants, pledgees, counterparties or Related Persons agree to be bound by
provisions substantially similar to (or at least as restrictive as) the
provisions of this Section 11.20 and (xii) in connection with the exercise of
any remedy or the enforcement of any right under this Agreement or any other
Loan Document. In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern.

Section 11.21 Patriot Act Notice. Each Lender subject to the Patriot Act hereby
notifies the Borrower and each other Loan Party that, pursuant to Section 326
thereof, it is required to obtain, verify and record information that identifies
the Borrower and each other Loan Party, including the name and address of the
Borrower and each other Loan Party and other information allowing such Lender to
identify the Borrower and each other Loan Party in accordance with such act.

Section 11.22 Senior Indebtedness. The Obligations constitute “Senior Debt” or
“Senior Indebtedness”, as applicable, and “Designated Senior Debt” or
“Designated Senior Indebtedness”, as applicable, under, and as defined in, and
for the purposes of, the Existing Subordinated Notes Indentures.

[SIGNATURE PAGES FOLLOW]

 

158



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALERE INC., as Borrower By:

/s/ Jim Hinrichs

Name: Jim Hinrichs Title: Chief Financial Officer

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as B Term Loan       Administrative Agent and Lender By:

/s/ Charles D. Johnston

Name: Charles D. Johnston Title: Authorized Signatory

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Pro Rata Administrative Agent,
Collateral Agent, L/C Issuer and Lender

By:

/s/ Daniel L. Evans

Name: Daniel L. Evans Title: Duly authorized Signatory

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ Vanessa Chiu

Name: Vanessa Chiu Title: Executive Director

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as Lender By:

/s/ Thomas Tangen

Name: Thomas Tangen Title: Senior Vice President, Head of Corporate Banking

DNB BAK ASA, NEW YORK BRANCH, as Co-Documentation Agent

By:

/s/ Thomas Tangen

Name: Thomas Tangen Title: Senior Vice President, Head of Corporate Banking By:

/s/ Geshu Sugandh

Name: Geshu Sugandh Title: First Vice President

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:

/s/ Dean Sas

Name: Dean Sas Title: Authorized Signatory

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

By:

/s/ Elizabeth R. Peck

Name: Elizabeth R. Peck Title: Senior Vice President

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

HSBC BANK, PLC., as Lender By:

/s/ Henry Moore

Name: Henry Moore Title: Relationship Director

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Lender By:

/s/ Kathryn McDonough

Name: Kathryn McDonough Title: Director

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES INC., as Lender By:

/s/ Maria Levy

Name: Maria Levy Title: Vice President By:

/s/ Melissa J. Brown

Name: Melissa J. Brown Title: Sr. Trans. Cord.

 

[Alere Credit Agreement Signature Page (2015)]



--------------------------------------------------------------------------------

Exhibit A

to

Credit Agreement

Form of Assignment

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date (as defined below) and is entered into between [Insert name of
Assignor[s]] (the “Assignor[s]”) and [Insert name of Assignee[s]] (the
“Assignee[s]”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified and defined below,
receipt of a copy of which is hereby acknowledged by the Assignee[s]. The
Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor[s] hereby irrevocably sells and
assigns to the Assignee[s], and the Assignee[s] hereby irrevocably purchases and
assumes from the Assignor[s], subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Applicable Administrative Agent as contemplated below, (i) all of the
Assignor[’s] rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of the Assignor[’s] outstanding rights and obligations under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor[s] (in [its][their respective]
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor[s] to the Assignee[s] pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor[s] and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor[s].

 

Assignor[s]:                      Assignee[s]:                      Borrower:
Alere Inc., a Delaware corporation (the “Borrower”) [Administrative Agent:
Goldman Sachs Bank USA, as B Term Loan administrative agent (in such capacity
and together with its successors and permitted assigns, the “Administrative
Agent”)] [Administrative Agent: General Electric Capital Corporation, as Pro
Rata administrative agent (in such capacity and together with its successors and
permitted assigns, the “Administrative Agent”)] Credit Agreement: Credit
Agreement, dated as of June 18, 2015, among the Borrower, Goldman Sachs Bank
USA, as the B Term Loan Administrative Agent, General Electric Capital
Corporation, as the Pro Rata Administrative Agent and the Collateral Agent, the
L/C Issuers and the other Secured Parties party thereto (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). [Trade Date:             ,         ]1

Effective Date:

            ,         

 

1  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Assignor

[(collectively, the

“Assignors”)]

  

Assignee [(collectively

the “Assignees”)]

   Facility
Assigned2    Aggregate amount of
Commitments or
principal amount of
Loans for all Lenders3      Aggregate amount of
Commitments or
principal amount of
Loans Assigned4      Percentage
Assigned5  

[Name of Assignor]

   [Name of Assignee]       $                            $                     
                .             % 

[Name of Assignor]

   [Name of Assignee]       $                            $                     
                .             % 

[Name of Assignor]

   [Name of Assignee]       $                            $                     
                .             % 

[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]

 

2  Fill in the appropriate defined term for the Tranche of Loans and/or
Commitments under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment”, “A Term Loans”, “B Term Loans”,
etc).

3  In the case of the Revolving Credit Commitment, including Revolving Loans and
interests, participations and obligations to participate in Letters of Credit
and Swing Loans.

4  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.

5  Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate Commitment or Loans in the respective Facility. This percentage is
set forth for informational purposes only and is not intended to be binding. The
assignments are based on the amounts assigned not on the percentages listed in
this column.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

[NAME OF ASSIGNOR] as Assignor By:

 

Name: Title: [NAME OF ASSIGNEE] as Assignee By:

 

Name: Title: Lending Office [for Eurodollar Rate Loans]: [Insert Address
(including contact name, fax number and e-mail address)] Lending Office (and
address for notices) for any other purpose: [Insert Address (including contact
name, fax number and e-mail address)]

[SIGNATURE PAGE TO ALERE INC.

ASSIGNMENT AND ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

ACCEPTED and AGREED
this     day of                      :

[GOLDMAN SACHS BANK USA,
as B Term Loan Administrative Agent

By:

 

Name: Title:]

GENERAL ELECTRIC CAPITAL CORPORATION, as Pro Rata Administrative Agent

By:

 

Name: Title:] [ALERE INC. By:

 

Name: Title:]6 [[NAME OF SWINGLINE LENDER] By:

 

Name: Title: [NAME OF EACH L/C ISSUER] By:

 

Name: Title:]]7

 

 

6  The consent of the Borrower is only required to the extent provided by
Section 11.2(b) of the Credit Agreement.

7  The consent of the Swingline Lender and each L/C Issuer is only required to
the extent provided in Section 11.2(b) of the Credit Agreement.

[SIGNATURE PAGE TO ALERE INC.

ASSIGNMENT AND ASSUMPTION AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

Section 1. Representations, Warranties and Covenants of Assignees. [Each][The]
Assignee [severally but not jointly] (a) represents and warrants to its
corresponding Assignor and the Applicable Administrative Agent that (i) it has
full power and authority, and has taken all actions necessary, for such Assignee
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it meets all requirements of an Eligible Assignee
under the Credit Agreement and (iii) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest
assigned to it hereunder and either such Assignee or the Person exercising
discretion in making the decision for such assignment is experienced in
acquiring assets of such type, (b) appoints and authorizes the Administrative
Agents and the Collateral Agent to take such action as an administrative agent
and collateral agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agents and/or the Collateral
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (c) shall perform in accordance with their terms all
obligations that, by the terms of the Loan Documents, are required to be
performed by it as a Lender, (d) confirms it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment, (e) has, independently and without reliance upon any Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest and agrees that it will,
independently and without reliance on any Agent and/or Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (f) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof, (g) shall pay to the Applicable Administrative Agent an
assignment fee in the amount of $3,500 to the extent such fee is required to be
paid under Section 11.2(c) of the Credit Agreement and (h) to the extent
required pursuant to Section 2.17(h) of the Credit Agreement, attaches two
completed originals of Forms W-8ECI, W-8BEN, W-8BEN-E or W-9.

Section 2. Determination of Effective Date; Register. Following the due
execution and delivery of this Assignment by [each][the] Assignor, each Assignee
and, to the extent required by Section 11.2(b) of the Credit Agreement, the
Borrower, this Assignment (including its attachments) will be delivered to the
Applicable Administrative Agent for its acceptance and recording in the
applicable Register. The effective date of this Assignment (the “Effective
Date”) shall be the later of (i) the acceptance of this Assignment by the
Applicable Administrative Agent and (ii) the recording of this Assignment in the
applicable Register. The Applicable Administrative Agent shall insert the
Effective Date when known in the space provided therefor at the beginning of
this Assignment.

Section 3. Effect. As of the Effective Date, (a) [each][the] Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment,
have the rights and obligations of a Lender under the Credit Agreement and
(b) [each][the] Assignor shall, to the extent provided in this Assignment,
relinquish its rights (except those surviving the termination of the Commitments
and payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those obligations relating to events and
circumstances occurring prior to the Effective Date.

Section 4. Distribution of Payments. From and after the Effective Date, the
Applicable Administrative Agent shall make all payments under the Loan Documents
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant]



--------------------------------------------------------------------------------

Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Applicable Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

Section 5. Miscellaneous. This Assignment is a Loan Document and, as such, is
subject to certain provisions of the Credit Agreement, including Sections 1.5,
11.14(a) and 11.15 thereof. On and after the Effective Date, this Assignment
shall be binding upon, and inure to the benefit of, the Assignors, Assignees,
the Administrative Agent and their Related Persons and their respective
successors and assigns. THIS ASSIGNMENT SHALL BE GOVERNED BY, AND BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.



--------------------------------------------------------------------------------

EXHIBIT B-1

TO

CREDIT AGREEMENT

Form of A TERM LOAN Note

 

Lender: [NAME OF LENDER]        New York, New York Principal Amount:
$                          [            ], 2015

FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
or its registered assigns (the “Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of the A Term Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the A
Term Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as the Pro Rata Administrative Agent, at                     , in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 18, 2015, among the Borrower, Goldman
Sachs Bank USA, as the B Term Loan Administrative Agent, General Electric
Capital Corporation, as the Pro Rata Administrative Agent and the Collateral
Agent, the L/C Issuers and the other Secured Parties party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

The Credit Agreement, among other things, (a) provides for the making of A Term
Loans by the Lender to the Borrower in an aggregate amount equal to the
Principal Amount set forth above, the indebtedness of the Borrower resulting
from such A Term Loans being evidenced by this Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Note
upon the happening of certain stated events and also for prepayments on account
of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5, 11.14(a) and 11.15 thereof.

This Note is a registered obligation, transferable only upon notation in the
Register for the A Term Loans, and no assignment hereof shall be effective until
recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

ALERE INC. By:

 

Name: Title:

[SIGNATURE PAGE TO ALERE INC.

A TERM LOAN PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT B-2

TO

CREDIT AGREEMENT

Form of B TERM LOAN Note

 

Lender: [NAME OF LENDER] New York, New York Principal Amount: $        
[            ], 2015

FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
or its registered assigns (the “Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of all the B Term Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of the B
Term Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to Goldman Sachs Bank USA, as
B Term Loan Administrative Agent, at                     , in immediately
available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 18, 2015, among the Borrower, Goldman
Sachs Bank USA, as the B Term Loan Administrative Agent, General Electric
Capital Corporation, as the Pro Rata Administrative Agent and the Collateral
Agent, the L/C Issuers and the other Secured Parties party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

The Credit Agreement, among other things, (a) provides for the making of B Term
Loans by the Lender to the Borrower in an aggregate amount equal to the
Principal Amount set forth above, the indebtedness of the Borrower resulting
from such B Term Loans being evidenced by this Note and (b) contains provisions
for acceleration of the maturity of the unpaid principal amount of this Note
upon the happening of certain stated events and also for prepayments on account
of the principal hereof prior to the maturity hereof upon the terms and
conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5, 11.14(a) and 11.15 thereof.

This Note is a registered obligation, transferable only upon notation in the
Register for the B Term Loans, and no assignment hereof shall be effective until
recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

ALERE INC. By:

 

Name: Title:

[SIGNATURE PAGE TO ALERE INC.

B TERM LOAN PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT B-3

TO

CREDIT AGREEMENT

Form of INCREMENTAL TERM NOTe

 

Lender: [NAME OF LENDER] New York, New York Principal Amount: $        
[            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
or its registered assigns (the “Lender”) on [            ], 20     (the
“Incremental Term Loan Maturity Date”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all [insert the applicable
description of the respective Tranche of Incremental Term Loans] (as defined in
the Credit Agreement referred to below) of the Lender to the Borrower, payable
at such times and in such amounts as are specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
[Incremental Term Loan] from the date made until such principal amount is paid
in full, payable at such times and at such interest rates as are specified in
the Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to Goldman Sachs Bank USA, as
the B Term Loan Administrative Agent, at                     , in immediately
available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 18, 2015, among the Borrower, Goldman
Sachs Bank USA, as the B Term Loan Administrative Agent, General Electric
Capital Corporation, as the Pro Rata Administrative Agent and the Collateral
Agent, the L/C Issuers and the other Secured Parties party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

The Credit Agreement, among other things, (a) provides for the making of
[Incremental Term Loans] by the Lender to the Borrower in an aggregate amount
equal to the Principal Amount set forth above, the indebtedness of the Borrower
resulting from such [Incremental Term Loans] being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5, 11.14(a) and 11.15 thereof.

This Note is a registered obligation, transferable only upon notation in the
Register for the Incremental Term Loans, and no assignment hereof shall be
effective until recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

ALERE INC. By:

 

Name: Title:

[SIGNATURE PAGE TO ALERE INC.

INCREMENTAL TERM LOAN PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT B-4

TO

CREDIT AGREEMENT

Form of Revolving LOAN Note

 

Lender: [NAME OF LENDER]   New York, New York    Principal Amount: $          
            ,            

FOR VALUE RECEIVED, the undersigned, Alere Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
or its registered assigns (the “Lender”) the Principal Amount set forth above,
or, if less, the aggregate unpaid principal amount of all Revolving Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement. Demand, diligence, presentment, protest and notice of non-payment and
protest are hereby waived by the Borrower.

Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as the Pro Rata Administrative Agent, at                     , in
immediately available funds.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 18, 2015, among the Borrower, Goldman
Sachs Bank USA, as the B Term Loan Administrative Agent, General Electric
Capital Corporation, as the Pro Rata Administrative Agent and the Collateral
Agent, the L/C Issuers and the other Secured Parties party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5, 11.14(a) and 11.15 thereof.

This Note is a registered obligation, transferable only upon notation in the
Register for the Revolving Loans, and no assignment hereof shall be effective
until recorded therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

ALERE INC. By:

 

Name: Title:

[SIGNATURE PAGE TO ALERE INC. REVOLVING LOAN PROMISSORY NOTE]



--------------------------------------------------------------------------------

EXHIBIT C

TO

CREDIT AGREEMENT

Form of Notice of Borrowing

[GENERAL ELECTRIC CAPITAL CORPORATION,

      as Pro Rata Administrative Agent]

[GOLDMAN SACHS BANK USA,

      as B Term Loan Administrative Agent] under the

      Credit Agreement referred to below

            ,         

Attention:

 

  Re: ALERE INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

A. The Business Day of the Proposed Borrowing is             ,          (the
“Funding Date”).

[B. The aggregate principal amount of Revolving Loans requested is $        , of
which $         consists of [Base Rate Loans] [and] [$         consists of
Eurodollar Rate Loans having an initial Interest Period of      months.]]

[[B.][C.] The aggregate principal amount of [A Term Loans][B Term Loans]
[Designate Tranche of Incremental Term Loans or Specified Refinancing Term
Loans] requested is $        , of which [$         consists of Base Rate Loans]
[and][$         consists of Eurodollar Rate Loans having an initial Interest
Period of      months.]]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Funding Date, both before and after giving
effect to the Proposed Borrowing and any other Loan to be made or Letter of
Credit to be Issued on or before the Funding Date:

[(i) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or in all respects to the extent that any
such representation or warranty is qualified by materiality or Material Adverse
Effect), as though made on and as of such Funding Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date; and



--------------------------------------------------------------------------------

(ii) no Default or Event of Default is continuing.]1

 

ALERE INC. By:

 

Name: Title:

 

1  To be modified in the case of the incurrence of Term Loans for a Limited
Condition Acquisition to the extent agreed to in the respective Incremental
Amendment.

 

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED             ,         ]



--------------------------------------------------------------------------------

EXHIBIT D

TO

CREDIT AGREEMENT

Form of Swing Loan Request

GENERAL ELECTRIC CAPITAL CORPORATION,

      as Pro Rata Administrative Agent under the

      Credit Agreement referred to below

Attention:

            ,         

 

  Re: ALERE INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice pursuant to Section 2.3 of the
Credit Agreement that it requests Swing Loans under the Credit Agreement (the
“Proposed Advance”) and, in that connection, sets for the following information:

A. The Business Day of the Proposed Advance is             ,          (the
“Funding Date”).

B. The aggregate principal amount of Swing Loan requested is $        .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Funding Date, both before and after giving
effect to the Proposed Advance and any other Loan to be made or Letter of Credit
to be issued on or before the Funding Date:

(i) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or in all respects to the extent that any
such representation or warranty is qualified by materiality or Material Adverse
Effect) with the same effect as though made on and as of such Funding Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date and

(ii) no Default or Event of Default is continuing.



--------------------------------------------------------------------------------

ALERE INC. By:

 

Name: Title:

[SIGNATURE PAGE TO NOTICE OF BORROWING DATED             ,         ]



--------------------------------------------------------------------------------

Exhibit E

to

Credit Agreement

Form of Letter of Credit Request

[NAME OF L/C ISSUER], as L/C Issuer

under the Credit Agreement referred to below

Attention:

            ,         

 

  Re: ALERE INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.4(b) of
the Credit Agreement, of its request for your Issuance of a Letter of Credit, in
the form attached hereto, for the benefit of [Name of Beneficiary], in the
amount of $        , to be issued on             ,          (the “Issue Date”)
with an expiration date of             ,         .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Issue Date, both before and after giving
effect to the Issuance of the Letter of Credit requested above and any Loan to
be made or any other Letter of Credit to be Issued on or before the Issue Date:

(i) the representations and warranties set forth in the Loan Documents are true
and correct in all material respects (or in all respects to the extent that any
such representation or warranty is qualified by materiality or Material Adverse
Effect), with the same effect as though made on and as of such Issue Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date and

(ii) no Default or Event of Default is continuing.

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

ALERE INC. By:

 

Name: Title:

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

TO

CREDIT AGREEMENT

Form of Notice of Conversion or Continuation

[GENERAL ELECTRIC CAPITAL CORPORATION,

      as Pro Rata Administrative Agent]

[GOLDMAN SACHS BANK USA,

      as B Term Loan Administrative Agent] under the

      Credit Agreement referred to below

            ,         

Attention:

 

  Re: ALERE INC. (the “Borrower”)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.10 of
the Credit Agreement of its request for the following:

[(i) a continuation, on             ,         , as Eurodollar Rate Loans having
an Interest Period of      months of [A Term Loans][B Term Loans][Designate
other Tranche of Term Loans][Revolving Loans] in an aggregate outstanding
principal amount of $         having an Interest Period ending on the proposed
date for such continuation;]

[[(i)](ii)] a conversion, on             ,         , to Eurodollar Rate Loans
having an Interest Period of     months of [A Term Loans][B Term
Loans][Designate other Tranche of Term Loans][Revolving Loans] in an aggregate
outstanding principal amount of $        ; and]

[(i)][(ii)][(iii)] a conversion, on             ,         , to Base Rate Loans,
of [A Term Loans][B Term Loans][Designate other Tranche of Term Loans][Revolving
Loans] in an aggregate outstanding principal amount of $        .]

In connection herewith, the undersigned hereby certifies that no Default or
Event of Default is continuing on the date hereof, both before and after giving
effect to any Loan to be made or Letter of Credit to be issued on or before any
date for any proposed conversion or continuation set forth above (it being
understood that no conversion or continuation requested herein shall constitute
the making of any Loan).

 

ALERE INC. By:

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 11.2(f) and Section 2.17(h) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 11.2(f) and Section 2.17(h) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(h) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Applicable Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Applicable Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Applicable
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of June 18, 2015, among the
Borrower, Goldman Sachs Bank USA, as the B Term Loan Administrative Agent,
General Electric Capital Corporation, as the Pro Rata Administrative Agent and
the Collateral Agent, the L/C Issuers and the other Secured Parties party
thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.17(h) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Applicable Administrative Agent and the
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Applicable
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Applicable Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]